EXHIBIT 10.19

 

CUSIP Number: 21871QAF-1

 

 

 

 

$250,000,000

TERM LOAN CREDIT AGREEMENT

dated as of December 18, 2019

by and among

CORECIVIC, INC.,

as Borrower,

the Lenders referred to herein,

NOMURA CORPORATE FUNDING AMERICAS, LLC,

as Administrative Agent,

 

 

NOMURA SECURITIES INTERNATIONAL, INC.,

as a Lead Arranger and Bookrunner

 

 

 

 

--------------------------------------------------------------------------------

Table of Contents

 

Page

 

Article I

DEFINITIONS1

 

 

Section 1.1

Definitions1

 

 

Section 1.2

Other Definitions and Provisions30

 

 

Section 1.3

Accounting Terms31

 

 

Section 1.4

UCC Terms31

 

 

Section 1.5

Rounding31

 

 

Section 1.6

References to Agreement and Laws31

 

 

Section 1.7

Times of Day31

 

 

Section 1.8

[Reserved.]31

 

 

Section 1.9

Consolidation of Variable Interest Entities32

 

Article II

TERM LOAN FACILITY32

 

 

Section 2.1

Term Loan32

 

 

Section 2.2

Procedure for Advance of Term Loan32

 

 

Section 2.3

Repayment of the Term Loan32

 

 

Section 2.4

Prepayment of the Term Loan32

 

 

Section 2.5

Call Premium34

 

Article III

[RESERVED.]35

 

Article IV

GENERAL LOAN PROVISIONS35

 

 

Section 4.1

Interest35

 

 

Section 4.2

Notice and Manner of Conversion or Continuation of Term Loan37

 

 

Section 4.3

Fees37

 

 

Section 4.4

Manner of Payment37

 

 

Section 4.5

Evidence of Indebtedness38

 

 

Section 4.6

Adjustments38

 

 

Section 4.7

Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by
the Administrative Agent39

 

 

Section 4.8

Changed Circumstances39

 

 

Section 4.9

Indemnity41

 

 

Section 4.10

Increased Costs41

 

 

Section 4.11

Taxes42

 

 

Section 4.12

Mitigation Obligations; Replacement of Lenders46

 

 

Section 4.13

Security47

 

 

Section 4.14

[Reserved.]47

 

 

-i-

 

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

Section 4.15

Defaulting Lenders47

 

Article V

CONDITIONS OF CLOSING AND BORROWING48

 

 

Section 5.1

Conditions to Closing and Initial Extensions of Credit48

 

 

Section 5.2

[Reserved]51

 

Article VI

REPRESENTATIONS AND WARRANTIES OF THE BORROWER51

 

 

Section 6.1

Representations and Warranties51

 

 

Section 6.2

Survival of Representations and Warranties, Etc58

 

Article VII

FINANCIAL INFORMATION AND NOTICES58

 

 

Section 7.1

Financial Statements and Projections58

 

 

Section 7.2

Officer’s Compliance Certificate59

 

 

Section 7.3

Other Reports59

 

 

Section 7.4

Notice of Litigation and Other Matters59

 

 

Section 7.5

Accuracy of Information60

 

 

Section 7.6

Posting of Borrower Materials60

 

Article VIII

AFFIRMATIVE COVENANTS61

 

 

Section 8.1

Preservation of Corporate Existence and Related Matters61

 

 

Section 8.2

Maintenance of Property61

 

 

Section 8.3

Insurance61

 

 

Section 8.4

Accounting Methods and Financial Records62

 

 

Section 8.5

Payment and Performance of Obligations62

 

 

Section 8.6

Compliance With Laws and Approvals62

 

 

Section 8.7

Environmental Laws62

 

 

Section 8.8

Compliance with ERISA63

 

 

Section 8.9

Compliance With Agreements63

 

 

Section 8.10

Visits and Inspections63

 

 

Section 8.11

Additional Subsidiaries63

 

 

Section 8.12

Designation of Restricted and Unrestricted Subsidiaries64

 

 

Section 8.13

Use of Proceeds65

 

 

Section 8.14

PATRIOT Act65

 

 

Section 8.15

Further Assurances65

 

 

Section 8.16

Senior Unsecured Notes65

 

 

Section 8.17

Eligible Assets66

 

 

-ii-

 

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

Section 8.18

REIT Status66

 

 

Section 8.19

Anti-Corruption Laws; Beneficial Ownership Regulation; Anti-Money Laundering
Laws and Anti-Terrorism Laws66

 

 

Section 8.20

Maintenance of Debt Ratings67

 

 

Section 8.21

Prepayment of Senior Unsecured 2020 Notes67

 

 

Section 8.22

Post-Closing Real Estate Matters67

 

 

Section 8.23

Post-Closing Matters68

 

Article IX

FINANCIAL COVENANTS68

 

 

Section 9.1

Consolidated Secured Leverage Ratio68

 

 

Section 9.2

Loan-to-Value Requirement Test68

 

Article X

NEGATIVE COVENANTS69

 

 

Section 10.1

Limitations on Indebtedness69

 

 

Section 10.2

Limitations on Liens71

 

 

Section 10.3

Limitations on Mergers and Liquidation73

 

 

Section 10.4

Limitations on Asset Dispositions73

 

 

Section 10.5

Restricted Payments76

 

 

Section 10.6

Limitations on Exchange and Issuance of Disqualified Stock77

 

 

Section 10.7

Transactions with Affiliates77

 

 

Section 10.8

Certain Accounting Changes; Organizational Documents78

 

 

Section 10.9

Amendments; Payments and Prepayments of Material Indebtedness78

 

 

Section 10.10

Restrictive Agreements78

 

 

Section 10.11

Nature of Business78

 

 

Section 10.12

Impairment of Security Interests78

 

 

Section 10.13

Use of Proceeds78

 

 

Section 10.14

Sanctions; Anti-Corruption Laws79

 

Article XI

DEFAULT AND REMEDIES79

 

 

Section 11.1

Events of Default79

 

 

Section 11.2

Remedies81

 

 

Section 11.3

Rights and Remedies Cumulative; Non-Waiver; Etc81

 

 

Section 11.4

Crediting of Payments and Proceeds82

 

 

Section 11.5

Administrative Agent May File Proofs of Claim83

 

 

Section 11.6

Credit Bidding83

 

Article XII

THE ADMINISTRATIVE AGENT84

 

 

-iii-

 

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

Section 12.1

Appointment and Authority84

 

 

Section 12.2

Rights as a Lender84

 

 

Section 12.3

Exculpatory Provisions84

 

 

Section 12.4

Reliance by the Administrative Agent85

 

 

Section 12.5

Delegation of Duties86

 

 

Section 12.6

Resignation or Removal of Administrative Agent86

 

 

Section 12.7

Non-Reliance on Administrative Agent and Other Lenders87

 

 

Section 12.8

No Other Duties, Etc87

 

 

Section 12.9

Collateral and Guaranty Matters87

 

 

Section 12.10

[Reserved]88

 

 

Section 12.11

Lender ERISA Representation88

 

Article XIII

MISCELLANEOUS89

 

 

Section 13.1

Notices89

 

 

Section 13.2

Amendments, Waivers and Consents90

 

 

Section 13.3

Expenses; Indemnity92

 

 

Section 13.4

Right of Set-off93

 

 

Section 13.5

Governing Law; Jurisdiction, Etc94

 

 

Section 13.6

Waiver of Jury Trial94

 

 

Section 13.7

Reversal of Payments95

 

 

Section 13.8

Injunctive Relief; Punitive Damages95

 

 

Section 13.9

Accounting Matters95

 

 

Section 13.10

Successors and Assigns; Participations95

 

 

Section 13.11

Confidentiality99

 

 

Section 13.12

Performance of Duties100

 

 

Section 13.13

All Powers Coupled with Interest100

 

 

Section 13.14

Survival of Indemnities100

 

 

Section 13.15

Titles and Captions100

 

 

Section 13.16

Severability of Provisions100

 

 

Section 13.17

Counterparts100

 

 

Section 13.18

Integration100

 

 

Section 13.19

Term of Agreement101

 

 

Section 13.20

Advice of Counsel, No Strict Construction101

 

 

-iv-

 

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

Section 13.21

No Advisory or Fiduciary Responsibility101

 

 

Section 13.22

USA Patriot Act101

 

 

Section 13.23

Inconsistencies with Other Documents; Independent Effect of Covenants101

 

 

Section 13.24

Electronic Execution of Assignments and Certain Other Documents102

 

 

Section 13.25

[Reserved.]102

 

 

Section 13.26

[Reserved.]102

 

 

Section 13.27

Acknowledgement and Consent to Bail-In of EEA Financial Institutions102

 

 

Section 13.28

Acknowledgement Regarding Any Supported QFCs103

 

 

 

-v-

 

 

 

--------------------------------------------------------------------------------

 

EXHIBITS

Exhibit A -Form of Note

Exhibit B-Form of Notice of Borrowing

Exhibit C-Form of Notice of Account Designation

Exhibit D-Form of Notice of Prepayment

Exhibit E-Form of Notice of Conversion/Continuation

Exhibit F-Form of Officer’s Compliance Certificate

Exhibit G-Form of Assignment and Assumption

Exhibit H-1

-Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

Exhibit H-2

-Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

Exhibit H-3

-Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit H-4-Form of U.S. Tax Compliance Certificate (Foreign Lender
Partnerships)

SCHEDULES

Schedule 1.1(b)-Existing Loans, Advances and Investments

Schedule 1.1(c)-Book Value of Designated Assets

Schedule 6.1(a)-Jurisdictions of Organization and Qualification

Schedule 6.1(b)-Subsidiaries and Capitalization

Schedule 6.1(i)-ERISA Plans

Schedule 6.1(l)-Material Indebtedness

Schedule 6.1(m)-Labor and Collective Bargaining Agreements

Schedule 6.1(u)-Litigation

Schedule 8.23-Post-Closing Matters

Schedule 10.2-Existing Liens

Schedule 10.7-Transactions with Affiliates

 

 

vi

--------------------------------------------------------------------------------

 

TERM LOAN CREDIT AGREEMENT, dated as of December 18, 2019, by and among
CORECIVIC, INC., a Maryland corporation (the “Borrower”), the lenders who are or
may become a party to this Agreement pursuant to the terms hereof, as Lenders,
and NOMURA corporate funding americas, llc, a Delaware limited liability
company, as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

Article I

DEFINITIONS

Section 1.1  Definitions.  The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Administrative Agent” means Nomura, in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 12.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 13.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of such Person) that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries.  As used in this definition, the
term “control” means (a) the power to vote ten percent (10%) or more of the
securities or other equity interests of a Person having ordinary voting power,
or (b) the possession, directly or indirectly, of any other power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agecroft” means Agecroft Prison Management Limited, incorporated in England and
Wales.

“Agecroft Note” means the Subordinated Loan Agreement among Agecroft, the
Borrower and Sodexho Alliance S.A., dated July 6, 1998, in the original
aggregate principal amount of £6,309,000.

“Agreement” means this Term Loan Credit Agreement.

“All-In Yield” means as to any Indebtedness, the yield thereof, determined by
(a) including interest rate margins, original issue discount (based on a
four-year average life to maturity or, if less, the remaining life to maturity
of such Indebtedness), upfront fees payable by the Borrower generally to all the
lenders of such Indebtedness, (b) including any LIBOR or Base Rate “floor”
applicable to such Indebtedness (provided that any increase in the All-In Yield
with respect to the Term Loan due to the application of a LIBOR or Base Rate
"floor" to any such Indebtedness shall be effected solely through an

 

--------------------------------------------------------------------------------

 

increase, to the extent of such differential, in the LIBOR or Base Rate "floor"
applicable to the Term Loan, but only if and to the extent an increase in such
floor with respect to the Term Loan would cause an increase in the interest rate
then in effect with respect thereto) and (c) excluding arrangement, commitment,
structuring and underwriting fees and any amendment fees and other fees, in each
case, not shared generally with other lenders of such Indebtedness.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means (a) with respect to LIBOR Rate Loans, 4.50% and (b)
with respect to Base Rate Loans, 3.50%.

“Appraisal” means an appraisal pursuant to which the Appraised Value of an
Eligible Asset (or other asset for which an Asset Lien Value is being
determined) has been determined in accordance with the definition of “Appraised
Value”.

“Appraised Value” means (a) with respect to any Eligible Asset for which an
appraisal is required pursuant to Section 8.22, or for determining Asset Lien
Value, at the Borrower’s option, the appraised value determined by a commercial
appraiser reasonably satisfactory to the Administrative Agent using either
(i) the cost approach or (ii) the business value of the Eligible Asset (or other
asset for which an Asset Lien Value is being determined) based primarily on the
cash flows of such Eligible Asset and (b) with respect to any Eligible Asset for
which an appraisal is required pursuant to Section 8.17, the appraised value
determined by a commercial appraiser reasonably satisfactory to the
Administrative Agent using the business value of the Eligible Asset based
primarily on the cash flows of such Eligible Asset.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means each of Nomura Securities International, Inc., and each other
bank or financial institution acting as an arranger of the Credit Facility, in
such capacity.

“Asset Disposition” means the disposition of any or all of the assets (including
the Capital Stock of a Subsidiary or any ownership interest in a joint venture)
of any Credit Party or any Subsidiary thereof whether by sale, lease, transfer
or otherwise.  The term “Asset Disposition” shall not include any Equity
Issuance.

“Asset Lien Value” means, with respect to a Lien on assets of the Borrower and
its Restricted Subsidiaries, the greater of (a) the fair market value of the
asset(s) subject to such Lien based on recent Appraisals delivered to and
reasonably acceptable to the Administrative Agent and (b) the net book value of
such asset(s), in each case determined at the time such Lien is created.

“Asset Swap” means an exchange of assets other than cash, Cash Equivalents or
Capital Stock of the Borrower or any Subsidiary by the Borrower or a Restricted
Subsidiary of the Borrower for (a) one or more Permitted Businesses, (b) a
controlling equity interest in any Person whose assets consist primarily of one
or more Permitted Businesses and/or (c) one or more real estate properties.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

2

 

--------------------------------------------------------------------------------

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear as a liability on a balance sheet of such Person prepared as of such date
in accordance with GAAP, and (b) in respect of any Synthetic Lease, the
capitalized amount or principal amount of the remaining lease payments under the
relevant lease that would appear as a liability on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease.

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related Consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 1/2 of 1% and (c) LIBOR for an Interest Period of one
month plus 1%; each change in the Base Rate shall take effect simultaneously
with the corresponding change or changes in the Prime Rate, the Federal Funds
Rate or one-month LIBOR. Notwithstanding anything to the contrary in this
Agreement, if the Base Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

“Base Rate Loan” means any portion of the Term Loan bearing interest at a rate
based upon the Base Rate as provided in Section 4.1(a).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereof.

“Borrower Materials” has the meaning assigned thereto in Section 7.6.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in Chicago, Illinois and New York, New York, are open for the conduct of their
commercial banking business, and (b) with respect to all notices

3

 

--------------------------------------------------------------------------------

 

and determinations in connection with LIBOR, any day that is a Business Day
described in clause (a) and that is also a day for trading by and between banks
in Dollar deposits in the London interbank market.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Lease” means any lease of any property by the Borrower or any of its
Restricted Subsidiaries, as lessee, that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Borrower and its Restricted Subsidiaries.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Equivalent” means:  (a) Dollars; (b) Government Securities having
maturities of not more than one year from the date of acquisition; (c) readily
marketable direct obligations issued by any state of the United States or any
political subdivision thereof having one of the two highest rating categories
obtainable from either Moody’s or S&P with maturities of twelve months or less
from the date of acquisition; (d) certificates of deposit and eurodollar time
deposits with maturities of six months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case, with any Lender party to this Agreement or with any
domestic commercial bank having capital and surplus in excess of $500,000,000
and one of the two highest rating categories obtainable from either Moody’s or
S&P; (e) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (d) above; (f) commercial paper having the highest rating obtainable
from Moody’s or S&P and in each case maturing within one year after the date of
acquisition; and (g) money market funds at least 90% of the assets of which
constitute Cash Equivalents of the kinds described in clauses (a) through (f) of
this definition.

“Change in Control” means an event or series of events by which (a) any person
or group of persons (within the meaning of Section 13(d) of the Securities
Exchange Act of 1934, as amended), shall obtain ownership or control in one or
more series of transactions of more than thirty-five percent (35%) of the
outstanding common stock or thirty-five percent (35%) of the voting power of the
Borrower entitled to vote in the election of members of the board of directors
of the Borrower, (b) there shall have occurred under any indenture, contract or
agreement evidencing any Material Indebtedness (including any Senior Unsecured
Notes) any “change in control” or similar event (as set forth in the indenture,
agreement or other evidence of such Indebtedness) obligating the Borrower to
repurchase, redeem or repay all or any part of the Indebtedness or Capital Stock
provided for therein or (c) a majority of the members of the board of directors
of the Borrower cease to be Continuing Directors.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign

4

 

--------------------------------------------------------------------------------

 

regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 5.1 shall be satisfied or waived in a
manner acceptable to the Administrative Agent, in its sole discretion.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.

“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents, comprised initially of three or more
Eligible Assets that collectively satisfy the Loan-to-Value Requirement as of
the Closing Date or such later date on which a particular real estate asset is
identified for inclusion as Collateral.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income of the
Borrower and its Restricted Subsidiaries for such period, plus (a) an amount
equal to any extraordinary, unusual or non-recurring charges, plus any net loss
realized by the Borrower or any of its Restricted Subsidiaries in connection
with an Asset Disposition, to the extent such charges or losses were deducted in
computing such Consolidated Net Income, plus (b) provision for taxes based on
income or profits of the Borrower and its Restricted Subsidiaries for such
period, to the extent that such provision for taxes was deducted in computing
such Consolidated Net Income, plus (c) Consolidated Interest Expense for such
period, whether paid or accrued and whether or not capitalized, to the extent
that any such expense was deducted in computing such Consolidated Net Income,
plus (d) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (including minority interest expense, but
excluding any such non-cash expense to the extent that it represents an accrual
of or reserve for cash expenses in any future period or amortization of a
prepaid cash expense that was paid in a prior period) of the Borrower and its
Restricted Subsidiaries for such period, to the extent that such depreciation,
amortization and other non-cash expenses were deducted in computing such
Consolidated Net Income, minus (e) non-cash items (including gains attributable
to minority interests) increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business, minus (f)
extraordinary, unusual or non-recurring gains to the extent such gains were
included in computing such Consolidated Net Income, in each case, on a
Consolidated basis and determined in accordance with GAAP.  For purposes of this
Agreement, Consolidated EBITDA shall be adjusted on a pro forma basis, in a
manner reasonably acceptable to the Administrative Agent, to include, as of the
first day of any applicable period, any Permitted Acquisitions (if accounted for
as a merger or consolidation) and any Asset Dispositions (excluding any Asset
Disposition for an aggregate consideration of $10,000,000 or less) closed during
such period, including adjustments reflecting any non-recurring costs and any
extraordinary expenses of any Permitted Acquisitions and any Asset Dispositions
closed during such period calculated on a basis

5

 

--------------------------------------------------------------------------------

 

consistent with GAAP and Regulation S-X of the Securities Exchange Act of 1934,
as amended, or as approved by the Administrative Agent.

“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
Consolidated EBITDA for such period to the Consolidated Fixed Charges for such
period.  In the event that the Borrower or any of its Restricted Subsidiaries
incurs, assumes, guarantees, repays, repurchases or redeems any Indebtedness
(other than ordinary working capital borrowings) or issues, repurchases or
redeems preferred stock subsequent to the commencement of the period for which
the Consolidated Fixed Charge Coverage Ratio is being calculated and on or prior
to the date as of which the calculation of the Consolidated Fixed Charge
Coverage Ratio is made (the “Consolidated Fixed Charges Calculation Date”), then
the Consolidated Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect to such incurrence, assumption, guarantee, repayment, repurchase or
redemption of Indebtedness, or such issuance, repurchase or redemption of
preferred stock, and the use of the proceeds therefrom, as if the same had
occurred at the beginning of the applicable four-quarter reference period.

In addition, for purposes of calculating the Consolidated Fixed Charge Coverage
Ratio:  (i) acquisitions that have been made by the Borrower or any of its
Restricted Subsidiaries, including through mergers or consolidations and
including any related financing transactions, during the four-quarter reference
period or subsequent to such reference period and on or prior to the
Consolidated Fixed Charges Calculation Date shall be given pro forma effect as
if they had occurred on the first day of the four-quarter reference period, (ii)
the Consolidated EBITDA attributable to discontinued operations, as determined
in accordance with GAAP, and operations or businesses disposed of prior to the
Consolidated Fixed Charges Calculation Date, shall be excluded, and (iii) the
Consolidated Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Consolidated Fixed Charges Calculation Date, shall be excluded, but
only to the extent that the obligations giving rise to such Consolidated Fixed
Charges will not be obligations of the Borrower or any of its Restricted
Subsidiaries following the Consolidated Fixed Charges Calculation Date.

For purposes of making the computations referred to above, the pro forma change
in Consolidated EBITDA projected by the Borrower in good faith as a result of
reasonably identifiable and factually supportable cost savings and costs, as the
case may be, expected to be realized during the consecutive four-quarter period
commencing after an acquisition or similar transaction (the “Savings Period”)
will be included in such calculation for any reference period that includes any
of the Savings Period; provided that any such pro forma change to such
Consolidated EBITDA will be without duplication for cost savings and costs
actually realized and already included in such Consolidated EBITDA.  If since
the beginning of such period any Person (that subsequently became a Restricted
Subsidiary or was merged with or into the Borrower or any Restricted Subsidiary
since the beginning of such period) will have made any Investment, acquisition,
disposition, merger or consolidation or discontinued operations that would have
required adjustment pursuant to this definition, then the Consolidated Fixed
Charge Coverage Ratio will be calculated giving pro forma effect thereto for
such period as if such Investment, acquisition, disposition, merger,
consolidation or discontinued operation had occurred at the beginning of the
applicable four-quarter period.

“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Restricted Subsidiaries in accordance with GAAP:  (a) Consolidated Interest
Expense, whether paid or accrued, excluding amortization of debt issuance costs
and original issue discount and other non-cash interest payments, plus, (b) the
consolidated interest that was capitalized during such period, plus, (c) any
interest expense on Indebtedness of another Person that is a Guaranty Obligation
of the Borrower or one of its Restricted Subsidiaries or secured by a Lien on
assets of the Borrower or one of its Restricted Subsidiaries, whether or not
such Guaranty

6

 

--------------------------------------------------------------------------------

 

Obligation or Lien is called upon, plus, (d) the product of (i) all dividends,
whether paid or accrued and whether or not in cash, on any series of preferred
stock, other than (1) dividends on Capital Stock payable in Capital Stock of the
Borrower (other than Disqualified Stock) or (2) dividends to the Borrower or a
Restricted Subsidiary of the Borrower, times (ii) a fraction, the numerator of
which is one and the denominator of which is one minus the then current combined
federal, state and local effective cash tax rate of the Borrower, expressed as a
decimal, plus, (e) regularly scheduled installments of principal payable with
respect to all Consolidated Total Indebtedness (but excluding any balloon
payments due at maturity).

“Consolidated Interest Expense” means, with respect to the Borrower and its
Restricted Subsidiaries for any period, the interest expense (including interest
expense attributable to Capital Leases and all net payment obligations pursuant
to Hedging Agreements) of the Borrower and its Restricted Subsidiaries, all
determined for such period on a Consolidated basis, without duplication, in
accordance with GAAP.

“Consolidated Net Income” means, with respect to the Borrower and its Restricted
Subsidiaries, for any period, the aggregate of the Net Income of the Borrower
and its Restricted Subsidiaries for such period, on a Consolidated basis,
determined in accordance with GAAP; provided that:  (a) the Net Income (but not
loss) of any Person that is not a Restricted Subsidiary or that is accounted for
by the equity method of accounting will be included only to the extent of the
amount of dividends or distributions paid in cash to the Borrower or a
Restricted Subsidiary, (b) the Net Income of any Restricted Subsidiary will be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that Net Income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, (c) the cumulative effect of changes in accounting principles will
be excluded and (d) the Net Income or loss of any Unrestricted Subsidiary will
be excluded, whether or not distributed to the Borrower or one of its
Subsidiaries.

“Consolidated Secured Debt” means as of any date of determination with respect
to the Borrower and its Restricted Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness of the Borrower and its Restricted
Subsidiaries that is secured by a Lien on any asset or property of the Borrower
or any of its Restricted Subsidiaries.

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a)(i) Consolidated Secured Debt as of such date minus (ii) the
aggregate amount of domestic Unrestricted Cash and Cash Equivalents of the
Borrower and its Subsidiaries as of such date to (b) Consolidated EBITDA for the
most recently ended period of four (4) consecutive fiscal quarters for which
financial statements have been delivered pursuant to Section 7.1 ending on or
immediately prior to such date.

“Consolidated Tangible Assets” means the total assets, less goodwill and other
intangibles, shown on the Borrower’s most recent Consolidated balance sheet,
determined on a Consolidated basis in accordance with GAAP less all write-ups
(other than write-ups in connection with acquisitions) subsequent to the Prior
Closing Date in the book value of any asset (except any such intangible assets)
owned by the Borrower or any of its Restricted Subsidiaries.

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Restricted Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Borrower and its
Restricted Subsidiaries.

7

 

--------------------------------------------------------------------------------

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a)(i) Consolidated Total Indebtedness on such date minus (ii) the
aggregate amount of domestic Unrestricted Cash and Cash Equivalents of the
Borrower and its Subsidiaries as of such date to (b) Consolidated EBITDA for the
most recently ended period of four (4) consecutive fiscal quarters for which
financial statements have been delivered pursuant to Section 7.1 ending on or
immediately prior to such date.

“Continuing Directors” means, as of any date of determination, any member of the
board of directors of the Borrower who (a) was a member of such board of
directors on the Closing Date or (b) was nominated for election or elected to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board of directors at the time of such
nomination or election.

“Covered Entity” means any of the following:

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Credit Facility” means the term loan facility established pursuant to Section
2.1.

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

“Debt Rating” means the corporate family rating or corporate rating of the
Borrower by Moody’s, S&P and/or Fitch, as applicable.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 11.1 that with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 4.15(b), any Lender that (a) has
failed to (i) fund all or any part of its portion of the Term Loan, required to
be funded by it hereunder within two Business Days of the date such portion or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund its portion of the
Term Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified

8

 

--------------------------------------------------------------------------------

 

in such writing or public statement) cannot be satisfied), (c) has failed,
within three Business Days after written request by the Administrative Agent or
the Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 4.15(b)) upon delivery of written
notice of such determination to the Borrower and each Lender.

“Designated Asset Contract” means each of the following contracts pursuant to
which the Borrower or any of its Restricted Subsidiaries has granted (a) an
option to purchase a Designated Asset for the Designated Asset Value or (b) a
right of reversion of all or a portion of the Borrower or a Restricted
Subsidiary’s ownership in such Designated Assets, in each case as in effect on
the date of this Agreement:  (i) Contract Number CSP 901412 between the Ohio
Department of Rehabilitation and CoreCivic, Inc. regarding Lake Erie
Correctional Institution; (ii) Contract No. 467-019-955259-1, dated July 24,
1996, between the Georgia Department of Corrections and CoreCivic, Inc.
regarding Coffee Correctional Facility; (iii) Contract No. 467-019-955259-2,
dated July 24, 1996, between the Georgia Department of Corrections and
CoreCivic, Inc. regarding Wheeler Correctional Facility; (iv) Agreement, dated
October 6, 1998, between the Tallahatchie County Correctional Authority and
Corrections Corporation of America regarding the Tallahatchie County
Correctional Facility; (v) Contract for Facility Development - Design, Build,
dated July 22, 1998, between the Montana Department of Corrections and
Corrections Corporation of America regarding Crossroads Correctional Center;
(vi) Agreement dated September 16, 2010 between the Georgia Department of
Corrections and CoreCivic, Inc. regarding Jenkins Correctional Center;
(vii) Correctional Services Contract, dated October 1, 2014, between the State
of Oklahoma Department of Corrections and CoreCivic, Inc. or Cimarron
Correctional Facility and Davis Correctional Facility; (viii) Incarceration
Agreement, dated June 1, 2017, between the State of Tennessee, Department of
Correction and Hardeman County, Tennessee and the related Contract for the Lease
of Whiteville Correctional Facility, dated October 9, 2002, between Hardeman
County, Tennessee and Corrections Corporation of America; (ix) Management
Services Contract between Citrus County, Florida and Corrections Corporation of
America, effective October 1, 2005, that among other things, required the
Borrower to fund and construct a facility expansion that included 360 beds, a
new medical facility, and a new courtroom at the Citrus County Detention
Facility; (x) Agreement dated December 16, 2015, between the State of Arizona
Department of Corrections and CoreCivic, Inc. regarding Red Rock Correctional
Center; and (xi) any contract entered into after the Prior Closing Date under
which the Borrower or any of its Restricted Subsidiaries has granted (a) an
option to purchase a Designated Asset for the Designated Asset Value or (b) a
right of reversion of all or a portion of its ownership in such Designated
Asset; provided that such contract is entered into in the ordinary course of
business, is consistent with past practices and is authorized by a resolution of
the board of directors of the Borrower set forth in an officer’s certificate, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying that such contract has been approved by a majority of the members of
the board of

9

 

--------------------------------------------------------------------------------

 

directors of the Borrower and the option to purchase or right to reversion in
such contract is on terms the board of directors of the Borrower has determined
to be reasonable and in the best interest of the Borrower.

“Designated Asset Value” means the aggregate consideration specified in a
Designated Asset Contract to be received by the Borrower or a Restricted
Subsidiary upon the exercise of an option to acquire a Designated Asset pursuant
to the terms of a Designated Asset Contract.

“Designated Assets” means those Subject Facilities owned by the Borrower or any
of its Restricted Subsidiaries that are located in Lecanto, Florida; Nichols,
Georgia; Alamo, Georgia; Millen, Georgia; Tutwiler, Mississippi; Shelby,
Montana; Conneaut, Ohio; Cushing, Oklahoma; Holdenville, Oklahoma; Whiteville,
Tennessee; and Eloy, Arizona (Red Rock Correctional Center); and other Subject
Facilities acquired by the Borrower or a Restricted Subsidiary after the Prior
Closing Date, in each case so long as, and to the extent that, the Borrower or
such Restricted Subsidiary has granted an option to purchase such Subject
Facility (or provided for the reversion of the Borrower’s (or such Restricted
Subsidiary’s) ownership interest in all or a portion of such Subject Facility)
pursuant to a Designated Asset Contract.  The book value of each of the Subject
Facilities designated as Designated Assets as of December 31, 2017 is set forth
on Schedule 1.1(c).

“Designated Non-Cash Consideration” means the fair market value of the total
consideration received by the Borrower or any of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated
Non-Cash Consideration pursuant to an officer’s certificate of the Borrower,
setting forth the basis of such valuation, executed by the Borrower’s principal
executive officer or principal financial officer, less the amount of cash or
Cash Equivalents received in connection with the Asset Disposition, in form
reasonably satisfactory to the Administrative Agent; provided, however, that if
the Designated Non-Cash Consideration is in the form of Indebtedness, the total
amount of such Designated Non-Cash Consideration outstanding at one time shall
not exceed the greater of (a) $25,000,000 and (b) 2.50% of Consolidated Tangible
Assets.

“Disputes” means any dispute, claim or controversy arising out of, connected
with or relating to this Agreement or any other Loan Document, between or among
parties hereto and to the other Loan Documents.

“Disqualified Stock” means any Capital Stock issued by any Credit Party that, by
its terms (or by the terms of any security into which it is convertible, or for
which it is exchangeable, in each case at the option of the holder of the
Capital Stock), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder of the Capital Stock, prior to the date that is six (6)
months after the Maturity Date.  Notwithstanding the preceding sentence, any
Capital Stock that would constitute Disqualified Stock solely because the
holders of the Capital Stock have the right to require the Borrower to
repurchase such Capital Stock upon the occurrence of a change of control or an
asset sale will not constitute Disqualified Stock if the terms of such Capital
Stock provide that the Borrower may not repurchase or redeem any such Capital
Stock pursuant to such provisions unless such repurchase or redemption complies
with the provisions of this Agreement.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States or any State within the United States, but excluding any United
States territories.

10

 

--------------------------------------------------------------------------------

 

“EEA Financial Institution” means (a) any credit institution or investment firm,
established in any EEA Member Country, that is subject to the supervision of an
EEA Resolution Authority, (b) any entity, established in an EEA Member Country,
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution, established in an EEA Member Country, that is
a Subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Asset” means a Subject Facility of the Credit Parties that, with
respect to a Prison Facility, has active management contracts with at least one
United States state government counterparty, or in the case of multiple
contracts at an individual facility, active management contracts with one or
more United States state government counterparties representing a majority of
the residents in such facility.

“Eligible Assignee” means any Person that satisfies all of the requirements to
be an assignee under Section 13.10(b)(iii), (iv), (v) and (vi) (subject to such
consents, if any, as may be required under Section 13.10(b)(iii)).

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
(b) any Pension Plan or Multiemployer Plan that has at any time within the
preceding six (6) years been maintained for the employees of any Credit Party or
any current or former ERISA Affiliate.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including any and all claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages, contribution, indemnification, cost recovery, compensation
or injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of the environment,
including requirements pertaining to the manufacture, processing, distribution,
use, treatment, storage, disposal, transportation, handling, reporting,
licensing, permitting, investigation or remediation of Hazardous Materials.

“Equity Issuance” means any issuance by the Borrower or any Restricted
Subsidiary to any Person that is not a Credit Party of (a) shares of its Capital
Stock, (b) any shares of its Capital Stock pursuant to the exercise of options
or warrants or (c) any shares of its Capital Stock pursuant to the conversion of
any debt securities to equity.

11

 

--------------------------------------------------------------------------------

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with the Borrower or any
Subsidiary of the Borrower is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
that is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including any basic, supplemental or emergency reserves) in respect
of eurocurrency liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 11.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Excess Cash Flow” means, for Borrower and its Restricted Subsidiaries on a
Consolidated basis, for any Fiscal Year:

(a)the sum, without duplication, of (i) Consolidated EBITDA (calculated without
giving effect to any pro forma adjustment described in the last sentence of the
definition of Consolidated EBITDA) for such Fiscal Year, (ii) extraordinary,
unusual or non-recurring gains received in cash, to the extent such gains were
deducted in computing Consolidated EBITDA for such Fiscal Year and (iii)
decreases in Working Capital for such Fiscal Year,

minus

(b)the sum, without duplication, of

(i)without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate amount of capital expenditures or Permitted Acquisitions
made in cash by the Borrower and its Restricted Subsidiaries during such Fiscal
Year, except to the extent financed (directly or indirectly) with the proceeds
of Indebtedness (other than revolving Indebtedness), Asset Dispositions,
Insurance/Condemnation Events or Equity Issuances,

(ii)without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate amount of cash consideration paid by the Borrower and its
Restricted Subsidiaries in connection with other Permitted Investments
(excluding Investments in cash or Cash Equivalents, Investments in the Borrower
or any Person that is a Subsidiary at the time of such Investment and the amount
of any Permitted Investments deducted pursuant to clause (b)(i) above or clause
(b)(iii) below) made during such Fiscal Year to the extent that such Investments
were not financed (directly or indirectly) with the proceeds of Indebtedness
(other than revolving Indebtedness), Asset Dispositions, Insurance/Condemnation
Events or Equity Issuances,

(iii)each of (x) the aggregate consideration required to be paid in cash by the
Borrower and its Restricted Subsidiaries pursuant to binding contracts,
commitments, letters of intent or purchase orders (such amount, the “Contract
Consideration”) entered into prior to or during such Fiscal

12

 

--------------------------------------------------------------------------------

 

Year and (y) any planned cash expenditures by the Borrower and its Restricted
Subsidiaries (such amount, the “Planned Expenditures”), in the case of each of
clauses (x) and (y), relating to capital expenditures, Permitted Acquisitions or
other Permitted Investments (excluding Investments in cash or Cash Equivalents
and Investments in the Borrower or any Person that is a Subsidiary at the time
of such Investment) to be consummated or made during the Fiscal Year immediately
following the end of such Fiscal Year and identified in writing to the
Administrative Agent with reasonable supporting calculations (except to the
extent financed (directly or indirectly) with the proceeds of Indebtedness
(other than revolving Indebtedness), Asset Dispositions, Insurance/Condemnation
Events or Equity Issuances; provided that to the extent that the aggregate
amount of cash actually utilized to finance such capital expenditures, Permitted
Acquisitions or such other Permitted Investments or during such following period
of four consecutive fiscal quarters is less than such Contract Consideration and
Planned Expenditures, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow, at the end of such period of four consecutive
fiscal quarters,

(iv)Consolidated Interest Expense for such Fiscal Year, whether paid or accrued
and whether or not capitalized, to the extent that any such expense was added in
computing Consolidated EBITDA,

(v)provision for taxes based on income or profits of the Borrower and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was added in computing Consolidated EBITDA for such Fiscal Year,

(vi)the aggregate amount of (x) all scheduled principal payments (but not
voluntary or mandatory prepayments) of Indebtedness of the Borrower and its
Restricted Subsidiaries and (y) all mandatory prepayment of Indebtedness, in
each case to the extent that such payments were not financed (directly or
indirectly) with the proceeds of Indebtedness (other than revolving
Indebtedness), Asset Dispositions, Insurance/Condemnation Events or Equity
Issuances,

(vii)without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate amount of Restricted Payments paid or made in cash during
such Fiscal Year, or after such Fiscal Year but prior to the making of the
payment required by Section 2.4(b)(iv) for such Fiscal Year, by the Borrower and
its Restricted Subsidiaries pursuant to clauses (E) and (F) of the proviso to
Section 10.5, to the extent such Restricted Payments were not financed (directly
or indirectly) with the proceeds of Indebtedness (other than revolving
Indebtedness), Asset Dispositions, Insurance/Condemnation Events or Equity
Issuances,

(viii)an amount equal to any extraordinary, unusual or non-recurring charges
paid in cash, plus any net losses realized by the Borrower or any of its
Restricted Subsidiaries in connection with Asset Dispositions and
Insurance/Condemnation Events, to the extent such charges or losses were added
in computing Consolidated EBITDA for such Fiscal Year,

(ix)gains realized from Asset Dispositions and Insurance/Condemnation Events, to
the extent such gains were not deducted in computing Consolidated EBITDA for
such Fiscal Year, and

(x)increases in Working Capital for such Fiscal Year.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any

13

 

--------------------------------------------------------------------------------

 

political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, United States federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in the Term Loan pursuant to a law in effect on the date on which (i)
such Lender acquires such interest in the Term Loan (other than pursuant to an
assignment request by the Borrower under Section 4.12(b)) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 4.11, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.11(g) and (d)
any United States federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of April 27, 2018, by and among the Borrower, the
lenders party thereto and [the agent bank thereunder], as administrative agent
(as amended, amended and restated, supplemented or otherwise modified from time
to time).

“Existing Loan Documents” means the Existing Agreement and the other “Loan
Documents” (as defined therein).

“Existing Term Loan” means the Incremental Term-2 Loan, as defined in the
Existing Credit Agreement, and any refinancing or replacement thereof or
substitution therefor to the extent the principal amount of any such
refinancing, replacement or substitution does not exceed the principal amount of
the Incremental Term-2 Loan on the Closing Date plus any transaction costs
reasonably incurred in connection therewith.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the aggregate principal amount of the portion of the Term Loan made by such
Lender then outstanding, or (b) the making of any portion the Term Loan by such
Lender, as the context requires.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
between a non-U.S. jurisdiction and the United States with respect to the
foregoing and any law, regulation or practice adopted pursuant to any such
intergovernmental agreement.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) quoted to the Administrative Agent on such day on such
transactions by three (3) federal funds brokers of recognized standing as
determined by the Administrative Agent.

“Fee Letters” means, collectively, (i) the letter agreements, dated October 25,
2019, between the Borrower and Nomura Securities International, Inc., (ii) the
letter agreement, dated December 18, 2019, between the Borrower and the
Administrative Agent and (iii) other additional letter agreements among the

14

 

--------------------------------------------------------------------------------

 

Borrower and certain of the Arrangers, Lenders and/or the Administrative Agent
in connection with the Credit Facility.

“Fiscal Year” means each fiscal year of the Borrower and its Subsidiaries ending
on December 31.

“Fitch” means Fitch, Inc. and any successor thereto.

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994, (d) the Flood Insurance Reform Act of 2004 and (e)
the Biggert-Waters Flood Insurance Reform Act of 2012, as each of the foregoing
is now or hereafter in effect and any successor statute to any of the foregoing.

“Foreign Lender” means a Lender that is not a U.S. Person.  

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds From Operations” means, for any period, Consolidated Net Income for such
period, plus depreciation and amortization, and after adjustments for
unconsolidated partnerships and joint ventures calculated on the same basis.

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries throughout the period indicated and (subject
to Section 13.9) consistent with the prior financial practice of the Borrower
and its Subsidiaries.

“Government Securities” means securities issued or directly and fully guaranteed
or insured by the United States government or any agency or instrumentality of
the United States government (provided that the full faith and credit of the
United States is pledged in support of those securities).

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States, any State
within the United States or any other nation, or of any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guaranty Obligation” means, with respect to the Borrower and its Restricted
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness of any other Person including, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness (whether arising by virtue of
partnership arrangements, by agreement to keep well, to

15

 

--------------------------------------------------------------------------------

 

purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement condition or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided that the term Guaranty Obligation shall not include
endorsements for collection or deposit in the ordinary course of business.

“Hazardous Materials” means any substances or materials (a) that are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants, or
toxic substances under any Environmental Law, (b) that are toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise harmful to human health or the environment and are or become regulated
by any Governmental Authority, (c) the presence of which requires investigation
or remediation under any Environmental Law, (d) the discharge or emission or
release of which requires a permit or license under any Environmental Law, (e)
that are deemed to constitute a nuisance or a trespass that pose a health or
safety hazard to Persons or neighboring properties under any Environmental Law,
or (f) that contain asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil or nuclear fuel.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices.

“Hedging Obligations” means all existing or future payment and other obligations
owing by any Credit Party or any of its Subsidiaries under any Hedging Agreement
(which such Hedging Agreement is permitted hereunder).

“HMT” means Her Majesty’s Treasury.

“IFRS” means the International Financial Reporting Standards set by the
International Accounting Standards Board (or the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or the SEC, as
the case may be) or any successor thereto, as in effect from time to time.

“Indebtedness” means, with respect to the Borrower and its Restricted
Subsidiaries at any date and without duplication, the sum of the following
calculated in accordance with GAAP:

(a)all liabilities, obligations and indebtedness for borrowed money including
obligations evidenced by bonds, debentures, notes or other similar instruments
of any such Person;

(b)all obligations to pay the deferred purchase price of property or services of
any such Person (including all obligations under non-competition, earn-out or
similar agreements), excluding trade payables arising in the ordinary course of
business;

(c)the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases;

(d)all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in

16

 

--------------------------------------------------------------------------------

 

recourse (but excluding any such Indebtedness arising as a result of a Lien on
the Capital Stock of Agecroft);

(e)all Guaranty Obligations of any such Person;

(f)all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn and banker’s acceptances
issued for the account of any such Person;

(g)all obligations of any such Person to redeem, repurchase, exchange, defease
or otherwise make payments in respect of Capital Stock of such Person; and

(h)all Net Hedging Obligations.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.

“Information” has the meaning assigned thereto in Section 13.11.

“Insurance/Condemnation Event” means the receipt by any Credit Party or any of
its Restricted Subsidiaries of any cash insurance proceeds or condemnation award
payable by reason of theft, loss, physical destruction or damage, taking or
similar event with respect to any of their respective property.

“Interest Period” has the meaning assigned thereto in Section 4.1(b).

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure of any Person and any confirming letter executed pursuant to
such agreement.

“Investments” means, with respect to any Person, without duplication, all direct
or indirect investments by such Person in other Persons (including Affiliates)
in the forms of loans (including Guaranty Obligations or other obligations),
advances or capital contributions (excluding commission, travel and similar
advances to officers and employees made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Capital Stock
or other securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

“Lender” means each Person executing this Agreement as a Lender as set forth on
the signature pages hereto and each Person that hereafter becomes a party to
this Agreement as a Lender pursuant to Section 13.10.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“LIBOR” means:

17

 

--------------------------------------------------------------------------------

 

(a)for any Interest Period with respect to a LIBOR Rate Loan, the rate per annum
equal to the London Interbank Offered Rate or a comparable or successor rate as
approved by the Administrative Agent, as published by Bloomberg (or other
commercially available source providing quotations of London Interbank Offered
Rate as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

(b)for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at approximately 11:00 a.m., London time,
determined two (2) Business Days prior to such date for Dollar deposits with a
term of one month commencing that day:

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

LIBOR Rate = LIBOR

1.00-Eurodollar Reserve Percentage

Notwithstanding the foregoing, in no event shall the LIBOR Rate be less than
1.0%.

“LIBOR Rate Loan” means any portion of the Term Loan bearing interest at a rate
based upon the LIBOR Rate as provided in Section 4.1(a).

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning provided in Section 4.8(b).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset that it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset and
having substantially the same economic effect as any of the foregoing.

18

 

--------------------------------------------------------------------------------

 

“Loan Documents” means, collectively, this Agreement, each Note, the Subsidiary
Guaranty Agreement, the Security Documents, and each other document, instrument,
certificate and agreement executed and delivered by the Borrower or any
Restricted Subsidiary in connection with this Agreement or otherwise referred to
herein or contemplated hereby, all as may be amended, restated, supplemented or
otherwise modified from time to time.

“Loan-to-Value Requirement” means, at any time, the requirement that the
Mortgaged Properties at such time have an aggregate Appraised Value such that
the aggregate principal amount of the Term Loan is not more than 80% of such
aggregate Appraised Value.

“Material Adverse Effect” means a material adverse effect on (a) the properties,
business, operations or condition (financial or otherwise) of the Borrower and
its Restricted Subsidiaries, taken as a whole, or (b) the ability of the
Borrower and its Restricted Subsidiaries, taken as a whole, to perform their
obligations under the Loan Documents to which they are parties.

“Material Indebtedness” means (a) any Indebtedness or Guaranty Obligations of
the Borrower or any of its Restricted Subsidiaries involving monetary liability
of or to any such Person in an amount in excess of $25,000,000 per annum, (b)
the Senior Unsecured Notes and any documents related thereto, and (c) the
documentation governing any Qualified Trust Indebtedness.

“Maturity Date” means the earliest to occur of (a) December 18, 2024 and (b) the
date of acceleration of the Term Loan by the Administrative Agent on behalf of
the Lenders pursuant to Section 11.2(a).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Property” means any Eligible Asset that is subject to a Mortgage.

“Mortgages” means the collective reference to each mortgage, deed of trust, deed
to secure debt or other real property security document, encumbering any real
property now or hereafter owned by any Credit Party, in each case, in form and
substance reasonably satisfactory to the Administrative Agent and executed by
such Credit Party in favor of the Administrative Agent, for the ratable benefit
of the Secured Parties, as any such document may be amended, restated,
supplemented or otherwise modified from time to time.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance/Condemnation Event, all cash and Cash Equivalents
received by any Credit Party or any of its Restricted Subsidiaries therefrom
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, as and when
received) less the sum of (i) all income taxes and other taxes assessed by, or
reasonably estimated to be payable to, a Governmental Authority as a result of
such transaction or event (provided that if such estimated taxes exceed the
amount of actual taxes required to be paid in cash in respect of such
transaction or event, the amount of such excess, upon determination, shall
constitute Net Cash Proceeds), (ii) Restricted Payments consisting of
distributions of taxable gains that have the effect of reducing taxes otherwise
payable to a Governmental Authority as a result of such transaction or event,
(iii) all reasonable and customary out-of-pocket fees and expenses incurred in
connection with such transaction or event, (iv) the principal amount of,
premium, if any, and interest on any Indebtedness (other than Indebtedness under
the Loan

19

 

--------------------------------------------------------------------------------

 

Documents) secured by a Lien on the asset (or a portion thereof) disposed of, to
the extent such Indebtedness is required to be repaid in connection with such
transaction or event and (v) all amounts that are set aside as a reserve (A) for
adjustments in respect of the purchase price of such assets, (B) for any
liabilities associated with such sale or casualty, to the extent such reserve is
required by GAAP or as otherwise required pursuant to the documentation with
respect to such Asset Disposition or Insurance/Condemnation Event, (C) for the
payment of unassumed liabilities relating to the assets sold or otherwise
disposed of at the time of, or within 30 days after, the date of such sale or
other disposition and (D) for the payment of indemnification obligations;
provided that, to the extent and at the time any such amounts are released from
such reserve and received by such Credit Party or any of its Subsidiaries, such
amounts shall constitute Net Cash Proceeds, and (b) with respect to any issuance
of Indebtedness, the gross cash proceeds received by any Credit Party or any of
its Subsidiaries therefrom less all reasonable and customary out-of-pocket
legal, underwriting and other fees and expenses incurred and Indebtedness repaid
in connection therewith.

“Net Hedging Obligations” means, as of any date, the Termination Value of any
Hedging Agreement on such date.

“Net Income” means, with respect to the Borrower and its Restricted Subsidiaries
for any period, the net income (loss) of the Borrower and its Restricted
Subsidiaries, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however:  (a) any gain or loss,
together with any related provision for taxes on such gain or loss, realized in
connection with:  (i) any Asset Disposition; or (ii) the disposition of any
securities by the Borrower or any of its Restricted Subsidiaries or the
extinguishment of any Indebtedness of the Borrower or any of its Restricted
Subsidiaries (whether by redemption, repurchase, defeasance, repayment or
otherwise), and any related premiums, fees and expenses, (b) any extraordinary
gain or loss, together with any related provision for taxes on such
extraordinary gain or loss, (c) any impairment losses (including those resulting
from impairment of goodwill recorded on the Consolidated financial statement of
the Borrower and its Restricted Subsidiaries pursuant to FASB ASC 350 -
Intangibles - Goodwill and Other and those resulting from impairment or disposal
of long-lived assets recorded on the Consolidated financial statements of the
Borrower or a Restricted Subsidiary pursuant to FASB ASC 360 - Property, Plant,
and Equipment), (d) any loss resulting from the change in fair value of a
derivative financial instrument pursuant to FASB ASC 815 - Derivatives and
Hedging, (e) amortization of debt issuance costs and (f) any Capital Stock-based
compensation expense.

“Nomura” means Nomura Corporate Funding Americas, LLC or a third party as its
sub-agent.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Qualifying Asset” has the meaning assigned to it in Section 8.17(b).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the portion of the Term Loan made by such Lender, substantially in
the form of Exhibit A.

“Notice of Account Designation” has the meaning assigned thereto in Section 2.2.

“Notice of Borrowing” has the meaning assigned thereto in Section 2.2.

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(a).

20

 

--------------------------------------------------------------------------------

 

“Obligations” means, in each case, whether now in existence or hereafter
arising:  (a) the principal of and interest on (including interest accruing
after the filing of any bankruptcy or similar petition) the Term Loan and (b)
all other fees and commissions (including attorneys’ fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by the Borrower or any of its Restricted Subsidiaries
to the Lenders or the Administrative Agent, in each case under any Loan
Document, with respect to the Term Loan, of every kind, nature and description,
direct or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any note
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form of Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
that is not a Capital Lease.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in the Term Loan or Loan
Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.12).

“Participant” has the meaning assigned thereto in Section 13.11(d).

“Participant Register” has the meaning assigned thereto in Section 13.11(d).

“PATRIOT Act” has the meaning assigned thereto in Section 13.22.  

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and that (a) is maintained for the employees of the Borrower or any ERISA
Affiliates or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Borrower or any of its current or former
ERISA Affiliates.

“Permitted Acquisition” means any Investment by the Borrower or any Restricted
Subsidiary in the form of acquisitions of all or substantially all of the
business or a line of business (whether by the acquisition of Capital Stock,
assets or any combination thereof) of any other Person if such acquisition meets
all of the following requirements:

21

 

--------------------------------------------------------------------------------

 

(a)the Person or business to be acquired shall be engaged primarily in a
Permitted Business;

(b)if such transaction is a merger or consolidation, the Borrower or a
Restricted Subsidiary shall be the surviving Person and no Change in Control
shall have been effected thereby;

(c)the Borrower shall deliver to the Administrative Agent such documents as are
reasonably requested by the Administrative Agent pursuant to Section 8.11 to be
delivered at the time required pursuant to Section 8.11;

(d)in the case of any acquisition with an aggregate purchase price greater than
$100,000,000, no later than five (5) Business Days prior to the proposed closing
date of such acquisition, the Borrower (A) shall have delivered to the
Administrative Agent promptly upon the finalization thereof copies of
substantially final Permitted Acquisition Documents, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, and (B) shall
have delivered to, or made available for inspection by, the Administrative Agent
substantially complete Permitted Acquisition Diligence Information, which shall
be in form and substance reasonably satisfactory to the Administrative Agent;

(e)no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such acquisition; and

(f)the Borrower shall provide such other documents and other information as may
be reasonably requested by the Administrative Agent in connection with the
acquisition.

“Permitted Acquisition Diligence Information” means with respect to any
acquisition proposed by the Borrower or any Restricted Subsidiary, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements, and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any Restricted Subsidiary, final copies or substantially
final drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other material agreement
evidencing such acquisition, including all legal opinions and each other
material document executed, delivered, contemplated by or prepared in connection
therewith and any amendment, modification or supplement to any of the foregoing.

“Permitted Business” means the business conducted by the Borrower and its
Restricted Subsidiaries on the Closing Date, including the privatization of
governmental services and the acquisition, development, ownership, operation and
leasing of real property intended to be leased primarily to Governmental
Authorities of or within the United States, and businesses reasonably related to
the foregoing or ancillary or incidental thereto or a reasonable extension
thereof

“Permitted Investments” means:

(a)any Investment in the Borrower or in a Restricted Subsidiary of the Borrower;

(b)any Investment in cash or Cash Equivalents;

(c)any Permitted Acquisition;

22

 

--------------------------------------------------------------------------------

 

(d)any Investment made as a result of the receipt of Purchase Notes or non-cash
consideration (including Designated Non-Cash Consideration) from an Asset
Disposition that was made pursuant to and in compliance with Section 10.4;

(e)any acquisition of assets solely in exchange for the issuance of Capital
Stock (other than Disqualified Stock) of the Borrower;

(f)any Investments received in compromise of obligations of trade creditors or
customers that were incurred in the ordinary course of business, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer;

(g)Hedging Obligations;

(h)other Investments in any other Person having an aggregate fair market value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this subsection (h), not to exceed $200,000,000;

(i)payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

(j)loans or advances to employees made in the ordinary course of business of the
Borrower or any Restricted Subsidiary in an aggregate principal amount not to
exceed $5,000,000 outstanding at any one time;

(k)stock, obligations or securities received in settlement of debts created in
the ordinary course of business and owing to the Borrower or any Restricted
Subsidiary or in satisfaction of judgments or pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of a
debtor;

(l)Investments in existence on the Prior Closing Date and set forth on Schedule
1.1(b);

(m)Guaranty Obligations issued in accordance with Section 10.1;

(n)Investments that are made with Capital Stock of the Borrower (other than
Disqualified Stock of the Borrower);

(o)any Investment by the Borrower or any Restricted Subsidiary of the Borrower
in joint ventures in a Permitted Business, when taken together with all other
Investments made pursuant to this subsection (o), not to exceed $100,000,000
outstanding at any one time; and

(p)any Investment in any Person that is not at the time of such Investment, or
does not thereby become, a Restricted Subsidiary in an aggregate amount
(measured on the date such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (p) since the Prior Closing Date (but, to the
extent that any Investment made pursuant to this clause (p) since the Prior
Closing Date is sold or otherwise liquidated for cash, minus the lesser of (i)
the cash return of capital with respect to such Investment (less the cost of
disposition, if any) and (ii) the initial amount of such Investment) not to
exceed ten percent (10%) of Consolidated Tangible Assets; provided that such
Person is engaged primarily in a Permitted Business;

23

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, Investments in Unrestricted Subsidiaries pursuant
to clauses (a)-(p) above made at any time that the Consolidated Secured Leverage
Ratio (after giving pro forma effect to any such Investment to be made) exceeds
2.25 to 1.00 shall not exceed $75,000,000 (provided that no Investments in
Unrestricted Subsidiaries may be made if any Default or Event of Default exists
at the time of such Investment or after giving effect thereto); it being
understood that this is a limitation on a prospective basis only and that no
Default or Event of Default shall occur as a result of this limitation
retroactively.

For all purposes of this Agreement, if an Investment meets the criteria of more
than one of the types of Permitted Investments described in the above clauses,
the Borrower (i) shall have the right to determine in its sole discretion the
clause to which such Investment is to be allocated, (ii) shall not be required
to allocate the amount of such Investment to more than one of such clauses,
(iii) may elect in its sole discretion to apportion such item of Investment
between or among any two or more of such clauses, and (iv) may reallocate or
reclassify all or any part of such Investment between or among any one or more
of such clauses at any time and from time to time, provided that, at the time
such reallocation or reclassification, such Investment meets the requirements of
the clause to which reallocated or reclassified.

“Permitted Liens” means the Liens permitted pursuant to Section 10.2.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Prime Rate” means, at any time, the rate of interest last quoted by the Wall
Street Journal (or another national publication selected by the Administrative
Agent) as the United States “Prime Rate”.

“Prior Closing Date” means April 17, 2018.

“Prison Facility” means any prison, correctional, detention or juvenile facility
owned or operated by the Borrower or any of its Restricted Subsidiaries and any
other facility used by the Borrower or any of its Restricted Subsidiaries in the
operation of a Permitted Business.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning assigned thereto in Section 7.6.

“Purchase Notes” means notes or other obligations received by any Credit Party
in connection with an Asset Disposition of an Unoccupied Subject Facility that
is otherwise permitted pursuant to Section 10.4.

“Qualified Trust” means a trust or other special purpose vehicle formed for the
sole purpose of, and which is limited by its charter or other organizational
documents to conduct no business other than, issuing Qualified Trust Preferred
Stock and lending the proceeds from such issuance to the Borrower.

“Qualified Trust Indebtedness” means Indebtedness of the Borrower or its
Restricted Subsidiaries to a Qualified Trust (a) in an aggregate principal
amount not exceeding the amount of funds raised by such trust from the issuance
of Qualified Trust Preferred Stock and (b) that by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the Qualified Trust or the holder of any Qualified
Trust Preferred Stock), or upon the happening of any event, does not mature and
is not mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or redeemable at the option of the Qualified Trust or any holder of
the Qualified Trust

24

 

--------------------------------------------------------------------------------

 

Preferred Stock, in whole or in part, on or prior to the date that is 91 days
after the Maturity Date; provided that such Qualified Trust Indebtedness may be
redeemed pursuant to its terms upon a change of control of the Borrower if the
terms of such Qualified Trust Indebtedness (a) define a “change of control” in a
manner that is not more expansive or inclusive than the change of control
definition contained in this Agreement and (b) explicitly provide that no
payment shall be made with respect to such Indebtedness upon a “change of
control” unless such payment is permitted by the provisions of this Agreement.

“Qualified Trust Preferred Stock” means a preferred stock or preferred interest
in a Qualified Trust the net proceeds from the issuance of which are used to
finance Qualified Trust Indebtedness and that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder of the Qualified Trust Preferred Stock),
or upon the happening of any event, does not mature and is not mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder of the Qualified Trust Preferred Stock, in whole or in
part, on or prior to the date that is 91 days after the Maturity Date.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Refinancing Indebtedness” has the meaning assigned thereto in Section 10.1(k).

“Register” has the meaning assigned thereto in Section 13.10(c).

“REIT” means a real estate investment trust under Sections 856-860 of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Required Lenders” means, at any date, any combination of Lenders having Total
Credit Exposures representing more than fifty percent (50%) of the Total Credit
Exposures of all Lenders; provided that the Total Credit Exposure held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, assistant controller, treasurer, assistant
treasurer, secretary or assistant secretary of a Credit Party, or any other
officer of a Credit Party reasonably acceptable to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Credit Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Credit
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Credit Party.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payments” has the meaning assigned thereto in Section 10.5.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Commitment” means the Revolving Credit Commitment, as defined
in the Existing Credit Agreement, and any refinancing or replacement thereof or
substitution therefor.

25

 

--------------------------------------------------------------------------------

 

“Revolving Credit Facility” means the Revolving Credit Facility, as defined in
the Existing Credit Agreement, and any refinancing or replacement thereof or
substitution therefor.

“S&P” means Standard & Poor’s Rating Services, a division of S&P Global Inc.,
and any successor thereto.

“Sanctioned Country” means, at any time, a country, region or territory that is
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
HMT, or other relevant sanctions authority having jurisdiction over the Borrower
or any of its Subsidiaries, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in clauses (a) and (b).

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced from time to time by the U.S. government (including those administered
by OFAC), the United Nations Security Council, the European Union, HMT, or other
relevant sanctions authority having jurisdiction over the Borrower or any of its
Subsidiaries.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 12.5, any other holder from time to time of any
Obligations and, in each case, their respective successors and permitted
assigns.

“Security Documents” means the collective reference to the Mortgages and each
other agreement or writing, if any, pursuant to which any Credit Party purports
to pledge or grant a security interest in any property or assets securing the
Obligations or any such Person purports to guaranty the payment and/or
performance of the Obligations.

“Senior Unsecured 2020 Notes” means the Indebtedness of the Borrower evidenced
by its 4.125% Senior Notes due 2020, in the original aggregate principal amount
of $325,000,000, issued pursuant to that certain Indenture dated as of April 4,
2013, among the Borrower, certain of its Subsidiaries and U.S. Bank National
Association, as trustee.

“Senior Unsecured 2022 Notes” means the Indebtedness of the Borrower evidenced
by its 5.00% Senior Notes due 2022, in the original aggregate principal amount
of $250,000,000, issued pursuant to that certain Indenture dated as of September
25, 2015, between the Borrower and U.S. Bank National Association, as trustee,
as amended and supplemented by that certain First Supplemental Indenture dated
as of September 25, 2015, among the Borrower, certain of its Subsidiaries and
U.S. Bank National Association, as trustee.

“Senior Unsecured 2023 Notes” means the Indebtedness of the Borrower evidenced
by its 4.625% Senior Notes due 2023, in the original aggregate principal amount
of $350,000,000, issued pursuant to that certain Indenture dated as of April 4,
2013, among the Borrower, certain of its Subsidiaries and U.S. Bank National
Association, as trustee.

26

 

--------------------------------------------------------------------------------

 

“Senior Unsecured 2027 Notes” means the Indebtedness of the Borrower evidenced
by its 4.75% Senior Notes due 2027, in the original aggregate principal amount
of $250,000,000, issued pursuant to that certain Indenture dated as of September
25, 2015, between the Borrower and U.S. Bank National Association, as trustee,
as amended and supplemented by that certain Second Supplemental Indenture dated
as of October 13, 2017, among the Borrower, certain of its Subsidiaries and U.S.
Bank National Association, as trustee.

“Senior Unsecured Notes” means the collective reference to (a) the Senior
Unsecured 2020 Notes, (b) the Senior Unsecured 2023 Notes, (c) the Senior
Unsecured 2022 Notes, (d) the Senior Unsecured 2027 Notes and (e) any other
instruments and agreements entered into by the Borrower or its Subsidiaries in
connection therewith.  Solely for purposes of Sections 10.9 and 10.10, “Senior
Unsecured Notes” shall include any other senior unsecured notes issued by the
Borrower and permitted by this Agreement so long as the indenture or
supplemental indenture pursuant to which such senior unsecured notes are issued
contains no restrictions on the ability of the Borrower or a Restricted
Subsidiary to incur Liens on or with respect to any of its assets or properties
as security for the Obligations, or on the ability of a Restricted Subsidiary to
pay dividends to the Borrower, that in either case are more restrictive on the
Borrower and its Restricted Subsidiaries than those set forth in either (i) the
Indenture governing the Senior Unsecured 2020 Notes, dated as of April 4, 2013,
among the Borrower, certain of its Subsidiaries and U.S. Bank National
Association, as trustee, as amended and supplemented prior to July 22, 2015,
(ii) the Indenture governing the Senior Unsecured 2022 Notes, dated as of
September 25, 2015, between the Borrower and U.S. Bank National Association, as
trustee, as amended and supplemented by that certain First Supplemental
Indenture dated as of September 25, 2015, among the Borrower, certain of its
Subsidiaries and U.S. Bank National Association, as trustee, as further amended
and supplemented prior to October 6, 2015, (iii) the Indenture governing the
Senior Unsecured 2023 Notes, dated as of April 4, 2013, among the Borrower,
certain of its Subsidiaries and U.S. Bank National Association, as trustee, as
amended and supplemented prior to July 22, 2015 or (iv) the Indenture dated as
of September 25, 2015, between the Borrower and U.S. Bank National Association,
as trustee, as amended and supplemented by that certain Second Supplemental
Indenture governing the Senior Unsecured 2027 Notes, dated as of October 13,
2017, among the Borrower, certain of its Subsidiaries and U.S. Bank National
Association, as trustee, as further amended and supplemented prior to the
Closing Date.  

“Solvent” means, as to any Person on a particular date, that any such Person (a)
has capital sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage and is able to pay its
debts as they mature, (b) has assets having a value, both at fair valuation and
at present fair saleable value, greater than the amount required to pay its
probable liabilities (including contingencies), and (c) does not believe that it
will incur debts or liabilities beyond its ability to pay such debts or
liabilities as they mature.

“Stated Maturity” means, with respect to any installment of interest or
principal on any Indebtedness, the date on which such payment of interest or
principal was scheduled to be paid in the original documentation governing such
Indebtedness, and shall not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

“Subject Facility” means any Prison Facility, community/reentry facility and
real property leased by a Governmental Authority of or within the United States
that is owned or operated by the Borrower or any of its Restricted Subsidiaries
and used by the Borrower or any of its Restricted Subsidiaries in the operation
of a Permitted Business.

27

 

--------------------------------------------------------------------------------

 

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of the Borrower or any Restricted Subsidiary subordinated in right and time of
payment to the Obligations and containing such other terms and conditions, in
each case as are satisfactory to the Required Lenders.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by, or the
management of which is otherwise controlled by, such Person (irrespective of
whether, at the time, Capital Stock of any other class or classes of such
corporation, partnership, limited liability company or other entity shall have
or might have voting power by reason of the happening of any
contingency).  Unless otherwise qualified references to “Subsidiary” or
“Subsidiaries” herein shall refer to those of the Borrower.

“Subsidiary Guarantors” means each direct or indirect Domestic Subsidiary that
is a Restricted Subsidiary in existence on the Closing Date or that becomes a
party to the Subsidiary Guaranty Agreement pursuant to Section 8.11.

“Subsidiary Guaranty Agreement” means the guaranty agreement, dated as of the
date hereof, executed by the Subsidiary Guarantors in favor of the
Administrative Agent for the ratable benefit of the Secured Parties.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority with respect to this Agreement, any of the
other Loan Documents or the transactions that are the subject thereof, including
any interest, additions to tax or penalties applicable thereto.

“Term Loan” means the term loan made on the Closing Date to the Borrower in the
initial aggregate principal amount of $250,000,000 pursuant to Section 2.2.

“Term Loan Commitment” means (a) as to any Lender, the obligation of such Lender
to make a portion of the Term Loan to or for the account of the Borrower
hereunder in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on the Register, and (b) as to all Lenders, the
aggregate obligations of all Lenders to make the Term Loan to the account of the
Borrower.  

“Term Loan Percentage” means, with respect to any Lender at any time, the ratio
of (a) the outstanding principal balance of the portion of the Term Loan held by
such Lender to (b) the total outstanding principal balance of the Term Loan.

“Termination Event” except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect:  (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition that would constitute grounds under

28

 

--------------------------------------------------------------------------------

 

Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the partial or
complete withdrawal of the Borrower of any ERISA Affiliate from a Multiemployer
Plan if withdrawal liability is asserted by such plan, or (h) any event or
condition that results in the reorganization or insolvency of a Multiemployer
Plan under Sections 4241 or 4245 of ERISA, or (i) any event or condition that
results in the termination of a Multiemployer Plan under Section 4041A of ERISA
or the institution by PBGC of proceedings to terminate a Multiemployer Plan
under Section 4042 of ERISA, or (j) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA.

“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

“Total Credit Exposure” means, as to any Lender at any time, the portion of the
outstanding Term Loan held by such Lender at such time.

“Transactions” means, collectively, (a) the refinancing on the Closing Date of
existing amounts outstanding under the Revolving Credit Facility (as defined in
the Existing Credit Agreement), (b) the repayment of the Senior Unsecured 2020
Notes, (c) the initial Extensions of Credit and (d) the payment of fees,
commissions and expenses in connection with the foregoing.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 or 430 of the Code for the
applicable plan year.

“United States” means the United States of America.

“Unoccupied Subject Facility” means any Subject Facility owned by the Borrower
or its Restricted Subsidiaries that, for the twelve-month period ending on the
date of measurement, has had an average occupancy level of less than fifteen
percent (15%).

“Unrestricted Cash and Cash Equivalents” means, when referring to cash or Cash
Equivalents of the Borrower and its Subsidiaries, that such cash or Cash
Equivalents (a) do not appear or would not be required to appear as “restricted”
on the financial statements of the Borrower and its Subsidiaries and (b) are not
subject to any Liens other than as permitted pursuant to Section 10.2(a), (i),
(k) or (r).

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated by the board of directors of the Borrower as an Unrestricted
Subsidiary pursuant to Section 8.12, but only to the extent that such
Subsidiary:

29

 

--------------------------------------------------------------------------------

 

(a)has no Indebtedness that is recourse (directly or indirectly) to the Borrower
or any of its Restricted Subsidiaries;

(b)is not party to any agreement, contract, arrangement or understanding with
the Borrower or any of its Restricted Subsidiaries unless the terms of any such
agreement, contract, arrangement or understanding are no less favorable to the
Borrower or such Restricted Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of the Borrower;

(c)is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (i) to subscribe
for additional Capital Stock or (ii) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and

(d)has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Borrower or any of its Restricted
Subsidiaries.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 4.11(g).

“Withholding Agent” means the Borrower and the Administrative Agent.

“Working Capital” means, for the Borrower and its Restricted Subsidiaries on a
Consolidated basis and calculated in accordance with GAAP, as of any date of
determination, the excess of (a) current assets (other than cash, Cash
Equivalents, taxes, deferred taxes and assets held for sale) over (b) current
liabilities, excluding, without duplication, (i) the current portion of any
long-term Indebtedness, (ii) the current portion of current taxes and deferred
income taxes, (iii) the current portion of accrued Consolidated Interest Expense
and (iv) liabilities related to assets held for sale.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2  Other Definitions and Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:  (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (f) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (g) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (h) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (i) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract

30

 

--------------------------------------------------------------------------------

 

rights, (j) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (k) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” the words “to” and “until” each mean
“to but excluding” and the word “through” means “to and including”, and (l)
Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.3  Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements required by Section 7.1(b), except as otherwise
specifically prescribed herein (including as prescribed by
Section 13.9).  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. The Borrower in its discretion may notify the
Administrative Agent at any time that it has elected to so use IFRS in lieu of
GAAP and, upon any such notice, references herein to GAAP shall thereafter be
construed to mean IFRS as in effect from time to time; provided that, to the
extent that such election would affect any financial ratio set forth in this
Agreement, (i) the Borrower shall provide to the Administrative Agent financial
statements and other documents reasonably requested by the Administrative Agent
or any Lender setting forth a reconciliation with respect to such ratio or
requirement made before and after giving effect to such election and (ii) if the
Borrower, the Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Required Lenders and the Borrower shall negotiate in
good faith to amend such ratio to preserve the original intent thereof in light
of such change.

Section 1.4  UCC Terms.  Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions.  Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

Section 1.5  Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.6  References to Agreement and Laws.  Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

Section 1.7  Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.8  [Reserved.]

31

 

--------------------------------------------------------------------------------

 

Section 1.9  Consolidation of Variable Interest Entities.  All references herein
to Consolidated financial statements of the Borrower and its Subsidiaries or to
the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities:  an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

Article II

TERM LOAN FACILITY

Section 2.1  Term Loan.  Subject to the terms and conditions of this Agreement
and the other Loan Documents, and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents, each Lender
severally agrees to make its portion of the Term Loan to the Borrower on the
Closing Date in a principal amount equal to such Lender’s Term Loan Commitment
as of the Closing Date.  

Section 2.2  Procedure for Advance of Term Loan.  The Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit B or such other form as may be reasonably approved by the
Administrative Agent  (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower (a “Notice of Borrowing”), prior to 12:00 noon on the Closing Date
requesting that the Lenders make the Term Loan as a Base Rate Loan on such date
(provided that the Borrower may request, no later than three (3) Business Days
prior to the Closing Date, that the Lenders make the Term Loan as a LIBOR Rate
Loan if the Borrower has delivered to the Administrative Agent a letter in form
and substance reasonably satisfactory to the Administrative Agent indemnifying
the Lenders in the manner set forth in Section 4.9 of this Agreement).  Upon
receipt of such Notice of Borrowing from the Borrower, the Administrative Agent
shall promptly notify each Lender thereof.  Not later than 2:00 p.m. on the
Closing Date, each Lender will make available to the Administrative Agent for
the account of the Borrower, at the Administrative Agent’s Office in immediately
available funds, the amount of such Term Loan to be made by such Lender on the
Closing Date.  The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of the Term Loan requested pursuant to this
Section in immediately available funds by crediting or wiring such proceeds to
the deposit account of the Borrower identified in the most recent notice
substantially in the form of Exhibit C (a “Notice of Account Designation”)
delivered by the Borrower to the Administrative Agent, or as may be otherwise
agreed upon by the Borrower and the Administrative Agent from time to time.

Section 2.3  Repayment of the Term Loan.  The Borrower shall repay the aggregate
outstanding principal amount of the Term Loan in consecutive quarterly
installments on the last Business Day of each fiscal quarter commencing March
31, 2020 in an amount equal to 1.25% of the aggregate initial principal amount
of the Term Loan on the Closing Date for the first four fiscal quarters and
1.875% thereafter, as adjusted by any prepayments pursuant to Section 2.4(a),
with the remainder due on the Maturity Date.

Section 2.4  Prepayment of the Term Loan.  

(a)Optional Prepayments.  The Borrower shall have the right at any time and from
time to time, without premium or penalty (subject to Section 2.5 below), to
prepay the Term Loan, in whole or in part, upon delivery of irrevocable prior
written notice to the Administrative Agent substantially in the form of Exhibit
D or such other form as may be reasonably approved by the Administrative Agent

32

 

--------------------------------------------------------------------------------

 

(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer (a “Notice of Prepayment”), not later than 12:00
noon (i) one Business Day prior to the proposed prepayment of a Base Rate Loan
and (ii) at least three (3) Business Days before the Business Day of the
proposed prepayment of a LIBOR Rate Loan, specifying the date and amount of
prepayment, whether the prepayment is of LIBOR Rate Loans or Base Rate Loans or
a combination thereof, and if a combination thereof, the amount allocable to
each.  Each optional prepayment of the Term Loan hereunder shall be in an
aggregate principal amount of at least $1,000,000 or any whole multiple of
$1,000,000 in excess thereof and shall be applied to the remaining scheduled
principal installments of the Term Loan pursuant to Section 2.3 as directed by
the Borrower (and if not so directed, then in direct order of maturity).  Each
prepayment shall be accompanied by any amount required to be paid pursuant to
Section 4.9.  A Notice of Prepayment received after 12:00 noon shall be deemed
received on the next Business Day.  The Administrative Agent shall promptly
notify the applicable Lenders of each Notice of Prepayment.

(b)Mandatory Prepayments.

(i)Debt Issuances.  The Borrower shall make mandatory principal prepayments of
the Term Loan in the manner set forth in clause (v) below in an amount equal to
one hundred percent (100%) of the aggregate Net Cash Proceeds from any issuance
of Indebtedness by the Borrower or any of its Restricted Subsidiaries, other
than Indebtedness permitted pursuant to Section 10.1.  Such prepayment shall be
made within three (3) Business Days after the date of receipt of the Net Cash
Proceeds of any such issuance.

(ii)Asset Dispositions and Insurance/Condemnation Events.  The Borrower shall
make mandatory principal prepayments of the Term Loan in the manner set forth in
clause (v) below in amounts equal to one hundred percent (100%) of the aggregate
Net Cash Proceeds from (1) any Asset Disposition (other than any Asset
Disposition permitted pursuant to, and in accordance with, clauses (a), (b),
(c), (d), (e), (f), (j), (l), (m) or (n) of Section 10.4) or (2) any
Insurance/Condemnation Event, to the extent that the aggregate amount of such
Net Cash Proceeds, in the case of each of clauses (1) and (2), respectively,
exceed $15,000,000 during any Fiscal Year.  Such prepayments shall be made
within three (3) Business Days after the date of receipt of the Net Cash
Proceeds; provided that, so long as no Default or Event of Default has occurred
and is continuing, no prepayment shall be required under this Section 2.4(b)(ii)
with respect to such portion of such Net Cash Proceeds that the Borrower shall
have, on or prior to such date, given written notice to the Administrative Agent
of its intent to (A) reinvest in accordance with Section 2.4(b)(iii) or (B) use
such Net Cash Proceeds to repay the Revolving Credit Facility (to the extent
accompanied by a corresponding reduction in the Revolving Credit Commitment, the
Existing Term Loan or Senior Unsecured Notes of the Borrower that mature prior
to the Maturity Date.

(iii)Reinvestment Option.  With respect to any Net Cash Proceeds realized or
received with respect to any Asset Disposition or any Insurance/Condemnation
Event (in each case, to the extent not excluded pursuant to Section 2.4(b)(ii))
at the option of the Borrower, the Credit Parties may reinvest all or any
portion of such Net Cash Proceeds in assets used or useful for the business of
the Credit Parties and their Subsidiaries within (x) twelve (12) months
following receipt of such Net Cash Proceeds or (y) fifteen months (15) following
receipt of such Net Cash Proceeds, if such Credit Party enters into a bona fide
commitment to reinvest such Net Cash Proceeds within twelve (12) months
following receipt thereof; provided that if any Net Cash Proceeds are no longer
intended to be or cannot be so reinvested at any time after delivery of a notice
of reinvestment election, an amount equal to any such Net Cash Proceeds not so
reinvested or intended to be reinvested shall be applied to the prepayment of
the Term Loan as set forth in this Section 2.4(b)(iii) within three (3) Business
Days after the applicable Credit Party reasonably determines that such Net Cash
Proceeds are no longer intended to be or cannot be so reinvested.  Pending the
final application of any such Net Cash Proceeds, the applicable Credit Party

33

 

--------------------------------------------------------------------------------

 

may invest an amount equal to such Net Cash Proceeds in any manner that is not
prohibited by this Agreement or reduce the outstanding principal balance of the
Revolving Credit Facility.

(iv)Excess Cash Flow.  After the end of each Fiscal Year (commencing with the
Fiscal Year ending December 31, 2020) when the Consolidated Secured Leverage
Ratio as of the last day of such Fiscal Year is greater than or equal to 2.50 to
1.00, within five (5) Business Days after the earlier to occur of (x) the
delivery of the financial statements and related Compliance Certificate for such
Fiscal Year pursuant to Section 7.1(b) and Section 7.2 and (y) the date on which
the financial statements and the related Compliance Certificate for such Fiscal
Year are required to be so delivered, the Borrower shall make mandatory
principal prepayments of the Term Loan in the manner set forth in clause (v)
below in an amount equal to (A) fifty percent (50%) of Excess Cash Flow, if any,
for such Fiscal Year minus (B) the aggregate principal amount of all optional
prepayments of the Term Loan, the Revolving Credit Facility (to the extent
accompanied by a corresponding reduction in the Revolving Credit Commitment),
the Existing Term Loan, Senior Unsecured Notes of the Borrower or any other
Indebtedness that is secured on a pari passu basis with the Term Loan, in each
case during such Fiscal Year, solely to the extent that such prepayments are not
funded with the incurrence of any Indebtedness or any other proceeds not
included in Consolidated EBITDA, solely to the extent that such amount exceeds
$7,500,000.

(v)Notice; Manner of Payment.  Upon the occurrence of any event triggering a
prepayment requirement under clauses (i) through and including (iv) above, the
Borrower shall promptly deliver written notice thereof to the Administrative
Agent not later than 12:00 noon at least three (3) Business Days before the
proposed date of prepayment, and upon receipt of such notice, the Administrative
Agent shall promptly so notify the Lenders.  Each prepayment of the Term Loan
under this Section shall be applied to reduce the remaining scheduled principal
installments of the Term Loan pursuant to Section 2.3 (including the bullet
payment due at maturity) on a pro rata basis.

(vi)Prepayment of LIBOR Rate Loans.  Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 4.9; provided that, so long as no
Default or Event of Default shall have occurred and be continuing, if any
prepayment of LIBOR Rate Loans is required to be made under this Section 2.4(b)
prior to the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 2.4(b) in respect of any such LIBOR Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into an account held at, and subject to the
sole control of, the Administrative Agent (or at an unaffiliated financial
institution at the Administrative Agent’s sole discretion) until the last day of
such Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Credit Party) to apply such amount to the prepayment of such Term Loan in
accordance with this Section 2.4(b).  Upon the occurrence and during the
continuance of any Default or Event of Default, the Administrative Agent shall
also be authorized (without any further action by or notice to or from the
Borrower or any other Credit Party) to apply such amount to the prepayment of
the outstanding Term Loan balance in accordance with the relevant provisions of
this Section 2.4(b).

(c)No Reborrowings.  Amounts prepaid under the Term Loan pursuant to this
Section 2.4 may not be reborrowed.

Section 2.5  Call Premium.  In the event that, on or prior to the date that is
twelve (12) months after the Closing Date, the Borrower (i) makes any prepayment
of the Term Loan in connection with any Repricing Transaction (as defined below)
or (ii) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each applicable Lender, a fee in an amount equal to (x) in the case
of clause (i), a prepayment premium of

34

 

--------------------------------------------------------------------------------

 

1.0% of the principal amount of the Term Loan being prepaid and (y) in the case
of clause (ii), a payment equal to 1.0% of the aggregate principal amount of the
applicable Term Loan outstanding immediately prior to such amendment.  Such fees
shall be due and payable within three (3) Business Days of the date of the
effectiveness of such Repricing Transaction.  For the purpose of this Section
2.5, “Repricing Transaction” means (x) any prepayment or repayment of the Term
Loan with the proceeds of, or any conversion of the Term Loan into, any new or
replacement tranche of term loans in the nature of what are commonly referred to
as “B” term loans and bearing interest with an All-In Yield less than the All-In
Yield applicable to the Term Loan (as such comparative yields are determined in
a manner consistent with generally accepted financial practices) and (y) any
amendment to the pricing terms of the Term Loan that reduces, directly or
indirectly, the All-In Yield applicable to the Term Loan, determined as provided
above.

Article III

[RESERVED.]

Article IV

GENERAL LOAN PROVISIONS

Section 4.1  Interest.

(a)Interest Rate Options.  Subject to the provisions of this Section, at the
election of the Borrower, the Term Loan shall bear interest at (A) the Base Rate
plus the Applicable Margin or (B) the LIBOR Rate plus the Applicable
Margin.  The Borrower shall select the rate of interest and Interest Period, if
any, applicable to the Term Loan at the time a Notice of Borrowing is given or
at the time a Notice of Conversion/Continuation is given pursuant to
Section 4.2.  Any portion of the Term Loan as to which the Borrower has not duly
specified an interest rate as provided herein shall be deemed a Base Rate Loan.
If the Borrower elects a LIBOR Rate Loan in any Notice of Borrowing or Notice of
Conversion/Continuation, but fails to specify the Interest Period applicable
thereto, it shall be deemed to have elected a one-month Interest Period.

(b)Interest Periods.  In connection with each LIBOR Rate Loan, the Borrower, by
giving notice at the times described in Section 2.2 or 4.2, as applicable, shall
elect an interest period (each, an “Interest Period”) to be applicable to such
LIBOR Rate Loan, which Interest Period shall be a period of one (1), two (2),
three (3) or six (6) months or, if agreed by all of the relevant Lenders, twelve
(12) months; provided that:

(i)the Interest Period shall commence on the date of advance of or conversion to
any LIBOR Rate Loan and, in the case of immediately successive Interest Periods,
each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(ii)if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(iii)any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the

35

 

--------------------------------------------------------------------------------

 

calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;

(iv)no Interest Period shall extend beyond the Maturity Date; and

(v)there shall be no more than twelve (12) Interest Periods in effect at any
time.

(c)Default Rate.  Subject to Section 11.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 11.1(a), (b),
(i) or (j), or (ii) at the election of the Required Lenders (or the
Administrative Agent at the direction of the Required Lenders), upon the
occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, (B) all
outstanding such LIBOR Rate Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the rate then applicable to LIBOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate then applicable to Base Rate Loans, and (C)
all outstanding Base Rate Loans and other Obligations arising hereunder or under
any other Loan Document shall bear interest at a rate per annum equal to two
percent (2%) in excess of the rate then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document.  Interest
shall continue to accrue on the Obligations after the filing by or against the
Borrower of any petition seeking any relief in bankruptcy or under any act or
law pertaining to insolvency or debtor relief, whether state, federal or
foreign.  Such interest shall be payable on demand of the Administrative Agent.

(d)Interest Payment and Computation.  Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing March 31, 2020; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three (3)
month interval during such Interest Period.  All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to LIBOR)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on the Term Loan for the day on which it
is made, and shall not accrue on the Term Loan, or any portion thereof, for the
day on which the Term Loan or such portion is paid, provided that any portion of
the Term Loan that is repaid on the same day on which it is made shall, subject
to Section 4.4(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(e)Maximum Rate.  In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest or loan charges under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the amount collectible
at the highest rate permissible under any Applicable Law that a court of
competent jurisdiction shall, in a final determination, deem applicable
hereto.  In the event that such a court determines that the Lenders have charged
or received interest or loan charges hereunder in excess of the amount
collectible at the highest permissible rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest or loan charges received by the Lenders in excess of the
amount collectible at the maximum lawful rate or (ii) apply such excess to the
principal balance of the Obligations on a pro rata basis.  It is the intent
hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest or loan charges in excess of those
that may be paid by the Borrower under Applicable Law.

36

 

--------------------------------------------------------------------------------

 

Section 4.2  Notice and Manner of Conversion or Continuation of Term
Loan.  Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans in a principal amount equal to $3,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate Loans
and (b) upon the expiration of any Interest Period, (i) convert all or any part
of its outstanding LIBOR Rate Loans in a principal amount equal to $2,000,000 or
a whole multiple of $1,000,000 in excess thereof into Base Rate Loans or (ii)
continue such LIBOR Rate Loans as LIBOR Rate Loans.  Whenever the Borrower
desires to convert or continue any portion of the Term Loan as provided above,
the Borrower shall give the Administrative Agent irrevocable prior written
notice in the form attached as Exhibit E (a “Notice of Conversion/Continuation”)
not later than 2:00 p.m. three (3) Business Days before the day on which a
proposed conversion or continuation of such portion is to be effective
specifying (A) the portion of the Term Loan to be converted or continued, and,
in the case of any LIBOR Rate Loan to be converted or continued, the last day of
the Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
portion of the Term Loan to be converted or continued, and (D) the Interest
Period to be applicable to such converted or continued LIBOR Rate Loan.  The
Administrative Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation.  In the event the Borrower shall fail to give any
required notice as described in this Section 4.2 or if such continuation or
conversion is not permitted pursuant to the terms of this Agreement, any LIBOR
Rate Loans shall be automatically converted to Base Rate Loans on the last day
of the then expiring Interest Period.

Section 4.3  Fees.

(a)[Reserved].  

(b)Administrative Agent’s and Other Fees.  The Borrower shall pay to the
Arrangers and the Administrative Agent for their own respective accounts and the
account of each Lender fees in the amounts and at the times specified in the
applicable Fee Letter.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

Section 4.4  Manner of Payment.  

(a)Each payment by the Borrower on account of the principal of or interest on
the Term Loan or of any fee, commission or other amounts payable to the Lenders
under this Agreement shall be made not later than 2:00 p.m. on the date
specified for payment under this Agreement to the Administrative Agent at the
Administrative Agent’s Office for the account of the Lenders entitled to such
payment in Dollars, in immediately available funds, and shall be made without
any set-off, counterclaim or deduction whatsoever.  Any payment received after
2:00 p.m. may, in the Administrative Agent’s discretion, be deemed to have been
made on the next succeeding Business Day for all purposes.  Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each Lender at its address for notices set forth herein its Term
Loan Percentage thereof (except as specified below) and shall wire advice of the
amount of such credit to each Lender.  Payment of the Administrative Agent’s
fees or expenses shall be made for the account of the Administrative Agent, and
any amount payable to any Lender under Sections 4.9, 4.10, 4.11 or 13.3 shall be
paid to the Administrative Agent for the account of the applicable
Lender.  Subject to Section 4.1(b)(ii) if any payment under this Agreement shall
be specified to be made upon a day that is not a Business Day, it shall be made
on the next succeeding day that is a Business Day and such extension of time
shall in such case be included in computing any interest if payable along with
such payment.

37

 

--------------------------------------------------------------------------------

 

(b)Defaulting Lenders.  Notwithstanding the foregoing clause (a), if there
exists a Defaulting Lender, each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 4.15(a)(ii).

Section 4.5  Evidence of Indebtedness.  

(a)Extensions of Credit.  The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be presumed
correct absent manifest error of the amount of the Extensions of Credit made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Term Loan, in addition to such accounts or
records.  Each Lender may attach schedules to its Notes and endorse thereon the
date, amount and maturity of its portion of the Term Loan and payments with
respect thereto.

(b)[Reserved.]

Section 4.6  Adjustments.  If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its portion of the Term Loan or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
Term Loan and accrued interest thereon or other such obligations (other than
pursuant to Sections 4.9, 4.10, 4.11 or 13.3) greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Term Loan and such other obligations
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective portions of the Term Loan and other amounts owing them;
provided that:

(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii)the provisions of this Section 4.6 shall not be construed to apply to (A)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) [reserved] or (C) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any portion of the Term Loan to any assignee or participant, other than to the
Borrower or any Restricted Subsidiary thereof (as to which the provisions of
this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

38

 

--------------------------------------------------------------------------------

 

Section 4.7  Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent.  The obligations of the Lenders under
this Agreement to make the Term Loan are several and are not joint or joint and
several.  Unless the Administrative Agent shall have received notice from a
Lender prior to a proposed borrowing date that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of the
amount to be borrowed on such date (which notice shall not release such Lender
of its obligations hereunder), the Administrative Agent may assume that such
Lender has made such portion available to the Administrative Agent on the
proposed borrowing date in accordance with Section 2.2, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount.  If such amount is made available to the
Administrative Agent on a date after such borrowing date, such Lender shall pay
to the Administrative Agent on demand an amount, until paid, equal to the
product of (a) the amount not made available by such Lender in accordance with
the terms hereof, times (b) the daily average Federal Funds Rate during such
period as determined by the Administrative Agent, times (c) a fraction the
numerator of which is the number of days that elapse from and including such
borrowing date to the date on which such amount not made available by such
Lender in accordance with the terms hereof shall have become immediately
available to the Administrative Agent and the denominator of which is 360.  A
certificate of the Administrative Agent with respect to any amounts owing under
this Section shall be presumed correct, absent manifest error.  If such Lender’s
Term Loan Commitment Percentage of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
borrowing date, the Administrative Agent shall be entitled to recover such
amount made available by the Administrative Agent with interest thereon at the
rate per annum applicable to Base Rate Loans hereunder, on demand, from the
Borrower.  The failure of any Lender to make available its Term Loan Commitment
Percentage of the Term Loan requested by the Borrower shall not relieve it or
any other Lender of its obligation, if any, hereunder to make its Term Loan
Commitment Percentage of the Term Loan available on the borrowing date, but no
Lender shall be responsible for the failure of any other Lender to make its Term
Loan Commitment Percentage of the Term Loan available on the borrowing date.

Section 4.8  Changed Circumstances.  

(a)Temporary Circumstances Affecting LIBOR Rate Availability.  Except in the
case of circumstances described in Section 4.8(b), if the Required Lenders
determine that for any reason in connection with any request for a LIBOR Rate
Loan or a conversion to or continuation thereof that (i) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such LIBOR Rate Loan, (ii) adequate and
reasonable means do not exist for determining LIBOR for any requested Interest
Period with respect to a proposed LIBOR Rate Loan, or (iii) because of changes
in circumstances affecting foreign exchange and interbank markets generally
LIBOR for any requested Interest Period with respect to a proposed LIBOR Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
the Term Loan, the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, the obligation of the Lenders to make or maintain
LIBOR Rate Loans shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, the Borrower may revoke any pending request for a borrowing of,
conversion to or continuation of LIBOR Rate Loans or, failing that, will be
deemed to have converted such request into a request for a borrowing of Base
Rate Loans hereunder in the amount specified therein.

(b)Non-Temporary Circumstances Affecting LIBOR Rate
Availability.  Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that:

39

 

--------------------------------------------------------------------------------

 

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis, and such circumstances are unlikely
to be temporary; or

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar-denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes, and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Rate Loans shall be suspended, (to the extent of the affected LIBOR Rate
Loans or Interest Periods), and (y) the LIBOR Rate component shall no longer be
utilized in determining the Base Rate.  Upon receipt of such notice, the
Borrower may revoke any pending request for a borrowing of, conversion to or
continuation of LIBOR Rate Loans (to the extent of the affected LIBOR Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.  Notwithstanding anything
else herein, any definition of LIBOR Successor Rate shall provide that in no
event shall such LIBOR Successor Rate be less than zero for purposes of this
Agreement.

(c)Laws Affecting LIBOR Rate Availability.  If, after the date hereof, any
Change in Law shall make it unlawful or impossible for any of the Lenders (or
any of their respective Lending Offices) to honor its obligations hereunder to
make or maintain any LIBOR Rate Loan, or to determine or charge interest rates
based upon the LIBOR Rate, or any Governmental Authority imposes material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank markets, such Lender shall promptly
give notice thereof to the Administrative Agent and the Administrative Agent
shall promptly give notice to the Borrower and the other Lenders.  Thereafter,
until the Administrative Agent notifies the Borrower that such circumstances no
longer exist, (i) the obligations of such Lender to make or continue LIBOR Rate
Loans and the right of the Borrower to convert any portion of the Term Loan or
continue any portion of the Term Loan as a LIBOR Rate Loan shall be suspended
and thereafter the Borrower may select only Base Rate Loans hereunder, and (ii)
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), repay or, if applicable, convert all LIBOR Rate Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Rate Loans
to such day,

40

 

--------------------------------------------------------------------------------

 

or immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans.  Upon any such repayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

Section 4.9  Indemnity.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any portion of the
Term Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such portion of the Term Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make its portion of the Term Loan) to prepay, borrow, continue or
convert any portion of the Term Loan other than a Base Rate Loan on the date or
in the amount notified by the Borrower; or

(c)any assignment of a LIBOR Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 4.12(b);

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such portion of the Term Loan or from fees
payable to terminate the deposits from which such funds were obtained.  The
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 4.9, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at LIBOR used in determining the LIBOR Rate for such LIBOR Rate
Loan by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
LIBOR Rate Loan was in fact so funded.

Section 4.10  Increased Costs.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate);

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or LIBOR Rate Loans
made by such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining its portion of the Term Loan (or of maintaining its obligation to
make its portion of such Term Loan), or to reduce the amount of any sum received
or

41

 

--------------------------------------------------------------------------------

 

receivable by such Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender or other
Recipient, the Borrower shall promptly pay to any such Lender, or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement or the portion of the Term Loan made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time upon written request of such Lender
the Borrower shall promptly pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.  

(c)Certificates for Reimbursement.  A certificate of a Lender or such other
Recipient setting forth the amount or amounts necessary to compensate such
Lender, such other Recipient or any of their respective holding companies, as
the case may be, as specified in paragraphs (a) or (b) of this Section and
delivered to the Borrower, shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such other Recipient, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or such other
Recipient to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such other Recipient’s right to demand such
compensation; provided that the Borrower shall not be required to compensate any
Lender or any other Recipient pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or such other Recipient, as the case may be, notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions, and of
such Lender’s or such other Recipient’s intention to claim compensation therefor
(except that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

Section 4.11  Taxes.

(a)[Reserved.]

(b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable
Law.  If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

42

 

--------------------------------------------------------------------------------

 

(c)Payment of Other Taxes by the Borrower.  Without limiting the provisions of
paragraph (b) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(d)Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be presumed correct absent manifest
error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.11(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Evidence of Payments.  As soon as is reasonably practicable after any payment
of Taxes by the Borrower to a Governmental Authority pursuant to this
Section 4.11, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return (if any) reporting such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(g)Status of Lenders.  

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material

43

 

--------------------------------------------------------------------------------

 

unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A)Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2)executed originals of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

44

 

--------------------------------------------------------------------------------

 

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)[Reserved].

(i)Treatment of Certain Refunds.  If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 4.11 (including by the payment of additional amounts pursuant to this
Section 4.11), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (i) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (i), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (i) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

45

 

--------------------------------------------------------------------------------

 

(j)Survival.  Without prejudice to the survival of any other agreement of the
Borrower hereunder, each party’s obligations under this Section 4.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

Section 4.12  Mitigation Obligations; Replacement of Lenders.  

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different lending
office for funding or booking its portion of the Term Loan hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the reasonable judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 4.10 or Section 4.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under
Section 4.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 4.12(a), or if any Lender is a Defaulting Lender, a Non-Extending Lender
or a Restricted Lender (as defined below), then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 13.10), all of its interests, rights (other than its existing rights to
payments pursuant to Section 4.10 or Section 4.11) and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 13.10,

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its portion of the Term Loan, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 4.9) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts),

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.11,
such assignment will result in a reduction in such compensation or payments
thereafter,

(iv)in the case of any such assignment by a Restricted Lender, the assignee must
have approved in writing the substance of the amendment, waiver or consent which
caused the assignor to be a Restricted Lender; and

(v)such assignment does not conflict with Applicable Law.

46

 

--------------------------------------------------------------------------------

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  For the purposes of this Section 4.12, a “Restricted Lender”
means a Lender that fails to approve an amendment, waiver or consent requested
by the Credit Parties pursuant to Section 13.2 that has received the written
approval of not less than the Required Lenders but also requires the approval of
such Lender.

Section 4.13  Security.  The Obligations of the Borrower shall be secured as
provided in the Security Documents.

Section 4.14  [Reserved.]

Section 4.15  Defaulting Lenders.  

(a)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 13.2.

(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to any funding of the Term Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Term Loan and funded
participations under this Agreement; fourth, to the payment of any amounts owing
to the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (1) such payment is a payment of the
principal amount of any funding of the Term Loan in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such
funding of the Term Loan was made at a time when the conditions set forth in
Section 5.1 were satisfied or waived, such payment shall be applied solely to
pay the portions of the Term Loan held by all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of such Defaulting Lender’s
portion of the Term Loan until such time as the Term Loan is held by the Lenders
pro rata in accordance with the applicable Term Loan Commitment Percentage under
the Credit Facility.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this Section 4.15(a)(ii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

47

 

--------------------------------------------------------------------------------

 

(iii)[Reserved.]

(iv)[Reserved.]

(v)[Reserved.]

(vi)[Reserved.]

(b)Defaulting Lender Cure.  If the Borrower and the Administrative Agent, agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will, to the extent applicable, purchase at par those portions of the
outstanding Term Loan of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Term Loan to be
held pro rata by the Lenders in accordance with their Term Loan Percentages,
whereupon such Lender will cease to be a Defaulting Lender; provided that the
agreement of the Borrower shall not be required during the occurrence and
continuation of a Default or Event of Default; and provided, further, that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

Article V

CONDITIONS OF CLOSING AND BORROWING

Section 5.1  Conditions to Closing and Initial Extensions of Credit.  The
obligation of the Lenders to close this Agreement and to make the Term Loan is
subject to the satisfaction of each of the following conditions:

(a)Executed Loan Documents.  This Agreement, a Note in favor of each Lender
requesting one, the Security Documents, together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.

(b)Closing Certificates; Etc.  The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i)Officer’s Certificate of the Borrower.  A certificate from the chief
financial officer of the Borrower to the effect that all representations and
warranties of the Borrower contained in this Agreement and the other Loan
Documents that are subject to materiality or Material Adverse Effect
qualifications are true, correct and complete in all respects and that all other
representations and warranties of the Borrower contained in this Agreement and
the other Loan Documents are true, correct and complete in all material
respects; that none of the Credit Parties is in violation of any of the
covenants contained in this Agreement and the other Loan Documents; that, after
giving effect to the Transactions, no Default or Event of Default has occurred
and is continuing; and that each of the Credit Parties, as applicable, has
satisfied each of the conditions set forth in this Section 5.1 that has not been
waived.

(ii)Certificate of Secretary of each Credit Party.  A certificate of the
secretary or assistant secretary or other Responsible Officer of each Credit
Party certifying as to the incumbency and genuineness of the signature of each
officer of such Credit Party executing Loan Documents to which it is

48

 

--------------------------------------------------------------------------------

 

a party and certifying that attached thereto is a true, correct and complete
copy of (A) the articles or certificate of incorporation or formation of such
Credit Party and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation or
formation, (B) the bylaws or other governing document of such Credit Party as in
effect on the Closing Date, (C) resolutions duly adopted by the sole member,
board of directors or other governing body of such Credit Party authorizing the
transactions contemplated hereunder and the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party, and (D)
each certificate required to be delivered pursuant to Section 5.1(b)(iii).

(iii)Certificates of Good Standing.  Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Credit Party is qualified to do business and, to
the extent available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Credit Party has filed required tax returns
and owes no delinquent taxes.

(iv)Opinions of Counsel.  Favorable opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Lenders shall request
(which such opinions shall expressly permit reliance by permitted successors and
assigns of the addressees thereof).

(v)Tax Forms.  If applicable, copies of the United States Internal Revenue
Service forms required by Section 4.11(g).

(c)[Reserved].

(d)Consents; Defaults.

(i)Governmental and Third Party Approvals.  The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
Transactions and all applicable waiting periods shall have expired without any
action being taken by any Person that could reasonably be expected to restrain,
prevent or impose any material adverse conditions on any of the Credit Parties
or such other transactions or that could seek or threaten any of the foregoing,
and no Applicable Law in the reasonable judgment of the Administrative Agent
could reasonably be expected to have such effect.

(ii)No Injunction, Etc.  No action, proceeding, investigation, regulation or
legislation shall have been instituted or overtly threatened in writing before
any Governmental Authority to enjoin, restrain or prohibit, or to obtain
substantial damages in respect of, or that is related to or arises out of, this
Agreement or the other Loan Documents or the consummation of the Transactions.

(e)Financial Matters.

(i)Financial Projections.  The Administrative Agent shall have received pro
forma Consolidated financial statements for the Borrower and its Restricted
Subsidiaries, and forecasts prepared by management of the Borrower, of balance
sheets, income statements and cash flow statements on an annual basis for each
year during the term of the Credit Facility.

(ii)Financial Condition Certificate.  The Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by a Responsible Officer, that
(A) after giving effect to the Transactions, the

49

 

--------------------------------------------------------------------------------

 

Borrower and its Restricted Subsidiaries are Solvent, (B) attached thereto are
calculations evidencing compliance on a pro forma basis after giving effect to
the Transactions with the covenants contained in Article IX, and (C) the
financial projections previously delivered to the Administrative Agent represent
the good faith estimates (utilizing assumptions believed by management of the
Borrower to be reasonable) of the financial condition and operations of the
Borrower and its Restricted Subsidiaries.

(iii)Payment at Closing; Fee Letters.  The Borrower shall have paid to the
Administrative Agent, the Arrangers and the Lenders the fees set forth or
referenced in Section 4.3 that are then due and any other accrued and unpaid
fees or commissions, to the extent invoiced, due hereunder (including legal fees
and expenses) and to any other Person such amount as may be due thereto in
connection with the transactions contemplated hereby, including all taxes, fees
and other charges in connection with the execution, delivery, recording, filing
and registration of any of the Loan Documents.

(f)Property and Liability Insurance.  The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance complying with Section 8.3.

(g)Miscellaneous.

(i)Notice of Borrowing.  The Administrative Agent shall have received a Notice
of Borrowing from the Borrower in accordance with Section 2.2, and a Notice of
Account Designation specifying the account or accounts to which the proceeds of
the Term Loan are to be disbursed.

(ii)Due Diligence.  The Administrative Agent shall have completed, to its
reasonable satisfaction, all legal, tax, business and other due diligence with
respect to the business, assets, liabilities, operations and condition
(financial or otherwise) of the Borrower and its Subsidiaries in scope and
determination reasonably satisfactory to the Administrative Agent in its sole
discretion.

(iii)PATRIOT Act, Etc.  

(A)The Borrower and each of the Subsidiary Guarantors shall have provided to the
Administrative Agent, the Arrangers and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act, applicable “know your customer” and anti-money
laundering rules and regulations not less than five Business Days prior to the
Closing Date.

(B)The Borrower and each of the Subsidiary Guarantors shall have provided to the
Administrative Agent, and directly to any Lender requesting the same, a
Beneficial Ownership Certification in relation to it (or a certification that
such Borrower qualifies for an express exclusion from the “legal entity
customer” definition under the Beneficial Ownership Regulations), in each case
at least five (5) Business Days prior to the Closing Date.

(iv)Other Documents.  All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent.  The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby with respect to the
transactions contemplated by this Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 12.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, the Administrative Agent and

50

 

--------------------------------------------------------------------------------

 

each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 5.2  [Reserved].  

Article VI

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

Section 6.1  Representations and Warranties.  To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrower hereby represents and warrants to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder that:

(a)Organization; Power; Qualification.  Each of the Borrower and its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect.  The
jurisdictions in which the Borrower and its Restricted Subsidiaries are
organized and qualified to do business as of the Closing Date are described on
Schedule 6.1(a).

(b)Ownership.  Each Subsidiary of the Borrower as of the Closing Date is listed
on Schedule 6.1(b).  As of the Closing Date, the capitalization of the
Subsidiaries of the Borrower consists of the number of shares or other
interests, authorized, issued and outstanding, of such classes and series, with
or without par value, described on Schedule 6.1(b).  As of the Closing Date, all
outstanding shares of the Capital Stock of the Borrower’s Subsidiaries have been
duly authorized and validly issued and are fully paid and nonassessable, with no
personal liability attaching to the ownership thereof, and not subject to any
preemptive or similar rights, except as described in Schedule 6.1(b).  The
shareholders, members or partners, as applicable, of each Subsidiary of the
Borrower and the number of shares owned by each as of the Closing Date are
described on Schedule 6.1(b).  As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever that are convertible into,
exchangeable for or otherwise provide for or permit the issuance of Capital
Stock of the Subsidiaries of the Borrower, except as described on Schedule
6.1(b).

(c)Authorization of Agreement, Loan Documents and Borrowing.  Each of the
Borrower and its Restricted Subsidiaries has the right, power and authority and
has taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms.  This
Agreement and each of the other Loan Documents have been duly executed and
delivered by duly authorized officers or other representatives of the Borrower
and each of its Restricted Subsidiaries party thereto, and each such document
constitutes the legal, valid and binding obligation of the Borrower or the
Restricted Subsidiary party thereto, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect that affect the enforcement of creditors’ rights and the
availability of equitable remedies.

51

 

--------------------------------------------------------------------------------

 

(d)Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.  The
execution, delivery and performance by the Borrower and its Restricted
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby do not and will not, by the passage of
time, the giving of notice or otherwise, (i) require any Governmental Approval
or violate any Applicable Law relating to the Borrower or any of its Restricted
Subsidiaries where the failure to obtain such Governmental Approval or such
violation of Applicable Law could reasonably be expected to have a Material
Adverse Effect, (ii) conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws or other organizational
documents of the Borrower or any of its Restricted Subsidiaries, (iii) conflict
with, result in a breach of or constitute a default under any indenture,
agreement or other instrument to which such Person is a party or by which any of
its properties may be bound or any Governmental Approval relating to such Person
that could reasonably be expected to have a Material Adverse Effect, (iv) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Liens arising
under the Loan Documents and Permitted Liens or (v) require any consent or
authorization of, filing with, or other act in respect of, an arbitrator or
Governmental Authority, and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement other than consents, authorizations, filings or other acts or
consents that have been obtained or made or for which the failure to obtain or
make could not reasonably be expected to have a Material Adverse Effect and
other than consents or filings under the UCC and recording of any Mortgages.

(e)Compliance with Law; Governmental Approvals.  Each of the Borrower and its
Restricted Subsidiaries (i) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to its knowledge, threatened challenge by direct or
collateral proceeding, (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (iii) has timely filed all reports,
documents and other materials required to be filed by it under all Applicable
Laws with any Governmental Authority and has retained all records and documents
required to be retained by it under Applicable Law, except in each case under
clause (i), (ii) or (iii) above, where the failure to have, comply or file could
not reasonably be expected to have a Material Adverse Effect.

(f)Tax Returns and Payments.  Each of the Borrower and its Restricted
Subsidiaries has duly filed or caused to be filed all federal, state, local and
other material tax returns required by Applicable Law to be filed, and has paid,
or made adequate provision for the payment of, all federal, state, local and
other material taxes, assessments and governmental charges or levies upon it and
its property, income, profits and assets prior to any delinquency.  Such returns
accurately reflect in all material respects all material liabilities for taxes
of the Borrower and its Restricted Subsidiaries for the periods covered
thereby.  There is no ongoing audit or examination or, to the knowledge of the
Borrower, other investigation by any Governmental Authority of the tax liability
of the Borrower and its Restricted Subsidiaries.  No Governmental Authority has
asserted any Lien or other claim against the Borrower or any Restricted
Subsidiary with respect to unpaid taxes that has not been discharged or resolved
other than Permitted Liens.  The charges, accruals and reserves on the books of
the Borrower and any of its Restricted Subsidiaries in respect of federal,
state, local and other taxes for all Fiscal Years and portions thereof since the
organization of the Borrower and any of its Restricted Subsidiaries are in the
judgment of the Borrower adequate, and the Borrower does not anticipate any
additional taxes or assessments for any of such years.

(g)Intellectual Property Matters.  Each of the Borrower and its Restricted
Subsidiaries owns or possesses rights to use all material franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark

52

 

--------------------------------------------------------------------------------

 

rights, trade names, trade name rights, copyrights and other rights with respect
to the foregoing that are reasonably necessary to conduct its business.  No
event has occurred that permits, or after notice or lapse of time or both would
permit, the revocation or termination of any such rights, and neither the
Borrower nor any Restricted Subsidiary thereof is liable to any Person for
infringement under Applicable Law with respect to any such rights as a result of
its business operations except as could not reasonably be expected to have a
Material Adverse Effect.

(h)Environmental Matters.  Except to the extent that any of the following,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:

(i)To the knowledge of the Borrower, the properties owned, leased or operated by
the Borrower and its Subsidiaries now or in the past do not contain, and have
not previously contained, any Hazardous Materials in amounts or concentrations
that (A) constitute or constituted a violation of applicable Environmental Laws
or (B) could reasonably be expected to give rise to liability under applicable
Environmental Laws;

(ii)The Borrower, each of its Subsidiaries and such properties and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and to the knowledge of the
Borrower there is no contamination at, under or about such properties or such
operations that could interfere with the continued operation of such properties
or impair the fair saleable value thereof;

(iii)Neither the Borrower nor any Subsidiary thereof has received from any
Governmental Authority, any written notice of violation, alleged violation,
non-compliance, liability or potential liability regarding Hazardous Materials
or compliance with Environmental Laws, nor does the Borrower or any Subsidiary
thereof have knowledge or reason to believe that any such notice will be
received or is being threatened;

(iv)To the knowledge of the Borrower, Hazardous Materials have not been
transported or disposed of to or from the properties owned, leased or operated
by the Borrower and its Subsidiaries in violation of, or in a manner or to a
location that could give rise to liability under, Environmental Laws, nor have
any Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of such properties in violation of, or in a manner that could
reasonably be expected to give rise to liability under, any applicable
Environmental Laws;

(v)No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, overtly threatened in writing, under any
Environmental Law to which the Borrower or any Subsidiary thereof is or, to the
Borrower’s knowledge will be, named as a potentially responsible party with
respect to such properties or operations conducted in connection therewith, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Borrower, any
Subsidiary or such properties or such operations; and

(vi)To the knowledge of the Borrower, there has been no release of Hazardous
Materials at or from properties owned, leased or operated by the Borrower or any
Subsidiary, now or in the past, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws.

53

 

--------------------------------------------------------------------------------

 

(i)ERISA.

(i)As of the Closing Date, neither the Borrower nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Pension Plans or
Multiemployer Plans other than those identified on Schedule 6.1(i);

(ii)The Borrower and each other Credit Party is in material compliance with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder, including the prohibited transaction provisions of Section 406 of
ERISA and Section 4975 of the Code, with respect to all Employee Benefit Plans
except for any required amendments for which the remedial amendment period as
defined in Section 401(b) of the Code has not yet expired and except where a
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Employee Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has been determined by the Internal Revenue Service
to be so qualified (or the Borrower is entitled to rely on an opinion letter
issued by the Internal Revenue Service to the sponsor of a prototype plan), and
each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter (or an application for an opinion letter) has not yet
expired.  No unsatisfied liability for any taxes or penalties has been incurred
by the Borrower or any other Credit Party with respect to any Employee Benefit
Plan, or by any other ERISA Affiliate with respect to any Pension Plan or
Multiemployer Plan, except for a liability that could not reasonably be expected
to have a Material Adverse Effect;

(iii)As of the Closing Date, no Pension Plan has been terminated, nor has any
accumulated funding deficiency (as defined in Section 412 of the Code) been
incurred (without regard to any waiver granted under Section 412 of the Code),
nor has any funding waiver from the Internal Revenue Service been received or
requested with respect to any Pension Plan, nor has the Borrower or any ERISA
Affiliate failed to make any contributions or to pay any amounts due and owing
as required by Section 412 of the Code, Section 302 of ERISA or the terms of any
Pension Plan prior to the due dates of such contributions under Section 412 of
the Code or Section 302 of ERISA, nor has there been any event requiring any
disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any
Pension Plan;

(iv)Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has:  (A)
incurred any liability to the PBGC that remains outstanding other than the
payment of premiums and there are no premium payments that are due and unpaid,
(B) failed to make a required contribution or payment to a Multiemployer Plan,
or (C) failed to make a required installment or other required payment under
Section 412 of the Code;

(v)No Termination Event has occurred or is reasonably expected to occur;

(vi)Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Borrower after due inquiry, threatened concerning
or involving any (A) employee welfare benefit plan (as defined in Section 3(1)
of ERISA) currently maintained or contributed to by the Borrower or any other
Credit Party, (B) Pension Plan or (C) Multiemployer Plan; and

54

 

--------------------------------------------------------------------------------

 

(vii)As of the Closing Date, the Borrower is not and will not be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Term Loan.

(j)Margin Stock.  Neither the Borrower nor any Restricted Subsidiary is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used in Regulation U of the Board of Governors of the Federal
Reserve System).  No part of the proceeds of the Term Loan will be used for
purchasing or carrying margin stock in violation of, or for any purpose that
violates the provisions of, Regulation T, U or X of such Board of Governors.
Following the application of the proceeds of each borrowing hereunder, not more
than 25% of the aggregate value of the assets of the Borrower and its
Subsidiaries on a consolidated basis that are subject to the provisions of
Section 10.2 or Section 10.4, or that are subject to any restriction contained
in any agreement or instrument between the Borrower and any Lender or any
Affiliate of any Lender relating to Indebtedness and within the scope of
Section 11.1(g), will be margin stock.

(k)Government Regulation.  Neither the Borrower nor any Restricted Subsidiary is
an “investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940, as
amended) or any other Applicable Law that limits its ability to incur or
consummate the transactions contemplated hereby.

(l)Material Indebtedness.  Schedule 6.1(l) sets forth a complete and accurate
list of all Material Indebtedness of the Borrower and its Restricted
Subsidiaries in effect as of the Closing Date not listed on any other Schedule
hereto; other than as set forth in Schedule 6.1(l), each indenture, contract or
agreement executed in connection with such Material Indebtedness is, and after
giving effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof.  To the extent requested by the Administrative Agent, the Borrower and
its Restricted Subsidiaries have delivered or otherwise made available to the
Administrative Agent a true and complete copy of each indenture, contract or
agreement executed in connection with the Material Indebtedness required to be
listed on Schedule 6.1(l) or any other Schedule hereto.  Neither the Borrower
nor any Restricted Subsidiary (nor, to the knowledge of the Borrower, any other
party thereto) is in breach of or in default under any indenture, contract or
agreement executed in connection with any Material Indebtedness in any material
respect.

(m)Employee Relations.  Each of the Borrower and its Restricted Subsidiaries has
a stable work force in place and is not, as of the Closing Date, party to any
collective bargaining agreement nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 6.1(m).  The
Borrower knows of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Restricted Subsidiaries that could reasonably be expected to have a Material
Adverse Effect.

(n)Burdensome Provisions.  Neither the Borrower nor any Restricted Subsidiary
thereof is a party to any indenture, agreement, lease or other instrument, or
subject to any corporate or partnership restriction, Governmental Approval or
Applicable Law that is so unusual or burdensome as in the foreseeable future
could be reasonably expected to have a Material Adverse Effect.  The Borrower
and its Restricted Subsidiaries do not presently anticipate that future
expenditures needed to meet the provisions of any statutes, orders, rules or
regulations of a Governmental Authority will be so burdensome as to have a
Material Adverse Effect.  No Restricted Subsidiary is a party to any agreement
or instrument or otherwise subject to any restriction or encumbrance that
restricts or limits its ability to make dividend payments or other distributions
in respect of its Capital Stock to the Borrower or any Restricted

55

 

--------------------------------------------------------------------------------

 

Subsidiary or to transfer any of its assets or properties to the Borrower or any
Restricted Subsidiary in each case other than existing under or by reason of the
Loan Documents or Applicable Law.

(o)Financial Statements.  The Audited Financial Statements and the financial
statements delivered by the Borrower to the Administrative Agent pursuant to
Sections 7.1(a), 7.1(b) and the last paragraph of Section 7.1 are complete and
correct and fairly present on a Consolidated basis the assets, liabilities and
financial position of the Borrower and its Subsidiaries as at the respective
dates thereof, and the results of the operations and changes of financial
position for the periods then ended (other than customary year-end adjustments
and the absence of notes for unaudited financial statements).  All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP.  Such financial statements show all
material indebtedness and other material liabilities, direct or contingent, of
the Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments, and Indebtedness, in each case, to
the extent required to be disclosed under GAAP.  All pro forma financial
statements delivered by the Borrower to the Administrative Agent were prepared
in good faith on the basis of the assumptions stated therein, which assumptions
are believed to be reasonable in light of then existing conditions.

(p)No Material Adverse Change.  Since December 31, 2018, there has been no
material adverse change in the business, assets, operations, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, and no event has occurred or condition arisen
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

(q)Solvency.  As of the Closing Date and after giving effect to each Extension
of Credit made hereunder, the Borrower and its Restricted Subsidiaries on a
consolidated basis will be Solvent.

(r)Title to Properties.  Each of the Borrower and its Restricted Subsidiaries
has such title to or estate in the real property owned or leased by it as is
necessary or desirable to the conduct of its business and valid and legal title
to all of its personal property and assets, including those reflected on the
balance sheets of the Borrower and its Restricted Subsidiaries described in
Section 6.1(o), except those disposed of by the Borrower or its Restricted
Subsidiaries subsequent to such date, which dispositions are expressly permitted
hereunder.

(s)Insurance.  The properties of the Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such self-insurance and
deductibles and covering such risks as are customarily maintained by companies
engaged in similar businesses and owning similar properties in locations where
the Borrower or the applicable Restricted Subsidiary operates.

(t)Liens.  None of the properties and assets of the Borrower or any Restricted
Subsidiary thereof is subject to any Lien, except Permitted Liens.  Neither the
Borrower nor any Restricted Subsidiary thereof has signed any financing
statement or any security agreement authorizing any secured party thereunder to
file any financing statement, except to perfect Permitted Liens.

(u)Litigation.  Except for matters existing on the Prior Closing Date and set
forth on Schedule 6.1(u), there are no actions, suits or proceedings pending
nor, to the knowledge of the Borrower, threatened against or in any other way
relating adversely to or affecting the Borrower or any Restricted Subsidiary
thereof or any of their respective properties in any court or before any
arbitrator of any kind or before or by any Governmental Authority that (i)
either individually or in the aggregate, has had, or could reasonably be
expected to have, a Material Adverse Effect, or (ii) materially adversely
affects any of the Transactions.

56

 

--------------------------------------------------------------------------------

 

(v)Absence of Defaults.  No event has occurred or is continuing that constitutes
a Default or an Event of Default, or that constitutes, or that with the passage
of time or giving of notice or both would constitute, a default or event of
default by the Borrower or any Restricted Subsidiary thereof under any Material
Indebtedness or any material judgment, decree or order to which the Borrower or
its Restricted Subsidiaries is a party or by which the Borrower or its
Restricted Subsidiaries or any of their respective properties may be bound or
that would require the Borrower or its Restricted Subsidiaries to make any
payment thereunder prior to the scheduled maturity date therefor.

(w)Senior Indebtedness Status.  The Obligations of the Borrower and each of its
Restricted Subsidiaries under this Agreement and each of the other Loan
Documents ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Indebtedness.

(x)Anti-Terrorism; Anti-Money Laundering; and Anti-Corruption.  

(i)Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of
the Borrower and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (A) currently the
subject or target of any Sanctions, (B) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by the OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
HMT or (C) located, organized or resident in a Sanctioned Country.

(ii)The Borrower and its Subsidiaries have conducted their businesses in
compliance in all material respects with any and all laws, statutes, regulations
or obligatory government orders, decrees, ordinances or rules applicable to the
Borrower or its Subsidiaries related to terrorism financing or money laundering,
including any applicable provision of the PATRIOT Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959), and have
instituted and maintained policies and procedures designed to promote and
achieve compliance by the Borrower and its Subsidiaries with such laws.

(iii)The Borrower and its Subsidiaries have conducted their businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions to which the Borrower or any
of its Subsidiaries are subject and have instituted and maintained policies and
procedures designed to promote and achieve compliance by the Borrower and its
Subsidiaries with such laws.

(y)Disclosure.  The financial statements, material reports, material
certificates and other material information furnished (whether in writing or
orally) by or on behalf of any of the Borrower or any of its Subsidiaries to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken as a
whole, do not contain any material misstatement of any material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, pro forma financial
information, estimated financial information and other projected or estimated
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by the management of the Borrower to
be reasonable at the time.  As of the Closing Date, all of the information
included in the Beneficial Ownership Certification is true and correct.

57

 

--------------------------------------------------------------------------------

 

(z)REIT Status.  The Borrower qualifies as a REIT and is in compliance with all
requirements and conditions imposed under the Code necessary to allow it to
maintain such qualification.

(aa)EEA Financial Institutions.  No Credit Party is an EEA Financial
Institution.

(bb)Covered Entities.  No Credit Party is a Covered Entity.

Section 6.2  Survival of Representations and Warranties, Etc.  All
representations and warranties set forth in this Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including any such representation or warranty made in or in
connection with any amendment thereto) shall constitute representations and
warranties made under this Agreement.  All representations and warranties made
under this Agreement shall be made or deemed to be made at and as of the Closing
Date (except those that are expressly made as of a specific date), shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.

Article VII

FINANCIAL INFORMATION AND NOTICES

Until all of the Obligations have been paid and satisfied in full in cash and
unless consent has been obtained in the manner set forth in Section 13.2, the
Borrower will furnish or cause to be furnished to the Administrative Agent at
the Administrative Agent’s Office at the address set forth in Section 13.1 or
such other office as may be designated by the Administrative Agent from time to
time:

Section 7.1  Financial Statements and Projections.  

(a)Quarterly Financial Statements.  As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of each fiscal quarter of each Fiscal Year (other
than the last fiscal quarter of any such Fiscal Year), an unaudited Consolidated
balance sheet of the Borrower and its Subsidiaries as of the close of such
fiscal quarter and unaudited Consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal quarter, and a report
containing management’s discussion and analysis of such financial statements for
such fiscal quarter and that portion of the Fiscal Year then ended, including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the corresponding period in
the preceding Fiscal Year and prepared by the Borrower in accordance with GAAP
and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the period, and certified by the chief financial
officer or chief executive officer of the Borrower to present fairly in all
material respects the financial condition of the Borrower and its Subsidiaries
on a Consolidated basis as of their respective dates and the results of
operations of the Borrower and its Subsidiaries for the respective periods then
ended, subject to normal year-end adjustments.  Delivery by the Borrower to the
Administrative Agent of the Borrower’s quarterly report to the SEC on Form 10–Q
with respect to any fiscal quarter, or the availability of such report on EDGAR
Online or the Borrower’s website on the Internet at the website address listed
in Section 13.1 (to the extent such report complies with the requirements of
this clause (a)), within the period specified above shall be deemed to be
compliance by the Borrower with this Section 7.1(a).

(b)Annual Financial Statements.  As soon as practicable and in any event within
ninety (90) days (or, if earlier, on the date of any required public filing
thereof) after the end of each Fiscal Year, an audited Consolidated balance
sheet of the Borrower and its Subsidiaries as of the close of such Fiscal

58

 

--------------------------------------------------------------------------------

 

Year and audited Consolidated statements of income or operations, stockholders’
equity and cash flows for such Fiscal Year, and a report containing management’s
discussion and analysis of such financial statements for such Fiscal Year,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year.  Such annual financial statements shall be audited by
an independent certified public accounting firm reasonably acceptable to the
Administrative Agent, and accompanied by a report and opinion thereon by such
certified public accountants prepared in accordance with generally accepted
auditing standards that is not subject to any “going concern” or similar
qualification or exception or any qualification as to the scope of such audit or
with respect to accounting principles followed by the Borrower or any of its
Subsidiaries not in accordance with GAAP.  Delivery by the Borrower to the
Administrative Agent of the Borrower’s annual report to the SEC on Form 10-K
with respect to any Fiscal Year, or the availability of such report on EDGAR
Online or the Borrower’s website on the Internet at the website address listed
in Section 13.1 (to the extent such report complies with the requirements of
this clause (b)), within the period specified above shall be deemed to be
compliance by the Borrower with this Section 7.1(b).

(c)Annual Business Plan and Financial Projections.  As soon as practicable and
in any event within sixty (60) days after the end of each Fiscal Year, a
business plan of the Borrower and its Subsidiaries for the ensuing four (4)
fiscal quarters, such plan to be prepared in accordance with GAAP to the extent
applicable and to include, on a quarterly basis, the following:  a quarterly
operating and capital budget, a projected income statement, statement of cash
flows and balance sheet and a report containing management’s discussion and
analysis of such projections, accompanied by a certificate from a Responsible
Officer of the Borrower to the effect that, to such officer’s knowledge, such
projections are good faith estimates (utilizing reasonable assumptions) of the
financial condition and operations of the Borrower and its Subsidiaries for such
four (4) quarter period.

If the Borrower has designated any of its Subsidiaries as Unrestricted
Subsidiaries, then the quarterly financial information required by clause (a)
above, the annual financial information required by clause (b) above and the
projected financial statements required by clause (c) above shall include a
reasonably detailed presentation satisfactory to the Administrative Agent,
either on the face of the financial statements or in the footnotes thereto, and
in Management’s Discussion and Analysis of Financial Condition and Results of
Operations, of the financial condition and results of operations of the Borrower
and its Restricted Subsidiaries separate from the financial condition and
results of operations of its Unrestricted Subsidiaries.

Section 7.2  Officer’s Compliance Certificate.  At each time financial
statements are delivered pursuant to Sections 7.1(a) or (b) and at such other
times as the Administrative Agent shall reasonably request, an Officer’s
Compliance Certificate.

Section 7.3  Other Reports.  Such other information regarding the operations,
business affairs and financial condition of the Borrower or any of its
Subsidiaries as the Administrative Agent or any Lender may reasonably request.

Section 7.4  Notice of Litigation and Other Matters.  Prompt (but in no event
later than fifteen (15) days after a Responsible Officer of the Borrower obtains
knowledge thereof) telephonic and written notice of:

(a)the commencement of, or any material development in, all proceedings and
investigations by or before any Governmental Authority and all actions and
proceedings in any court or before any

59

 

--------------------------------------------------------------------------------

 

arbitrator against or involving the Borrower or any Restricted Subsidiary
thereof or any of their respective properties, assets or businesses that could
reasonably be expected to be adversely determined and, if so determined, to have
a Material Adverse Effect;

(b)any notice of any violation received by the Borrower or any Restricted
Subsidiary thereof from any Governmental Authority including any notice of
violation of Environmental Laws, that in any such case (i) could reasonably be
expected to have a Material Adverse Effect or (ii) cause any Property described
in the Mortgages to be subject to any restrictions on ownership, occupancy, use
or transferability under any Environmental Law;

(c)any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against the Borrower or any Restricted Subsidiary
thereof that could reasonably be expected to have a Material Adverse Effect;

(d)any litigation or proceeding affecting the Borrower or any of its Restricted
Subsidiaries that could reasonably be expected to be determined adversely to the
Borrower or its Restricted Subsidiaries and in which the amount involved is
$25,000,000 or more and not covered by insurance or in which injunctive or
similar relief is sought;

(e)(i) any Default or Event of Default or (ii) any event that constitutes or
that with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Indebtedness;

(f)(i) any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of an Employee Benefit Plan under Section 401(a) of
the Code (along with a copy thereof), (ii) all notices received by the Borrower
or any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by the Borrower or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that the Borrower or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA;

(g)the designation of any Subsidiary as a “restricted subsidiary” (or any
similar designation), or the joinder of any Subsidiary as a guarantor, under any
Material Indebtedness or any other Indebtedness permitted pursuant to
Section 10.1(k); and

(h)(i) any announcement by Moody’s, S&P and/or Fitch of any change in Debt
Rating and (ii) any request by the Borrower to any rating agency that such
agency not maintain the Borrower’s corporate or corporate family rating, as
applicable.

Section 7.5  Accuracy of Information.  All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VII
or any other provision of this Agreement, or any of the Security Documents,
shall, at the time the same is so furnished, comply with the representations and
warranties set forth in Section 6.1(y).

Section 7.6  Posting of Borrower Materials.  The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Arrangers will make available to
the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and

60

 

--------------------------------------------------------------------------------

 

(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities.  The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC”, which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 13.11);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”.  

Article VIII

AFFIRMATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full in cash and
unless a waiver or consent has been obtained in the manner set forth in
Section 13.2, the Borrower will, and will cause each of its Restricted
Subsidiaries to:

Section 8.1  Preservation of Corporate Existence and Related Matters.  

Except as permitted by Section 8.1(b) or Section 10.3:

(a)Preserve and keep in full force and effect its corporate existence, and the
corporate, partnership or other existence of each of its Subsidiaries, in
accordance with the respective organizational documents of the Borrower or any
such Subsidiary, and qualify and remain qualified as a foreign organization and
authorized to do business in each jurisdiction in which the failure to so
qualify could reasonably be expected to have a Material Adverse Effect.

(b)Preserve and keep in full force and effect the rights (charter and
statutory), licenses and franchises of the Borrower and its Subsidiaries;
provided, that the Borrower shall not be required to preserve any such right,
license or franchise, or the corporate, partnership or other existence of any of
its Subsidiaries, if the board of directors of the Borrower shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Borrower and its Subsidiaries, taken as a whole, and that the loss
thereof is not adverse in any material respect to the Lenders.

Section 8.2  Maintenance of Property.  Protect and preserve all material
properties necessary in and material to its business, including copyrights,
patents, trade names, service marks and trademarks; maintain in good working
order and condition, ordinary wear and tear excepted, all buildings, equipment
and other tangible real and personal property; and from time to time make or
cause to be made all repairs, renewals and replacements thereof and additions to
such property necessary for the conduct of its business, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner.

Section 8.3  Insurance.  Maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as are customarily
maintained by similar businesses

61

 

--------------------------------------------------------------------------------

 

and as may be required by Applicable Law and as are required by any Security
Documents (including hazard and business interruption insurance), with such
self-insurance and deductibles as are customarily maintained by similar
businesses, and on the Closing Date and from time to time thereafter deliver to
the Administrative Agent upon its request information in reasonable detail as to
the insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.  All such insurance shall, (a) provide
that no cancellation or material modification thereof shall be effective until
at least 30 days after receipt by the Administrative Agent of written notice
thereof (except as a result of non-payment of premium, in which case only 10
days’ prior written notice shall be required), (b) in the case of liability
insurance, name the Administrative Agent as an additional insured party
thereunder and (c) in the case of each property insurance policy covering a
Mortgaged Property, name the Administrative Agent as lender’s loss payee or
mortgagee, as applicable.  On the Closing Date and from time to time thereafter
the Borrower will deliver to the Administrative Agent upon its reasonable
request information in reasonable detail as to the insurance then in effect,
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.  If any portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the Flood Insurance Laws, then the
Borrower shall, or shall cause the applicable Credit Party to, (i) maintain, or
cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood  Insurance Laws, (ii)
reasonably cooperate with the Administrative Agent and provide information
reasonably required by the Administrative Agent and the Lenders to comply with
the Flood Insurance Laws, (iii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent, including evidence of annual renewals of such insurance
and (iv) furnish to the Administrative Agent prompt written notice of any
re-designation of any such Mortgaged Property into or out of a special flood
hazard area.

Section 8.4  Accounting Methods and Financial Records.  Maintain a system of
accounting, and keep proper books, records and accounts (that shall be true and
correct in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP (or IFRS,
if and as applicable) and in compliance with applicable regulations of any
Governmental Authority having jurisdiction over it or any of its properties.

Section 8.5  Payment and Performance of Obligations.  Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay or
perform (a) all material taxes, assessments and other governmental charges that
may be levied or assessed upon it or any of its property, and (b) all other
material indebtedness, obligations and liabilities in accordance with customary
trade practices; provided, that the Borrower or such Restricted Subsidiary may
contest any item described in clauses (a) or (b) of this Section in good faith
so long as adequate reserves are maintained with respect thereto in accordance
with GAAP.

Section 8.6  Compliance With Laws and Approvals.  Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 8.7  Environmental Laws.  In addition to and without limiting the
generality of Section 8.6, and except to the extent that a failure to comply
with any of the following, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (a) comply with, and
use reasonable efforts to ensure such compliance by all of its tenants and
subtenants, if any, with, all

62

 

--------------------------------------------------------------------------------

 

applicable Environmental Laws and obtain and comply with and maintain, and use
reasonable efforts to ensure that all tenants and subtenants, if any, obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, and (b)
conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws, and
promptly comply with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws.  Except as otherwise noted, the Borrower
will defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective parents, Subsidiaries, Affiliates, employees,
agents, officers and directors, from and against any claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature, known or unknown, contingent or otherwise, arising out of, or in any way
relating to the presence of Hazardous Materials in, on or under properties
owned, leased or operated by the Borrower and its Subsidiaries, or the
Borrower’s or any of its Subsidiaries’ violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of the
Borrower or any such Subsidiary, or any orders, requirements or demands of
Governmental Authorities related thereto, including reasonable attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, except to the extent that any of the foregoing
directly result from the gross negligence or willful misconduct of the party
seeking indemnification therefor, as determined by a court of competent
jurisdiction by final nonappealable judgment.

Section 8.8  Compliance with ERISA.  In addition to and without limiting the
generality of Section 8.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could be a liability to the PBGC or to a Multiemployer Plan,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.

Section 8.9  Compliance With Agreements.  Except to the extent that a failure to
do so could not reasonably be expected to have a Material Adverse Effect, comply
with each term, condition and provision of all leases, agreements and other
instruments entered into in the conduct of its business including any indenture,
contract or agreement executed in connection with any Material Indebtedness;
provided, that the Borrower or any such Restricted Subsidiary may contest any
such lease, agreement or other instrument in good faith through applicable
proceedings so long as adequate reserves are maintained in accordance with GAAP.

Section 8.10  Visits and Inspections.  At the Borrower’s expense, permit
representatives of the Administrative Agent (and accompanied by any Lender that
so requests), from time to time upon reasonable prior notice and at such times
during normal business hours, but not more frequently than once per year unless
an Event of Default shall have occurred and be continuing, to visit and inspect
its properties; inspect, audit and make extracts from its books, records and
files, including management letters prepared by independent accountants; and
discuss with its principal officers, and its independent accountants, its
business, assets, liabilities, financial condition and results of operations.

Section 8.11  Additional Subsidiaries.  

(a)Additional Domestic Subsidiaries.  Notify the Administrative Agent of (i) the
redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary in
accordance with Section 8.12 or

63

 

--------------------------------------------------------------------------------

 

(ii) the creation or acquisition of any Domestic Subsidiary that is a Restricted
Subsidiary and promptly thereafter (and in any event within thirty (30) days or
such later date as permitted by the Administrative Agent in its sole
discretion), cause such Person to (A) become a Subsidiary Guarantor by
delivering to the Administrative Agent a duly executed supplement to the
Subsidiary Guaranty Agreement or such other document as the Administrative Agent
shall deem appropriate for such purpose, (B) deliver to the Administrative Agent
such documents and certificates referred to in Section 5.1 as may be reasonably
requested by the Administrative Agent, (C) deliver to the Administrative Agent
such updated Schedules to the Loan Documents as may be reasonably requested by
the Administrative Agent with respect to such Person, and (D) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent; provided that, the Administrative Agent may waive the
foregoing requirements with respect to any non-wholly owned Domestic Subsidiary
so long as such Domestic Subsidiary has not guaranteed or otherwise directly or
indirectly provided credit support for the Indebtedness under the Existing Loan
Documents or any other Material Indebtedness (or, in each case, any refinancing
or replacement thereof or substitution therefor).

(b)[Reserved.]

Section 8.12  Designation of Restricted and Unrestricted Subsidiaries.  

(a)Subject to the terms of this Section, the board of directors of the Borrower
may designate any Restricted Subsidiary as an Unrestricted Subsidiary (or
designate any newly formed or acquired Subsidiary as an Unrestricted Subsidiary
to the extent such formation or acquisition is otherwise permitted hereunder);
provided that (i) such designation would not result in a Default or Event of
Default and (ii) any such individual Subsidiary is not a guarantor of, or a
“restricted subsidiary” (or equivalent term) under, any Material Indebtedness or
any other Indebtedness permitted pursuant to Section 10.1(k).  If a Subsidiary
is designated as an Unrestricted Subsidiary, the aggregate fair market value of
all outstanding Investments owned by the Borrower and its Restricted
Subsidiaries in such Subsidiary shall be deemed to be Investments made as of the
time of the designation, subject to the limitations hereof on Restricted
Payments.  That designation shall only be permitted if the Investment would be
permitted at that time and if the Restricted Subsidiary otherwise meets the
definition of an Unrestricted Subsidiary.

(b)Any designation of a Subsidiary as an Unrestricted Subsidiary shall be
evidenced to the Administrative Agent by providing prompt written notice to the
Administrative Agent together with a certified copy of the resolution of the
board of directors of the Borrower giving effect to such designation and a
certificate from a Responsible Officer of the Borrower certifying that such
designation complied with the conditions set forth in the definition of
“Unrestricted Subsidiary” and was permitted by this Section.  If, at any time,
any Unrestricted Subsidiary would fail to meet the requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be deemed an Unrestricted
Subsidiary for purposes of this Agreement and the other Loan Documents, and any
Indebtedness of such Subsidiary shall be deemed to be incurred by a Restricted
Subsidiary of the Borrower as of such date and, if such Indebtedness is not
permitted to be incurred as of such date under Section 10.1, the Borrower shall
be in Default of such covenant.

(c)The board of directors of the Borrower may at any time redesignate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that such
redesignation shall be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of the Borrower of any outstanding Indebtedness of such
Unrestricted Subsidiary and such redesignation shall only be permitted if (i)
such Indebtedness is permitted under Section 10.1, (ii) the Borrower has
demonstrated to the Administrative Agent compliance with Section 9.1 calculated
on a pro forma basis as if such redesignation had occurred at the beginning of
the most recent four-quarter period ended prior to the date of such
redesignation for which financial

64

 

--------------------------------------------------------------------------------

 

statements have to be delivered pursuant to Section 7.1, (iii) the Borrower has
complied with Section 8.11, and (iv) no Default or Event of Default would be in
existence following such redesignation.

(d)Notwithstanding the foregoing, promptly after the date on which the Borrower
or the Administrative Agent determines that any individual Unrestricted
Subsidiary fails to satisfy the requirements specified in the definition of
“Unrestricted Subsidiary”, then such Unrestricted Subsidiary shall be
redesignated as a Restricted Subsidiary and the Borrower agrees to deliver all
instruments, documents, certificates and opinions required pursuant to
Section 8.11(a).

Section 8.13  Use of Proceeds.  The Borrower shall use the proceeds of the
Extensions of Credit (a) to refinance existing amounts outstanding under the
Revolving Credit Facility (as defined in the Existing Credit Agreement),
including any advances used to repay the Senior Unsecured 2020 Notes, (b) for
repayment of the Senior Unsecured 2020 Notes, (c) for general corporate purposes
of the Borrower and its Restricted Subsidiaries, including working capital,
capital expenditures and Permitted Acquisitions, and (d) to pay fees,
commissions and expenses related to this Agreement and the Transactions.

Section 8.14  PATRIOT Act.  Promptly upon the request thereof, deliver such
information and documentation required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations
(including the PATRIOT Act), as from time to time reasonably requested by the
Administrative Agent or any Lender.

Section 8.15  Further Assurances.  Make, execute and deliver all such additional
and further acts, things, deeds and instruments as the Administrative Agent or
the Required Lenders (through the Administrative Agent) may reasonably require
to document and consummate the transactions contemplated hereby and to vest
completely in and insure the Administrative Agent and the Lenders their
respective rights under this Agreement and the other Loan Documents.

Section 8.16  Senior Unsecured Notes.

(a)[Reserved.].

(b)Senior Unsecured 2022 Notes.  Commencing on the date that is three months
prior to the maturity date of the Senior Unsecured 2022 Notes and at all times
thereafter until the date on which the Borrower refinances, repays or defeases
in full the Senior Unsecured 2022 Notes, the Borrower shall maintain
(individually or through a combination of the following) unrestricted domestic
cash and Cash Equivalents plus the unused portion of the Revolving Credit
Commitment in an amount equal to or greater than the sum of (i) the amount
necessary to fully repay the outstanding principal of, premium, if any, and
interest on the Senior Unsecured 2022 Notes plus (ii) $125,000,000.

(c)Senior Unsecured 2023 Notes.  Commencing on the date that is three months
prior to the maturity date of the Senior Unsecured 2023 Notes and at all times
thereafter until the date on which the Borrower refinances, repays or defeases
in full the Senior Unsecured 2023 Notes, the Borrower shall maintain
(individually or through a combination of the following) unrestricted domestic
cash and Cash Equivalents plus the unused portion of the Revolving Credit
Commitment in an amount equal to or greater than the sum of (i) the amount
necessary to fully repay the outstanding principal of, premium, if any, and
interest on the Senior Unsecured 2023 Notes plus (ii) $125,000,000.

(d)Senior Unsecured 2027 Notes.  Commencing on the date that is three months
prior to the maturity date of the Senior Unsecured 2027 Notes and at all times
thereafter until the date on which the Borrower refinances, repays or defeases
in full the Senior Unsecured 2027 Notes, the Borrower shall

65

 

--------------------------------------------------------------------------------

 

maintain (individually or through a combination of the following) unrestricted
domestic cash and Cash Equivalents plus the unused portion of the Revolving
Credit Commitment in an amount equal to or greater than the sum of (i) the
amount necessary to fully repay the outstanding principal of, premium, if any,
and interest on the Senior Unsecured 2027 Notes plus (ii) $125,000,000.

(e)Certificates.  During any period for which the Borrower is required to
maintain cash and Cash Equivalents plus availability under the Revolving Credit
Commitment pursuant to subsections (a), (b), (c) and (d) above, the Borrower
shall provide to the Administrative Agent within 20 days after the end of each
month an officer’s certificate of the Borrower, setting forth in reasonable
detail calculations demonstrating compliance with the requirements of
subsections (a), (b), (c) or (d), as applicable, as of the date of such
certificate.

Section 8.17  Eligible Assets.

(a)The Credit Parties will be permitted to replace existing Mortgaged Properties
as Collateral with one or more replacement Eligible Assets with an aggregate
Appraised Value such that, after giving effect to such replacement, the
Loan-to-Value Requirement and the requirements of clause (c) below are
satisfied, as reasonably determined by the Administrative Agent.  If a Mortgaged
Property is sold pursuant to a transaction permitted under Section 10.4, then so
long as no Default or Event of Default has occurred and is continuing, the
Administrative Agent will release its Liens and security interests with respect
to such Mortgaged Property and the Borrower shall have a period of 120 days
following such sale (as such time may be extended by the Administrative Agent in
its sole discretion) to provide replacement Eligible Assets as Collateral,
during which period the Net Cash Proceeds of such sale shall be placed into an
escrow account on terms and conditions reasonably satisfactory to the
Administrative Agent pending receipt of a satisfactory Appraisal of such
replacement Eligible Assets demonstrating compliance with the Loan-to-Value
Requirement and the requirements of clause (c) below.  Upon receipt of such
Appraisal and completion of the replacement (including delivery of the items in
clause (c) below), the Net Cash Proceeds shall be released to the Borrower.

(b)If at any time a particular Mortgaged Property ceases to be an Eligible Asset
(in each case, a “Non-Qualifying Asset”), the Borrower shall within 120 days
thereafter (as such time may be extended by the Administrative Agent in its sole
discretion) either replace such Non-Qualifying Asset with one or more Eligible
Assets and/or provide additional Eligible Assets such that the Loan-to-Value
Requirement is satisfied, as reasonably determined by the Administrative Agent.

(c)In connection with the replacement, substitution or addition of any Eligible
Asset as Collateral pursuant to the foregoing clauses (a) and (b), the Borrower
shall deliver the items specified in Section 8.22 with respect such Eligible
Asset.

Section 8.18  REIT Status.  The Borrower shall at all times comply with all
requirements and conditions imposed under the Code necessary to maintain its
qualification as a REIT.

Section 8.19  Anti-Corruption Laws; Beneficial Ownership Regulation; Anti-Money
Laundering Laws and Anti-Terrorism Laws.  

(a)The Borrower shall conduct its businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions to which the Borrower
or any of its Subsidiaries are subject, and maintain policies and procedures
designed to promote and achieve compliance by the Borrower and its Subsidiaries
with such laws.

66

 

--------------------------------------------------------------------------------

 

(b)The Borrower shall conduct its business in compliance with any and all laws,
statutes, regulations or obligatory government orders, decrees, ordinances or
rules applicable to the Borrower or its Subsidiaries related to terrorism
financing or money laundering, including any applicable provision of the PATRIOT
Act and The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and
1951-1959), and maintain policies and procedures designed to promote and achieve
compliance by the Borrower and its Subsidiaries with such laws.

(c)The Borrower shall conduct its business in compliance with applicable
Sanctions, and maintain policies and procedures designed to promote and achieve
compliance by the Borrower and its Subsidiaries with such applicable Sanctions.

(d)The Borrower shall notify the Administrative Agent and each Lender that
previously received a Beneficial Ownership Certification (or a certification
that the Borrower qualifies for an express exclusion to the “legal entity
customer” definition under the Beneficial Ownership Regulation) of any change in
the information provided in the Beneficial Ownership Certification that would
result in a change to the list of beneficial owners identified therein (or, if
applicable, the Borrower ceasing to fall within an express exclusion to the
definition of “legal entity customer” under the Beneficial Ownership
Regulation).

(e)The Borrower shall, promptly upon the reasonable request of the
Administrative Agent or any Lender, provide the Administrative Agent or directly
to such Lender, as the case may be, any information or documentation requested
by it for purposes of complying with the Beneficial Ownership Regulation.

Section 8.20  Maintenance of Debt Ratings.  The Borrower will use commercially
reasonable efforts to maintain Debt Ratings (but no specific Debt Rating) from
any two (2) of Moody’s, S&P and Fitch.

Section 8.21  Prepayment of Senior Unsecured 2020 Notes.  The Borrower will pay
in full the Senior Unsecured 2020 Notes on January 1, 2020.

Section 8.22  Post-Closing Real Estate Matters.  With respect to Eligible Assets
sufficient to satisfy the Loan-to-Value Requirement, the Borrower shall provide
the Administrative Agent with the following within 150 days after the Closing
Date (as such time may be extended by the Administrative Agent in its sole
discretion):

(a)Mortgages.  Counterparts of a Mortgage with respect to each such Eligible
Asset duly executed and delivered by the record owner of such Eligible Asset
(together with UCC fixture filings if requested by the Administrative Agent).

(b)Title Insurance.  A policy or policies of title insurance (or marked-up title
insurance commitments having the effect of policies of title insurance) in the
amount equal to the fair market value of such Eligible Asset and fixtures issued
by a nationally recognized title insurance company reasonably acceptable to the
Administrative Agent (the “Title Company”) insuring the Lien of each such
Mortgage as a first priority Lien on the Eligible Asset described therein, free
of any other Liens except as permitted pursuant to Section 10.2(a), (d), (f),
(h) and (i) and such other Liens as are agreed to by the Administrative Agent in
its sole discretion, together with such customary endorsements as the
Administrative Agent may reasonably request to the extent available in the
applicable jurisdiction at commercially reasonable rates, together with evidence
reasonably satisfactory to the Administrative Agent of payment of all expenses
and premiums of the Title Company and all other sums required in

67

 

--------------------------------------------------------------------------------

 

connection with the issuance of each title policy and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording the Mortgages in the appropriate real estate records.

(c)Matters Relating to Flood Hazard Properties.  (i) A completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each such Eligible Asset (together with a notice about special flood
hazard area status and flood disaster assistance, which, if applicable, shall be
duly executed by the applicable Credit Party relating to such Eligible Asset)
and (ii) if any such Eligible Asset is located in an area determined by the
Federal Emergency Management Agency to have special flood hazards, evidence of
such flood insurance as may be required under Applicable Law, including
Regulation H of the FRB and the other Flood Insurance Laws and as required under
Section 8.3.

(d)Surveys.  A survey for each such Eligible Asset, together with an affidavit
of no change, if applicable, in favor of the Title Company, sufficient to allow
the Title Company to issue the applicable policy of title insurance without a
standard survey exception.

(e)Opinions.  Customary legal opinions in form and substance reasonably
satisfactory to the Administrative Agent with respect to the mortgagor of such
Mortgage and the enforceability and perfection of the applicable Mortgage and
such other matters as the Administrative Agent shall reasonably require.

(f)Other Real Property Deliverables.  Such affidavits, certificates,
information, permits, instruments of indemnification and third-party consents as
shall be reasonably requested by the Administrative Agent or required to induce
the Title Company to issue the title policies and endorsements contemplated
above (including using commercially reasonable efforts to deliver such consents,
subordinations, estoppels, permits and other documents of any lessor with
respect any leasehold interest in the real property of any Credit Party
requested by the Administrative Agent or the Title Company).

Section 8.23  Post-Closing Matters.  The Borrower shall execute and deliver the
documents, take the actions and complete the tasks set forth on Schedule 8.23,
in each case within the applicable corresponding time limit specified on such
schedule.

Article IX

FINANCIAL COVENANTS

Until all of the Obligations have been paid and satisfied in full in cash, and
unless a waiver or consent has been obtained in the manner set forth in
Section 13.2, the Borrower and its Restricted Subsidiaries on a Consolidated
basis will not:

Section 9.1  Consolidated Secured Leverage Ratio.  As of any fiscal quarter end,
permit the Consolidated Secured Leverage Ratio to be greater than 2.75 to 1.00.

Section 9.2  Loan-to-Value Requirement Test.  If, and so long as the
Consolidated Secured Leverage Ratio is greater than 2.00 to 1.00, as of any
fiscal quarter end, permit the Loan-to-Value Requirement (based on the aggregate
principal amount of the Term Loan on such date and Appraisals provided to the
Administrative Agent within the prior twelve (12) months) not to be met.

68

 

--------------------------------------------------------------------------------

 

Article X

NEGATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full in cash, and
unless a waiver or consent has been obtained in the manner set forth in
Section 13.2, the Borrower will not and will not permit any of its Restricted
Subsidiaries to:

Section 10.1  Limitations on Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness except:

(a)the Obligations;

(b)Indebtedness incurred in connection with a Hedging Agreement with a
counterparty and upon terms and conditions (including interest rate) reasonably
satisfactory to the Administrative Agent; provided, that any counterparty that
is a Lender shall be deemed satisfactory to the Administrative Agent;

(c)Indebtedness existing on the Prior Closing Date and listed on Schedule
6.1(l), and the renewal, refinancing, refunding, extension and replacement (but
not the increase in the aggregate principal amount) thereof; provided that any
refinancing, refunding, extension or replacement of any Senior Unsecured Notes
shall also be subject to the satisfaction of the requirements set forth in
Section 10.1(k);

(d)Indebtedness of the Borrower and its Restricted Subsidiaries incurred in
connection with Capital Leases;

(e)purchase money Indebtedness of the Borrower and its Restricted Subsidiaries,
and the renewal, refinancing, refunding, extension and replacement (but not the
increase in the aggregate principal amount) thereof;

(f)Indebtedness of a Person existing at the time such Person became a Restricted
Subsidiary or assets were acquired from such Person, to the extent such
Indebtedness was not incurred in connection with or in contemplation of, such
Person becoming a Restricted Subsidiary or the acquisition of such assets, not
to exceed in the aggregate at any time outstanding $100,000,000, and any
refinancings, refundings, renewals or extensions thereof; provided that, any (i)
such refinancings, refundings, renewals or extensions do not increase the
principal amount thereof, (ii) such refinancings, refundings, renewals or
extensions are issued on terms and conditions reasonably satisfactory to the
Administrative Agent and (iii) no Default or Event of Default exists and is
continuing at the time of consummation thereof (both before and giving effect
thereto);

(g)Guaranty Obligations in favor of the Administrative Agent for the benefit of
the Secured Parties;

(h)Guaranty Obligations with respect to Indebtedness permitted pursuant to this
Section;

(i)Indebtedness owed by any Credit Party to another Credit Party;

(j)Indebtedness of the Borrower or any Restricted Subsidiary consisting of
Qualified Trust Indebtedness;

69

 

--------------------------------------------------------------------------------

 

(k)unsecured Indebtedness of the Borrower and its Restricted Subsidiaries
pursuant to each of the Senior Unsecured Notes, and, in each case, any
refinancings, refundings, renewals, extensions or exchanges thereof
(“Refinancing Indebtedness”); provided that (i) such Refinancing Indebtedness is
an original aggregate principal amount not greater than the aggregate principal
amount of, and unpaid interest on, the Indebtedness being refinanced, refunded,
renewed, extended or exchanged plus the amount of any premiums required to be
paid thereon and fees and expense associated therewith, (ii) such Refinancing
Indebtedness has a later or equal final maturity and a larger or equal weighted
average life than the Indebtedness being refinanced, refunded, renewed, extended
or exchanged, (iii) the covenants, events of default and any Guaranty
Obligations in respect thereof, taken as a whole, shall not be materially less
favorable to the Borrower and its Restricted Subsidiaries (as determined by the
Administrative Agent in its reasonable discretion) than those contained in the
Indebtedness being refinanced, refunded, renewed, extended or exchanged and (iv)
at the time of, and after giving effect to, such refinancing, refunding,
renewal, extension or exchange, no Default or Event of Default shall have
occurred and be continuing;

(l)additional unsecured Indebtedness of the Borrower or its Restricted
Subsidiaries; provided that (i) such Indebtedness matures at least six (6)
months after the Maturity Date as in effect at the time of the incurrence of
such Indebtedness, (ii) after giving effect to the incurrence of any such
Indebtedness on a pro forma basis, as if such incurrence of Indebtedness had
occurred on the first day of the twelve month period ending on the last day of
the Borrower’s then most recently completed fiscal quarter, the Borrower and its
Restricted Subsidiaries would have been in compliance with the financial
covenants set forth in Article IX, and the Borrower shall have delivered to the
Administrative Agent a certificate of its chief financial officer or treasurer
to such effect setting forth in reasonable detail the computations necessary to
determine such compliance, (iii) at the time of the incurrence of such
Indebtedness and after giving effect thereto, no Default or Event of Default
shall exist or be continuing and (iv) the documentation governing such
Indebtedness contains customary market terms;

(m)additional secured Indebtedness not otherwise permitted pursuant to this
Section in an aggregate amount outstanding not to exceed (after giving effect to
the outstanding principal balance of the Term Loan) an amount equal to ten
percent (10%) of Consolidated Tangible Assets, determined, with respect to each
incurrence of Indebtedness pursuant to this Section 10.1(m), as of the most
recently-ended fiscal quarter for which financial statements have been furnished
pursuant to clauses (a) and (b), respectively, of Section 7.1 (it being
understood that this Section 10.1(m) is a limitation on such Indebtedness on a
prospective basis only and that no Default or Event of Default shall occur under
this Section 10.1(m) retroactively); provided that (i) the amount of such
secured Indebtedness that is recourse to any Credit Party shall not exceed
$250,000,000, (ii) such Indebtedness matures at least six (6) months after the
Maturity Date as in effect at the time of the incurrence of such Indebtedness
and (iii) at the time of the incurrence of such Indebtedness and after giving
effect thereto, no Default or Event of Default shall exist or be continuing;

(n)Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries,
including Indebtedness represented by letters of credit for the account of the
Borrower or any Restricted Subsidiary, in respect of workers’ compensation
claims, self-insurance obligations, performance, proposal, completion, surety
and similar bonds and completion guarantees provided by the Borrower or its
Restricted Subsidiaries in the ordinary course of business; provided that the
underlying obligation to perform is that of the Borrower or one of its
Restricted Subsidiaries and not that of any other Person and, provided, further,
that such underlying obligation is not in respect of borrowed money;

(o)Indebtedness of the Borrower consisting of customary indemnification,
deferred purchase price adjustments or similar obligations, in each case,
incurred or assumed in connection with the acquisition of any business or assets
permitted to be acquired hereunder;

70

 

--------------------------------------------------------------------------------

 

(p)Indebtedness of the Borrower or any Restricted Subsidiary arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business, provided that such
Indebtedness is extinguished within five (5) Business Days of incurrence; and

(q)Indebtedness existing under or permitted by the Existing Credit Agreement as
in effect on the Closing Date (including incremental term loans and incremental
increases in the Revolving Credit Commitment permitted by the Existing Credit
Agreement as in effect on the Closing Date).

provided, that in the event that any Indebtedness in the form of secured term
loans or secured notes are incurred or issued by the Borrower under this Section
10.1 (other than as permitted under clauses (e) and (f)) during the term of this
Agreement and the All-In Yield of such Indebtedness exceeds the All-In Yield on
the Term Loan outstanding at such time by more than 0.50%, then the Applicable
Margin for the Term Loan shall automatically be increased to a level such that
the All-In Yield on the Term Loan shall be 0.50% less than the All-In Yield on
such Indebtedness.

For all purposes of this Agreement, if an item of Indebtedness meets the
criteria of more than one of the above clauses, the Borrower (i) shall have the
right to determine in its sole discretion the clause to which such Indebtedness
is to be allocated, (ii) shall not be required to allocate the amount of such
Indebtedness to more than one of such clauses, (iii) may elect in its sole
discretion to apportion such Indebtedness between or among any two or more of
such clauses, and (iv) may reallocate or reclassify all or any part of such
Indebtedness between or among any one or more of such clauses at any time and
from time to time, provided that, at the time such reallocation or
reclassification, such Indebtedness meets the requirements of the clause to
which reallocated or reclassified. 

Section 10.2  Limitations on Liens.  Create, incur, assume or suffer to exist,
any Lien on or with respect to any of its assets or properties (including shares
of Capital Stock), real or personal, whether now owned or hereafter acquired,
except:

(a)Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently pursued; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

(b)Liens or deposits to secure the performance of statutory obligations, surety
or appeal bonds, performance bonds or other obligations of a like nature
incurred in the ordinary course of business;

(c)Liens consisting of judgments or judicial attachment liens (including
prejudgment attachment), provided that the enforcement of such Liens is
effectively stayed, or payment of which is covered in full (subject to customary
deductible) by insurance, or such judgments do not otherwise result in an Event
of Default;

(d)Liens or claims of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (i) that are not overdue for a period of more than thirty
(30) days or (ii) that are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;

(e)Liens consisting of (i) deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation, (ii) good faith
deposits in connection with bids, tenders, contracts (other than for the payment
of Indebtedness) or leases to which the Borrower or any Restricted Subsidiary is
a

71

 

--------------------------------------------------------------------------------

 

party or (iii) deposits as security for contested taxes or import or customs
duties or for the payment of rent, incurred in the ordinary course of business;

(f)Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property that
in the aggregate are not substantial in amount and that do not, in any case,
materially detract from the value of such property or materially impair the use
thereof in the ordinary conduct of business;

(g)Liens securing Hedging Obligations so long as the related Indebtedness was
incurred in compliance with Section 10.1(b);

(h)leases and subleases of real property that do not materially interfere with
the ordinary conduct of the business of the Borrower or any of its Restricted
Subsidiaries;

(i)Liens of the Administrative Agent for the benefit of the Secured Parties
under the Loan Documents;

(j)Liens existing on any asset of any Person at the time such Person becomes a
Restricted Subsidiary or is merged or consolidated with or into a Restricted
Subsidiary (i) that were not created in contemplation of or in connection with
such event, (ii) that do not extend to or cover any other property or assets of
Borrower or any Restricted Subsidiary and (iii) so long as any Indebtedness
related to any such Liens is permitted under Section 10.1(f); provided that, to
the extent any such Liens extend to or cover any assets of such Person included
in the Collateral, (A) the Borrower shall keep records for the accounts
receivable of such Person separate from those of the Borrower and its Restricted
Subsidiaries and (B) such Person shall not be merged, consolidated or liquidated
with or into the Borrower or any Restricted Subsidiary unless such Liens are
released in connection therewith;

(k)Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a credit or depository
institution;

(l)Liens in existence on the Prior Closing Date and described on Schedule 10.2;

(m)Liens securing Indebtedness permitted under Sections 10.1(d) and (e);
provided that (i) such Liens shall be created within one hundred fifty (150)
days of the acquisition or lease of the related asset, (ii) such Liens do not at
any time encumber any assets other than the assets financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original purchase price or
lease payment amount of such assets at the time of acquisition;

(n)Liens securing Indebtedness permitted under Section 10.1(m); provided that
(i) the total Asset Lien Value of assets owned by the Borrower and its
Restricted Subsidiaries on the Prior Closing Date that are subject to such Liens
shall not exceed (A) an amount equal to ten percent (10%) of Consolidated
Tangible Assets determined as of the end of the fiscal quarter ended
immediately prior to the Prior Closing Date less (B) the aggregate amount of all
Asset Dispositions made pursuant to Section 10.4(k), and (ii) the total Asset
Lien Value subject to such Liens (including those permitted by clause (i) of
this proviso) shall not exceed, in the aggregate, an amount equal to ten percent
(10%) of Consolidated Tangible Assets determined as of the most recently-ended
fiscal quarter for which financial statements have been furnished pursuant to
clauses (a) and (b), respectively, of Section 7.1; provided further that
compliance with this Section 10.2(n) shall be determined, in each case, as of
the date a Lien is incurred in reliance on this Section 10.2(n) (it being
understood that this Section 10.2(n) is a limitation on

72

 

--------------------------------------------------------------------------------

 

such Liens on a prospective basis only and that no Default or Event of Default
shall occur under this Section 10.2(n) retroactively);

(o)Liens on the Capital Stock of Agecroft to secure the obligations of Agecroft;

(p)Liens in favor of the Borrower or the Subsidiary Guarantors;

(q)Liens on the Capital Stock of Unrestricted Subsidiaries; and

(r)Liens on assets other than Collateral securing Indebtedness under the
Existing Loan Documents.

For all purposes of this Agreement and subject to the limitations set forth
above, if a Lien meets the criteria of more than one of the types of Permitted
Liens described in the above clauses, the Credit Party in question (i) shall
have the right to determine in its sole discretion the clause to which such Lien
is to be allocated, (ii) shall not be required to allocate such Lien to more
than one of such clauses, (iii) may elect in its sole discretion to apportion
such Lien between or among any two or more of such clauses, and (iv) may
reallocate or reclassify all or any part of such Lien between or among any one
or more of such clauses at any time and from time to time, provided that, at the
time such reallocation or reclassification, such Lien meets the requirements of
the clause to which reallocated or reclassified.

Section 10.3  Limitations on Mergers and Liquidation.  Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution) except:

(a)any Person may be merged or consolidated with or into the Borrower; provided
that the Borrower shall be the continuing or surviving Person;

(b)any Person other than the Borrower may be merged with or consolidated into
any Restricted Subsidiary; provided that such Restricted Subsidiary shall be the
continuing or surviving Person;

(c)any Subsidiary of the Borrower may be liquidated, wound-up and/or dissolved
into the Borrower or any Restricted Subsidiary to the extent that such
liquidation, winding-up and/or dissolution would not violate Section 8.1; and

(d)any Subsidiary of the Borrower may merge into the Person such Subsidiary was
formed to acquire in connection with a Permitted Acquisition.

Section 10.4  Limitations on Asset Dispositions.  Make any Asset Disposition
(including the sale of any receivables and leasehold interests and any
sale-leaseback or similar transaction) except:

(a)the sale or lease of equipment, inventory or other assets in the ordinary
course of business;

(b)the sale of obsolete, worn-out or surplus assets no longer used or usable in
the business of the Borrower or any of its Restricted Subsidiaries;

(c)any Subsidiary of the Borrower may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any other Subsidiary of the

73

 

--------------------------------------------------------------------------------

 

Borrower; provided that if the transferor in such a transaction is a Restricted
Subsidiary, then the transferee must either be the Borrower or a Restricted
Subsidiary;

(d)the sale or other disposition of investments permitted pursuant to clause (b)
of the definition of Permitted Investments;

(e)the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

(f)the disposition of any Hedging Agreement;

(g)the sale (i) for cash or Purchase Notes by the Borrower or any of its
Restricted Subsidiaries of Unoccupied Subject Facilities for a minimum price per
bed of $25,000, (ii) for cash of other Subject Facilities having a fair market
value not to exceed $55,000,000 in the aggregate in any Fiscal Year, and (iii)
for cash of any Prison Facility to the United States Bureau of Prisons or any
other federal, state or local governmental agency in connection with a
management contract with such entity with respect to such Prison Facility, such
Asset Disposition to be for fair market value, as determined in good faith by
the board of directors of the Borrower and certified in writing by the board of
directors to the Administrative Agent;

(h)any sale or other disposition for cash of Purchase Notes for fair market
value;

(i)the sale and leaseback of Unoccupied Subject Facilities to Governmental
Authorities in connection with management contracts relating thereto; provided
that the gross cash proceeds of such sale and leaseback transaction are at least
equal to the fair market value, as determined in good faith by the Borrower, of
such Unoccupied Subject Facility that is the subject of that sale and leaseback
transaction and such transaction is otherwise on terms and conditions reasonably
satisfactory to the Administrative Agent;

(j)Asset Swaps; provided that (i) the Borrower would, at the time of such Asset
Swap and after giving pro forma effect thereto as if such Asset Swap had been
made at the beginning of the applicable four-fiscal quarter period, have been
permitted to incur at least $1.00 of additional Indebtedness without declining
below a Consolidated Fixed Charge Coverage Ratio of 2.0 to 1.0 for the
Borrower’s most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
Asset Swap is to made and (ii) the board of directors of the Borrower determines
that the fair market value of the assets received by the Borrower in the Asset
Swap is not less than the fair market value of the assets disposed of by the
Borrower in such Asset Swap and such determination is evidenced by a resolution
of the board of directors of the Borrower set forth in an officer’s certificate
delivered to the Administrative Agent, in form and substance satisfactory to the
Administrative Agent; provided further that any Asset Swap involving Collateral
will be subject to the requirements of Section 8.17;

(k)Asset Dispositions of assets owned by the Borrower and its Restricted
Subsidiaries on the Prior Closing Date, not otherwise permitted pursuant to this
Section, in an aggregate amount not to exceed (i) an amount equal to ten percent
(10%) of Consolidated Tangible Assets determined as of the end of the fiscal
quarter ended immediately prior to the Prior Closing Date less (ii) the
aggregate amounts of Liens incurred pursuant to Section 10.2(n) that are subject
to clause (i) of the proviso of such Section (after giving effect to the
outstanding principal balance of the Term Loan) (after giving effect to any
Liens that are released in connection with such Asset Dispositions); provided
that compliance with this Section 10.4(k) shall be determined, in each case, as
of the date an Asset Disposition is made in reliance on this Section 10.4(k) (it
being understood that this Section 10.4(k) is a limitation on such Asset

74

 

--------------------------------------------------------------------------------

 

Dispositions on a prospective basis only and that no Default or Event of Default
shall occur under this Section 10.4(k) retroactively);

(l)the sale by CCA (U.K.) Ltd, a U.K. corporation, of its interest in Agecroft;

(m)the sale or other disposition by the Borrower of its interest in the Agecroft
Note;

(n)sales or other dispositions permitted pursuant to Section 10.5;

(o)Asset Dispositions not otherwise permitted pursuant to this Section in an
aggregate amount not to exceed $50,000,000 in any Fiscal Year;

(p)the sale of the Prairie Correctional Facility in Appleton, Minnesota,
including the corresponding improvements and all personal property at such
location owned by the Borrower or any of the other Credit Parties; and

(q)additional Asset Dispositions of assets acquired by the Borrower and its
Restricted Subsidiaries after the Prior Closing Date and Designated Assets,
subject to the terms and conditions set forth below:

(i)the Borrower (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Disposition at least equal to (A) the
fair market value of the assets (other than Designated Assets) sold or otherwise
disposed of or (B) the Designated Asset Value of the Designated Assets sold or
otherwise disposed of;

(ii)the fair market value or Designated Asset Value, as applicable, is
determined by the board of directors of the Borrower and evidenced by a
resolution of such board of directors set forth in an officer’s certificate
delivered to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent; and

(iii)at least 75% of the consideration received in the Asset Disposition by the
Borrower or such Restricted Subsidiary is in the form of cash or Cash
Equivalents.  For purposes of this clause (iii) only, each of the following will
be deemed to be cash:

(A)any liabilities, as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet, of the Borrower or any Restricted Subsidiary (other
than contingent liabilities and liabilities that are by their terms subordinated
to this Agreement) that are assumed by the transferee of any such assets
pursuant to a customary novation agreement that releases the Borrower or such
Restricted Subsidiary from further liability;

(B)any securities, notes or other obligations received by the Borrower or any
such Restricted Subsidiary from such transferee that are converted within ninety
(90) days of the applicable Asset Disposition by the Borrower or such Restricted
Subsidiary into cash or Cash Equivalents, to the extent of the cash or Cash
Equivalents received in that conversion;

(C)100% of the securities, notes or other obligations or Indebtedness actually
received by the Borrower as consideration for the sale or other disposition of a
Designated Asset pursuant to the terms of a Designated Asset Contract, but only
to the extent that such securities, notes or other obligations or Indebtedness
were explicitly

75

 

--------------------------------------------------------------------------------

 

required to be included, or permitted to be included solely at the option of the
purchaser, in such consideration pursuant to the terms of the applicable
Designated Asset Contract;

(D)100% of the Indebtedness actually incurred in favor of the Borrower as
consideration for the sale or other disposition of an Unoccupied Subject
Facility; and

(E)any Designated Non-Cash Consideration received by the Borrower or any such
Restricted Subsidiary in the Asset Disposition.

For the avoidance of doubt, a lease by the Borrower or a Subsidiary, as lessee,
of any asset disposed of in a transaction not prohibited by this Section 10.4,
shall be permitted so long as such lease is not otherwise prohibited by this
Agreement.

Section 10.5  Restricted Payments.  (a)  Declare or pay any dividend or make any
other payment or distribution on account of the Borrower’s, or any Restricted
Subsidiary’s, Capital Stock (including any payment in connection with any merger
or consolidation involving the Borrower or any Restricted Subsidiary) or to the
direct or indirect holders of the Borrower’s or any Restricted Subsidiary’s
Capital Stock in their capacity as such (other than dividends or distributions
(i) payable in Capital Stock (other than Disqualified Stock) of the Borrower or
(ii) payable to the Borrower and/or a Restricted Subsidiary of the Borrower or
payable from a Foreign Subsidiary to another Foreign Subsidiary), (b) purchase,
redeem or otherwise acquire or retire for value (including in connection with
any merger or consolidation involving the Borrower) any Capital Stock of the
Borrower, (c) make any payment on or with respect to, or purchase, redeem,
defease or otherwise acquire or retire for value any Subordinated Indebtedness,
except a payment of interest or principal at the Stated Maturity thereof or a
payment of principal or interest on Indebtedness owed to the Borrower or any of
its Restricted Subsidiaries, or (d) make any Restricted Investment (all such
payments and other actions set forth in these clauses (a) through (d) above
being collectively referred to as “Restricted Payments”); provided that:

(A)during any time in which no Event of Default exists, the Borrower may redeem,
repurchase, retire, defease or otherwise acquire any Subordinated Indebtedness
of the Borrower or any Restricted Subsidiary or any Capital Stock of the
Borrower in exchange for, or out of the net cash proceeds of the substantially
concurrent sale (other than to a Subsidiary of the Borrower) of, Capital Stock
of the Borrower (other than Disqualified Stock);

(B)during any time in which no Event of Default exists, the Borrower may
defease, redeem, repurchase or otherwise acquire Subordinated Indebtedness of
the Borrower or any Restricted Subsidiary with the net cash proceeds from an
incurrence of Refinancing Indebtedness;

(C)during any time in which no Event of Default exists, any Restricted
Subsidiary may (1)  make loans or advances to the Borrower or any of its
Restricted Subsidiaries and (2) pay any dividend or the make any other
distribution (x) to the Borrower or any Restricted Subsidiary or (y) to the
holders of its Capital Stock on a pro rata basis;

(D)during any time in which no Event of Default exists, the Borrower may
repurchase its Capital Stock if deemed to occur upon the exercise of stock
options if such Capital Stock represents a portion of the exercise price thereof
or represents shares tendered by an existing or former employee of the Borrower
or any Subsidiary (or the estate, heirs or assigns of such employee) to satisfy
the employer’s minimum statutory tax-withholding obligation related to employee
stock awards;

(E)during any time in which no Event of Default exists, the Borrower may, for
any Fiscal Year ending during the term of this Agreement, declare and make
Restricted Payments (excluding

76

 

--------------------------------------------------------------------------------

 

Restricted Payments otherwise permitted under this Section 10.5) in an aggregate
amount equal to the greater of (i) ninety-five percent (95%) of Funds from
Operations for such Fiscal Year and (ii) with respect to any tax year of the
Borrower, such amount as may be necessary for the Borrower to maintain the
Borrower’s eligibility to be taxed as a REIT for such tax year; provided that,
notwithstanding the foregoing, the Borrower may also make Restricted Payments in
an amount equal to the amount that would need to be distributed to all of the
Borrower’s stockholders in order for the Borrower to make the minimum
distributions required to be distributed to its stockholders under the Code
(a) to avoid the payment of taxes imposed under Sections 857(b)(1) and 4981 of
the Code, and (b) to avoid the payment of taxes imposed under Section 857(b)(3)
of the Code;

(F)during any time in which an Event of Default exists (unless the Obligations
have been accelerated or an Event of Default pursuant to Section 11.1(a), (b),
(i) or (j) has occurred and is continuing), the Borrower may, with respect to
any tax year of the Borrower, make Restricted Payments in such amount as may be
necessary for the Borrower to maintain the Borrower’s eligibility to be taxed as
a REIT for such tax year; provided that notwithstanding the foregoing, the
Borrower may also make Restricted Payments in an amount equal to the amount that
would need to be distributed to all of the Borrower’s shareholders in order for
the Borrower to make the minimum distributions required to be distributed to its
shareholders under the Code (a) to avoid the payment of taxes imposed under
Sections 857(b)(1) and 4981 of the Code, and (b) to avoid the payment of taxes
imposed under Section 857(b)(3) of the Code; and

(G)during any time after the Obligations shall have been accelerated or after an
Event of Default pursuant to Section 11.1(a), (b), (i) or (j) has occurred and
is continuing, the Borrower shall not, nor shall it permit any of its
Subsidiaries to, make any Restricted Payments to any Person other than to the
Borrower or any Subsidiary that is a Credit Party.

Section 10.6  Limitations on Exchange and Issuance of Disqualified
Stock.  Issue, sell or otherwise dispose of any class or series of Disqualified
Stock.

Section 10.7  Transactions with Affiliates.  Directly or indirectly (a) make any
loan or advance to, or purchase or assume any note or other obligation to or
from, any of its officers, directors, shareholders or other Affiliates, or to or
from any member of the immediate family of any of its officers, directors,
shareholders or other Affiliates, or subcontract any operations to any of its
Affiliates or (b) enter into, or be a party to, any other transaction not
described in clause (a) above with any of its Affiliates other than:

(i)transactions permitted by Sections 10.1, 10.2, 10.3, 10.4, 10.5, and 10.6;

(ii)transactions existing on the Prior Closing Date and described on Schedule
10.7;

(iii)normal compensation and reimbursement of reasonable expenses of officers
and directors;

(iv)transactions between or among the Borrower and/or its Restricted
Subsidiaries;

(v)any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of employment arrangements,
stock options and stock ownership plans and other reasonable fees, compensation,
benefits and indemnities paid or entered into by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business to or with officers,
directors or employees of the Borrower and its Restricted Subsidiaries; and

77

 

--------------------------------------------------------------------------------

 

(vi)other transactions (including employment agreements and indemnity
agreements) in the ordinary course of business on terms as favorable as would be
obtained by it on a comparable arms-length transaction with an independent,
unrelated third party, as determined in good faith by the board of directors of
the Borrower.

Section 10.8  Certain Accounting Changes; Organizational Documents.  (a) Change
its Fiscal Year end, or make any change in its accounting treatment and
reporting practices except as required by GAAP (it being agreed that a
conversion from GAAP to IFRS shall be permitted) or (b) except pursuant to a
transaction permitted by Section 10.3, amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational documents)
or bylaws (or other similar documents) in any manner adverse in any respect to
the rights or interests of the Lenders hereunder.

Section 10.9  Amendments; Payments and Prepayments of Material Indebtedness.  

(a)Amend or modify (or permit the modification or amendment of) any of the terms
or provisions of any Material Indebtedness (including the Senior Unsecured
Notes) in any respect that would materially adversely affect the rights or
interests of the Administrative Agent and Lenders hereunder.

(b)Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of, or otherwise voluntarily or optionally defease, any
Material Indebtedness, or segregate funds for any such payment, prepayment,
repurchase, redemption or defeasance (including (i) by way of depositing with
any trustee with respect thereto money or securities before due for the purpose
of paying when due and (ii) at the maturity thereof), other than the prepayment
of Material Indebtedness permitted hereunder (including as otherwise permitted
pursuant to Section 10.5); provided, however, that (A) the Borrower may make
optional or voluntary payments on any Senior Unsecured Note (or any Refinancing
Indebtedness) so long as the Borrower has demonstrated that the pro forma
Consolidated Total Leverage Ratio is less than 4.75 to 1.00 as of the date of
any such payment and after giving effect thereto and (B) the Borrower and its
Restricted Subsidiaries may make optional or voluntary payments or prepayments
of (i) the Term Loan, the Revolving Credit Facility or the Existing Term Loan
and (ii) any intercompany Indebtedness incurred pursuant to Section 10.1(i).

Section 10.10  Restrictive Agreements.  

(a)Enter into any Indebtedness (other than the Senior Unsecured Notes and any
Refinancing Indebtedness) that restricts, limits or otherwise encumbers its
ability to incur Liens on or with respect to any of its assets or properties as
security for the Obligations, other than the assets or properties securing such
Indebtedness.

(b)Enter into or permit to exist any agreement (other than the Senior Unsecured
Notes and any Refinancing Indebtedness) that impairs or limits the ability of
any Restricted Subsidiary of the Borrower to pay dividends to the Borrower.

Section 10.11  Nature of Business.  Engage in any business other than a
Permitted Business.

Section 10.12  Impairment of Security Interests.  Take or omit to take any
action that would have the result of materially impairing the security interests
in favor of the Administrative Agent with respect to the Collateral.

Section 10.13  Use of Proceeds.  Use the proceeds of the Extensions of Credit,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
T, U or X of the Board of Governors of the Federal Reserve

78

 

--------------------------------------------------------------------------------

 

System) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose
(except to the extent that such purchase would not cause more than 25% of the
aggregate value of the assets of the Borrower and its Subsidiaries on a
consolidated basis that are subject to the provisions of Section 10.2 or
Section 10.4, or that are subject to any restriction contained in any agreement
or instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 11.1(g), to consist of
margin stock).

Section 10.14  Sanctions; Anti-Corruption Laws.  

(a)Directly or indirectly, use the proceeds of any Extension of Credit, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of, or
business with, any Sanctioned Person, or in any Sanctioned Country Jurisdiction,
or in any other manner that will result in a violation by any individual or
entity (including any individual or entity participating in the transaction,
whether as Lender, Arranger, Administrative Agent, or otherwise) of Sanctions.

(b)Directly or indirectly use the proceeds of any Extension of Credit for any
purpose that would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions to which the Borrower or any of its Subsidiaries are
subject.

Article XI

DEFAULT AND REMEDIES

Section 11.1  Events of Default.  Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:

(a)Default in Payment of Principal of Term Loan.  The Borrower shall default in
any payment of principal of the Term Loan when and as due (whether at maturity,
by reason of acceleration or otherwise).

(b)Other Payment Default.  The Borrower shall default in the payment when and as
due (whether at maturity, by reason of acceleration or otherwise) of interest on
the Term Loan or the payment of any other Obligation, and such default shall
continue for a period of three (3) Business Days.

(c)Misrepresentation.  Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of the Borrower or any other Credit
Party herein, in any other Loan Document or in any document delivered in
connection herewith or therewith that is subject to materiality or Material
Adverse Effect qualifications shall be incorrect or misleading in any respect
when made or deemed made or any representation, warranty, certification or
statement of fact made or deemed made, by or on behalf of the Borrower or any
other Credit Party herein, in any other Loan Document or in any document
delivered in connection herewith or therewith that is not subject to materiality
or Material Adverse Effect qualifications shall be incorrect or misleading in
any material respect when made or deemed made.

79

 

--------------------------------------------------------------------------------

 

(d)Default in Performance of Certain Covenants.  The Borrower or any other
Credit Party shall default in the performance or observance of any covenant or
agreement contained in Sections 7.1, 7.2, 7.4(e)(i), 8.1 (solely with respect to
existence of the Borrower) or Articles IX or X.

(e)Default in Performance of Other Covenants and Conditions.  The Borrower or
any other Credit Party shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (except as
otherwise specifically provided in this Section) or any other Loan Document and
such default shall continue for a period of thirty (30) days after the earlier
of (i) the Administrative Agent’s delivery of written notice thereof to the
Borrower and (ii) a Responsible Officer of any Credit Party having obtained
actual knowledge thereof.

(f)Hedging Agreement.  The Borrower or any other Credit Party shall default in
the performance or observance of any terms, covenant, condition or agreement
(after giving effect to any applicable grace or cure period) under any Hedging
Agreement and such default causes the termination of such Hedging Agreement and
the Termination Value owed by such Credit Party as a result thereof exceeds
$25,000,000.

(g)Material Indebtedness Cross-Default.  The Borrower or any other Credit Party
shall (i) default in the payment of any Material Indebtedness (other than the
Term Loan) beyond the period of grace if any, provided in the instrument or
agreement under which such Material Indebtedness was created, or (ii) default in
the observance or performance of any other agreement or condition relating to
any Material Indebtedness (other than the Term Loan) or contained in any
instrument or agreement evidencing, securing or relating thereto or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, any such Material Indebtedness to
become due prior to its Stated Maturity (any applicable grace period having
expired).

(h)Change in Control.  Any Change in Control shall occur.

(i)Voluntary Bankruptcy Proceeding.  The Borrower or any Restricted Subsidiary
thereof shall (i) commence a voluntary case under any Debtor Relief Laws, (ii)
file a petition seeking to take advantage of any Debtor Relief Laws, (iii)
consent to or fail to contest in a timely and appropriate manner any petition
filed against it in an involuntary case under any Debtor Relief Laws, (iv) apply
for or consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.

(j)Involuntary Bankruptcy Proceeding.  A case or other proceeding shall be
commenced against the Borrower or any Restricted Subsidiary thereof in any court
of competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for the Borrower or any Restricted Subsidiary thereof or for all or any
substantial part of the assets thereof, domestic or foreign, and such case or
proceeding shall continue without dismissal or stay for a period of sixty (60)
consecutive days, or an order granting the relief requested in such case or
proceeding (including an order for relief under any Debtor Relief Laws) shall be
entered.

(k)Failure of Agreements.  Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
the Borrower or any other Credit Party party thereto or any such Person shall so
state in writing, or any Loan Document shall for any

80

 

--------------------------------------------------------------------------------

 

reason cease to create a valid and perfected first priority Lien on, or security
interest in, any of the Collateral purported to be covered thereby (subject to
Permitted Liens), in each case other than in accordance with the express terms
hereof or thereof.

(l)Termination Event.  The occurrence of any of the following events:  (i) the
Borrower or any ERISA Affiliate fails to make full payment when due of all
amounts that, under the provisions of any Pension Plan or Section 412 or 430 of
the Code, the Borrower or any ERISA Affiliate is required to pay as
contributions thereto, (ii) an Unfunded Pension Liability in excess of
$25,000,000 occurs or exists, whether or not waived, with respect to any Pension
Plan, (iii) a Termination Event or (iv) the Borrower or any ERISA Affiliate as
employers under one or more Multiemployer Plans makes a complete or partial
withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding
$25,000,000.

(m)Judgment.  A judgment or order for the payment of money that causes the
aggregate amount of all such judgments, in any Fiscal Year, to exceed
$25,000,000 in excess of amounts covered by independent third-party insurance as
to which the insurer does not dispute coverage, shall be entered against the
Borrower or any Credit Party by any court, and such judgment or order shall
continue without having been discharged, vacated, stayed or bonded for a period
of thirty (30) consecutive days after the entry thereof.

Section 11.2  Remedies.  Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:

(a)Acceleration; Termination of Facilities.  Declare the principal of and
interest on the Term Loan at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding; provided, that upon the occurrence of an Event of
Default specified in Section 11.1(i) or (j), all Obligations shall automatically
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by each Credit Party, anything in
this Agreement or in any other Loan Document to the contrary notwithstanding;

(b)[Reserved.]; and

(c)Rights of Collection.  Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.

Section 11.3  Rights and Remedies Cumulative; Non-Waiver; Etc.  

(a)The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial

81

 

--------------------------------------------------------------------------------

 

exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege or shall
be construed to be a waiver of any Event of Default.  No course of dealing
between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

(b)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 11.2 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) [reserved], (c) any Lender from exercising setoff
rights in accordance with Section 13.4 (subject to the terms of Section 4.6), or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Credit Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 11.2 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 4.6, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Section 11.4  Crediting of Payments and Proceeds.  In the event that the
Borrower shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 11.2 or the Administrative Agent or
any Lender has exercised any remedy set forth in this Agreement or any other
Loan Document, all payments received by the Lenders upon the Obligations and all
net proceeds from the enforcement of the Obligations shall be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such (ratably among the Administrative
Agent in proportion to the respective amounts described in this clause First
payable to it);

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loan (ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them);

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loan (ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them); and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

82

 

--------------------------------------------------------------------------------

 

Section 11.5  Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of the Term Loan shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loan and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 4.3 and 13.3) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.3 and 13.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 11.6  Credit Bidding.  

(a)With the written consent of the Required Lenders, the Administrative Agent,
on behalf of itself and the Lenders, shall have the right to credit bid and
purchase for the benefit of the Administrative Agent and the Lenders all or any
portion of Collateral at any sale thereof conducted by the Administrative Agent
under the provisions of the UCC, including pursuant to Sections 9-610 or 9-620
of the UCC, at any sale thereof conducted under the provisions of the United
States Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law.

(b)Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

83

 

--------------------------------------------------------------------------------

 

Article XII

THE ADMINISTRATIVE AGENT

Section 12.1  Appointment and Authority.  

(a)Each of the Lenders hereby irrevocably appoints Nomura to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent and the Lenders, and neither the Borrower nor any
Restricted Subsidiary thereof shall have rights as a third party beneficiary of
any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto (including
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties).  In this connection, the
Administrative Agent, as “collateral agent”, and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XII for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of Articles XII and XIII
(including Section 13.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

Section 12.2  Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Restricted Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 12.3  Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder and thereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

84

 

--------------------------------------------------------------------------------

 

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 13.2 and Section 11.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 12.4  Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of the Term Loan, that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such portion of the Term Loan.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

85

 

--------------------------------------------------------------------------------

 

Section 12.5  Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub‑agents.

Section 12.6  Resignation or Removal of Administrative Agent.  

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above.  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by Applicable Law, by notice in writing to the Borrower and such
Person, remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts owed to
the retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s

86

 

--------------------------------------------------------------------------------

 

resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 13.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d)[Reserved].

Section 12.7  Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 12.8  No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page or signature pages
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

Section 12.9  Collateral and Guaranty Matters.  

(a)Each of the Lenders irrevocably authorizes the Administrative Agent, at its
option and in its discretion:

(i)to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon repayment of the outstanding principal of and all accrued
interest on the Term Loan and payment of all outstanding fees and expenses
hereunder, (B) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition or
other transaction permitted hereunder or under any other Loan Document, (C)
[reserved] or (D) subject to Section 13.2, if approved, authorized or ratified
in writing by the Required Lenders;

(ii)to subordinate or release any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Permitted
Lien (except Permitted Liens permitted solely by Section 10.2(n)); and

(iii)to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement, and any other Security Documents if such Person
ceases to be a Restricted Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section.

(b)The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any

87

 

--------------------------------------------------------------------------------

 

certificate prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

Section 12.10  [Reserved].  

Section 12.11  Lender ERISA Representation.  

(a)Each Lender (x) represents and warrants, as of the Closing Date (with such
Lender’s execution of the amendment on such date constituting its representation
and warranty) or, if later, the date such Person becomes a Lender party hereto,
to, and (y) covenants, from the Closing Date or, if later, the date such Person
becomes a Lender party hereto to the date such Person ceases being a Lender
party hereto, for the benefit of, the Administrative Agent, each Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Term Loan,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loan and this Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Term Loan and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Term Loan and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Term Loan and this Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the Closing Date (with such Lender’s execution of the amendment
on such date constituting its representation and warranty) or, if later, the
date such Person becomes a Lender party hereto, to, and (y) covenants, from the
Closing Date or, if later, the date such Person becomes a Lender party hereto to
the date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that none of the Administrative Agent, any Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto).

88

 

--------------------------------------------------------------------------------

 

Article XIII

MISCELLANEOUS

Section 13.1  Notices.  

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

If to the Borrower:

CoreCivic, Inc.

5501 Virginia Way, Suite 110

Brentwood, Tennessee 37027

Attention:  Chief Financial Officer

Telephone No.:  (615) 263-3131

Telecopy No.:  (615) 263-3010

Website: www.corecivic.com

With copies to:

Bass, Berry & Sims PLC

150 Third Avenue South, Suite 2800

Nashville, Tennessee 37201

Attention:  F. Mitchell Walker

Telephone No.:  (615) 742-6275

Telecopy No.:  (615) 742-2775

 

If to Nomura as

Administrative Agent:

Nomura Corporate Funding Americas, LLC

309 West 49th Street

New York, NY 10019

Attention:  US Loan Support

Telecopy No.:  (646) 587-1328

Email:  usloansupport@nomura.com

With copies to:

Cortland Capital Market Services LLC

225 W. Washington St., 9th Floor

Chicago, IL 60606

Attention: Agency Services - Nomura

Telephone No.: (312) 262-3166

Telecopy No.:  (312) 376-0751

Email:  NomuraAgency@cortlandglobal.com

If to any Lender:

To the address set forth on the Register

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or

89

 

--------------------------------------------------------------------------------

 

intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender, as applicable, has notified the Administrative Agent
that is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c)Administrative Agent’s Office.  The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office that
shall have been specified for such purpose by written notice to the Borrower and
Lenders, as the Administrative Agent’s Office referred to herein, to which
payments due are to be made and at which the Term Loan will be disbursed.

(d)Platform.

(i)Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Lenders by posting
the Borrower Materials on the Platform.

(ii)The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials.  No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Borrower Materials or the Platform.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Credit Party, any Lender or any other Person
or entity for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Credit Party’s or
the Administrative Agent’s transmission of communications through the Internet
(including the Platform), except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Agent Party or breach in bad faith of
such Agent Party’s contractual obligations hereunder; provided that in no event
shall any Agent Party have any liability to any Credit Party, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages, losses or expenses (as opposed to actual damages, losses or expenses).

Section 13.2  Amendments, Waivers and Consents.  Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and

90

 

--------------------------------------------------------------------------------

 

delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a)[reserved];

(b)[reserved];

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d)reduce the principal of, or the rate of interest specified herein on, the
Term Loan, or (subject to clause (iv) of the second proviso to this Section) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided that only
the consent of the Required Lenders shall be necessary (i) to waive any
obligation of the Borrower to pay interest at the rate set forth in
Section 4.1(c) during the continuance of an Event of Default, or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any portion
of the Term Loan or to reduce any fee payable hereunder;

(e)change Section 4.4 or Section 11.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;

(f)change any provision of this Section or reduce the percentages specified in
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly affected thereby;

(g)release all of the Subsidiary Guarantors or release Subsidiary Guarantors
comprising substantially all of the credit support for the Obligations, in
either case, from the Subsidiary Guaranty Agreement (other than as authorized in
Section 12.9), without the written consent of each Lender; or

(h)release all or a material portion of the Collateral or release any Security
Document (other than as authorized in Section 12.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;

provided further, that (i) [reserved]; (ii) [reserved]; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent as such under this Agreement or any other Loan
Document; (iv) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; and (v)
the Administrative Agent and the Borrower shall be permitted to amend any
provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder.

91

 

--------------------------------------------------------------------------------

 

Section 13.3  Expenses; Indemnity.  

(a)Costs and Expenses.  The Borrower and any other Credit Party, jointly and
severally, shall, promptly following written demand therefor, pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) [reserved] and (iii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and each Lender in connection with the
enforcement or preservation of any rights (including the reasonable fees,
charges and disbursements of counsel therefor and all such out-of-pocket
expenses incurred during any workout, restructuring or related negotiations in
respect of the Term Loan) (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Term Loan, including the fees and disbursements of counsel to the
Administrative Agent and each Lender; provided that, so long as no Default or
Event of Default exists, such reimbursement for legal fees and disbursements
shall be limited to the fees and disbursements of one primary counsel designated
by the Administrative Agent plus the fees and disbursements of any local and
specialist counsel engaged by the Administrative Agent.

(b)Indemnification by the Borrower.  The Borrower shall indemnify the Arrangers,
the Administrative Agent (and any sub-agent thereof), each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, and shall pay or
reimburse any such Indemnitee for, any and all losses, claims (including any
Environmental Claims or civil penalties or fines assessed by OFAC), damages,
liabilities and related costs and expenses (including the fees, settlement
costs, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby (including the Transactions), or, in the case of the Administrative
Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents (ii) the Term Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Claim related in any way to the Borrower or any of its Subsidiaries, (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Credit Party,
and regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including any Environmental Claims or civil penalties or fines assessed by
OFAC), investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with the Term Loan, this
Agreement, any other Loan Document or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including reasonable attorneys and consultant’s fees, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related costs or expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Credit Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Credit Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.  

92

 

--------------------------------------------------------------------------------

 

This Section 13.3(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time, or if the Total Credit
Exposure has been reduced to zero, then based on such Lender’s share of the
Total Credit Exposure immediately prior to such reduction) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such subagent) or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) in connection with such capacity.  The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 4.7.

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, the Term Loan or the
use of the proceeds thereof.  No Indemnitee referred to in clause (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e)Payments.  All amounts due under this Section shall be payable promptly after
demand therefor.

(f)Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender and the repayment,
satisfaction or discharge of all the other Obligations.

Section 13.4  Right of Set-off.  If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Credit Party may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 4.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, and the Lenders, and (y) the

93

 

--------------------------------------------------------------------------------

 

Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.  Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

Section 13.5  Governing Law; Jurisdiction, Etc.  

(a)Governing Law.  This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York, without
reference to the conflicts or choice of law principles thereof, other than such
principles that are stated in Section 5-1401 and 5-1402 of the General
Obligations Law of the State of New York.

(b)Submission to Jurisdiction.  The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender or any Related Party of the foregoing in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by Applicable Law, in such federal court.  Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding that is not subject to appeal shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Credit Party or its properties in the
courts of any jurisdiction.  

(c)Waiver of Venue; Objection.  The Borrower and each other Credit Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action, litigation or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in paragraph (b)
of this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by Applicable Law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

(d)Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 13.1.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

Section 13.6  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON

94

 

--------------------------------------------------------------------------------

 

CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 13.7  Reversal of Payments.  To the extent the Borrower makes a payment
or payments to the Administrative Agent for the ratable benefit of the Lenders
or the Administrative Agent receives any payment or proceeds of the Collateral,
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Law,
other Applicable Law or equitable cause, then, to the extent of such payment or
proceeds repaid, the Obligations or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if such payment or proceeds
had not been received by the Administrative Agent.

Section 13.8  Injunctive Relief; Punitive Damages.  

(a)The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders.  Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages, to the extent permitted by Applicable Law
and principles of equity.

(b)To the extent permitted by Applicable Law, the Administrative Agent, the
Lenders and the Borrower (on behalf of itself and the Credit Parties) hereby
agree that no such Person shall have a remedy of punitive or exemplary damages
against any other party to a Loan Document and each such Person hereby waives
any right or claim to punitive or exemplary damages that they may now have or
may arise in the future in connection with any Dispute, whether such Dispute is
resolved through arbitration or judicially.

Section 13.9  Accounting Matters.  If at any time any change in GAAP (including
the adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and the Borrower, the Administrative
Agent or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.  Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

Section 13.10  Successors and Assigns; Participations.  

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted

95

 

--------------------------------------------------------------------------------

 

hereby, except that neither the Borrower nor any other Credit Party may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Term Loan at the time owing to it);
provided that

(i)except in the case of an assignment of the entire remaining amount of the
portion of the Term Loan at the time owing to such assigning Lender, the
principal outstanding balance of the portion of the Term Loan of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000, unless (A) such
assignment is made to an existing Lender, to an Affiliate thereof or to an
Approved Fund with respect thereto, or (B) each of the Administrative Agent and,
so long as no Default or Event of Default has occurred and is continuing, the
Borrower otherwise consents in writing (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;

(ii)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the portion of the Term Loan assigned;

(iii)no consent shall be required for any assignment except to the extent
required by subsections (b)(i) and (b)(iv) of this Section and, in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund with respect to a Lender; provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 10 Business Days after having received written notice thereof;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the Term
Loan unless such assignment is to a Person that is a Lender, an Affiliate of a
Lender or an Approved Fund with respect to a Lender;

(C)[reserved];

96

 

--------------------------------------------------------------------------------

 

(D)[reserved];

(iv)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire, a duly executed IRS Form W-9 (or other applicable
tax form) and all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act;

(v)no such assignment shall be made to (A) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B);

(vi)no such assignment shall be made to a natural person; and

(vii)in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of the Term Loan previously requested, but not funded
by, the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent and
each other Lender hereunder (and interest accrued thereon), and (B) acquire (and
fund as appropriate) its full pro rata share of all the Term
Loan.  Notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 13.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Chicago, Illinois, a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
principal amounts of the portion of the Term Loan owing to, each Lender pursuant
to the

97

 

--------------------------------------------------------------------------------

 

terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior written notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, the Borrower or any of
the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a part of the portion of the Term Loan owing to it); provided
that (i) such Lender’s rights and obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the exercise of such rights and the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 13.2 that directly affects such Participant.  Subject to paragraph (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 4.8, 4.9, 4.10 and 4.11 (subject to the requirements
and limitations therein, including the requirements under Section 4.11(g) (it
being understood that the documentation required under Section 4.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 13.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 4.6 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Term Loan or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be presumed correct absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 4.10 and 4.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 4.11 unless the Borrower is

98

 

--------------------------------------------------------------------------------

 

notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 4.11(g) as
though it were a Lender.

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)[Reserved.]

Section 13.11  Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Affiliates’ respective partners, directors, officers, employees, agents,
accountants, legal counsel, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by, or required to be disclosed to,
any rating agency, or regulatory or similar authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
under this Agreement or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) on a confidential basis to (i)
any rating agency in connection with rating the Borrower or its Subsidiaries or
the Credit Facility or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Credit Facility, (h) with the consent of the Borrower, to Gold Sheets and other
similar bank trade publications, such information to consist of deal terms and
other information customarily found in such publications, (i) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower or (j) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent, any Lender or any of their respective
Affiliates or in accordance with any such Person’s regulatory compliance policy
if such Person deems the same to be necessary for the mitigation of claims by
those authorities against such Person or any of its Affiliates.  For purposes of
this Section, “Information” means all information received from any Credit Party
relating to any Credit Party or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by any Credit Party; provided
that, in the case of information received from a Credit Party after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  The Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent or any Lender in
connection with the administration of this Agreement, the other Loan Documents
and the Term Loan Commitments. The Credit Parties consent to the publication by
the Administrative Agent or any Lender of customary advertising material
relating to

99

 

--------------------------------------------------------------------------------

 

the transactions contemplated hereby using the name, product photographs, logo
or trademark of the Credit Parties.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with Applicable Law, including
United States Federal and state securities laws.

Section 13.12  Performance of Duties.  Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

Section 13.13  All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied or the Credit Facility has not been
terminated.

Section 13.14  Survival of Indemnities.  Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XIII and any other provision of
this Agreement and the other Loan Documents shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

Section 13.15  Titles and Captions.  Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.

Section 13.16  Severability of Provisions.  Any provision of this Agreement or
any other Loan Document that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

Section 13.17  Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 13.18  Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

100

 

--------------------------------------------------------------------------------

 

Section 13.19  Term of Agreement.  This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document (except for contingent
Obligations that expressly survive the termination of this Agreement or any
other Loan Document) shall have been indefeasibly and irrevocably paid and
satisfied in full.  No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement that survives such termination.

Section 13.20  Advice of Counsel, No Strict Construction.  Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel.  The parties hereto have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

Section 13.21  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers,
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Arranger is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates or any other Person
and (B) neither the Administrative Agent nor any Arranger has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents and (iii) the Administrative Agent and the Arrangers
and their respective Affiliates may be engaged in a board range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent and
the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 13.22  USA Patriot Act.  The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”), it is required to obtain, verify and record information that identifies
the Borrower and Subsidiary Guarantors, which information includes the name and
address of each Borrower and Subsidiary Guarantor and other information that
will allow such Lender to identify such Borrower or Subsidiary Guarantor in
accordance with the PATRIOT Act.

Section 13.23  Inconsistencies with Other Documents; Independent Effect of
Covenants.  

(a)In the event there is a conflict or inconsistency between this Agreement and
any other Loan Document, the terms of this Agreement shall control; provided
that any provision of the Security Documents that imposes additional burdens on
the Borrower or its Restricted Subsidiaries or further restricts the rights of
the Borrower or its Restricted Subsidiaries or gives the Administrative Agent or

101

 

--------------------------------------------------------------------------------

 

Lenders additional rights shall not be deemed to be in conflict or inconsistent
with this Agreement and shall be given full force and effect.

(b)The Borrower expressly acknowledges and agrees that each covenant contained
in Articles VIII, IX, or X shall be given independent effect.  Accordingly, the
Borrower shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Articles VIII, IX, or X if, before or after
giving effect to such transaction or act, the Borrower shall or would be in
breach of any other covenant contained in Articles VIII, IX, or X.

Section 13.24  Electronic Execution of Assignments and Certain Other
Documents.  The words “delivery,” “execute,” “execution,” “signed,” “signature,”
and words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that, notwithstanding anything contained
herein to the contrary, neither the Administrative Agent nor any Lender is under
any obligation to agree to accept electronic signatures in any form or in any
format unless expressly agreed to by the Administrative Agent or such Lender
pursuant to procedures approved by it; and provided further, without limiting
the foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

Section 13.25  [Reserved.]

Section 13.26  [Reserved.]  

Section 13.27  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any parties hereto, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

102

 

--------------------------------------------------------------------------------

 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 13.28  Acknowledgement Regarding Any Supported QFCs.  To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
other agreement or instrument that is a QFC (such support, “QFC Credit Support”
and, each such QFC, a “Supported QFC”), the parties acknowledge and agree as
follows with respect to the resolution power of the FDIC under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.  

(b)As used in this Section 13.28, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Signature pages to follow]

 

 

 

103

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal by their duly authorized officers, all as of the date and
year first written above.

BORROWER:

CORECIVIC, INC.

By:

Name:David M. Garfinkle

 

Title:

Executive Vice President and Chief Financial Officer

Term Loan Credit Agreement

CoreCivic, Inc.

Signature Page

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT AND lENDERS:

Nomura Corporate Funding Americas, LLC, as Administrative Agent

By:_____________________________________

Name:_____________________________________

Title:_____________________________________

 

 

Term Loan Credit Agreement

CoreCivic, Inc.

Signature Page

--------------------------------------------------------------------------------

 

Nomura Corporate Funding Americas, LLC, as a Lender

By:_____________________________________

Name:_____________________________________

Title:_____________________________________

 

Term Loan Credit Agreement

CoreCivic, Inc.

Signature Page